         Case 20-10746-LSS      Doc 199-1   Filed 05/11/20   Page 1 of 112




               Exhibit A
                               WR6DOH2UGHU

                 $VVHW3XUFKDVH$JUHHPHQW




Rudy's Barbershop Sale Order
Page 27 of 138
         Case 20-10746-LSS     Doc 199-1   Filed 05/11/20   Page 2 of 112




                       ASSET PURCHASE AGREEMENT

                                BY AND AMONG

                    RUDY’S BARBERSHOP HOLDINGS LLC,

                    THE OTHER SELLER PARTIES HERETO,

        MALDEN AVENUE ASSOCIATES, LLC, DBA RUDY’S RELOADED

                     THE OTHER BUYER PARTY HERETO

                                     AND

   THE OTHER PARTIES IDENTIFIED ON THE SIGNATURE PAGES HERETO

                                  MAY 7, 2020




Rudy's Barbershop Sale Order
Page 28 of 138
               Case 20-10746-LSS                   Doc 199-1             Filed 05/11/20              Page 3 of 112

                                  Rudy’s Barbershop Asset Purchase Agreement
                                                                                                                                  Page ii


                                TABLE OF CONTENTS
ARTICLE I DEFINITIONS .......................................................................................................... 5
          Section 1.1             Definitions............................................................................................ 5
          Section 1.2             Interpretations .................................................................................... 21
ARTICLE II PURCHASE AND SALE ...................................................................................... 22
          Section 2.1             Purchase and Sale of Assets ............................................................... 22
          Section 2.2             Assumed Liabilities ........................................................................... 22
          Section 2.3             Consideration; Deposit; Escrow Amounts ......................................... 22
          Section 2.4             Closing ............................................................................................... 23
          Section 2.5             Closing Payments and Deliveries ...................................................... 23
          Section 2.6             Assumption/Rejection of Certain Contracts and Leases .................... 24
          Section 2.7             Allocation........................................................................................... 25
          Section 2.8             Removal of Excluded Assets ............................................................. 25
ARTICLE III SELLERS’ REPRESENTATIONS AND WARRANTIES ................................. 25
          Section 3.1             Organization of Sellers; Good Standing ............................................ 25
          Section 3.2             Authorization of Transaction ............................................................. 26
          Section 3.3             Noncontravention; Government Filings ............................................ 26
          Section 3.4             Title to Assets .................................................................................... 26
          Section 3.5             Designated Contracts ......................................................................... 26
          Section 3.6             Real Property ..................................................................................... 26
          Section 3.7             Litigation; Decrees ............................................................................. 27
          Section 3.8             Labor Relations .................................................................................. 27
          Section 3.9             Brokers’ Fees ..................................................................................... 27
          Section 3.10            Taxes .................................................................................................. 28
          Section 3.11            Tangible Personal Property ................................................................ 28
          Section 3.12            Employee Benefits ............................................................................. 28
          Section 3.13            Intellectual Property ........................................................................... 29
          Section 3.14            Compliance with Laws; Permits ........................................................ 31
          Section 3.15            Environmental Matters....................................................................... 32
          Section 3.16            Related Party Transactions ................................................................ 32
          Section 3.17            Financial Statements .......................................................................... 33
          Section 3.18            Inventory ............................................................................................ 33
          Section 3.19            Sufficiency of Assets ......................................................................... 33
ARTICLE IV BUYERS’ REPRESENTATIONS AND WARRANTIES .................................. 33
          Section 4.1             Organization of Buyer; Good Standing ............................................. 33
          Section 4.2             Authorization of Transaction ............................................................. 33
          Section 4.3             Noncontravention............................................................................... 34
          Section 4.4             Litigation; Decrees ............................................................................. 34
          Section 4.5             Brokers’ Fees ..................................................................................... 34
          Section 4.6             Sufficient Funds; Adequate Assurances ............................................ 34
ARTICLE V PRE-CLOSING COVENANTS............................................................................. 34

                                                                    ii
               Case 20-10746-LSS                 Doc 199-1             Filed 05/11/20              Page 4 of 112

                                Rudy’s Barbershop Asset Purchase Agreement
                                                                                                                              Page iii


         Section 5.1            Efforts; Cooperation........................................................................... 35
         Section 5.2            Conduct of the Business Pending the Closing ................................... 35
         Section 5.3            Bankruptcy Court Matters.................................................................. 36
         Section 5.4            Notices and Consents ......................................................................... 37
         Section 5.5            Notice of Developments .................................................................... 37
         Section 5.6            Access ................................................................................................ 37
         Section 5.7            Bulk Transfer Laws............................................................................ 37
ARTICLE VI OTHER COVENANTS ........................................................................................ 38
         Section 6.1            Further Assurances............................................................................. 38
         Section 6.2            Access; Enforcement; Record Retention ........................................... 39
         Section 6.3            Covered Employees ........................................................................... 39
         Section 6.4            Transfer Taxes ................................................................................... 41
         Section 6.5            Press Releases and Public Announcements ....................................... 41
         Section 6.6            Non-Disclosure; Non-Solicit; Non-Disparagement. .......................... 41
         Section 6.7            No Successor Liability ....................................................................... 43
         Section 6.8            Acquired Avoidance Actions ............................................................. 43
ARTICLE VII CONDITIONS TO OBLIGATION TO CLOSE ................................................. 43
         Section 7.1            Conditions to Buyers’ Obligations..................................................... 43
         Section 7.2            Conditions to Sellers’ Obligations ..................................................... 44
         Section 7.3            No Frustration of Closing Conditions ................................................ 45
ARTICLE VIII TERMINATION ................................................................................................ 45
         Section 8.1            Termination of Agreement ................................................................. 45
         Section 8.2            Effect of Termination ......................................................................... 46
ARTICLE IX MISCELLANEOUS ............................................................................................. 47
         Section 9.1            Survival .............................................................................................. 47
         Section 9.2            Expenses ............................................................................................ 47
         Section 9.3            Entire Agreement ............................................................................... 47
         Section 9.4            Incorporation of Exhibits and Disclosure Schedule........................... 47
         Section 9.5            Amendments and Waivers ................................................................. 47
         Section 9.6            Succession and Assignment ............................................................... 47
         Section 9.7            Notices ............................................................................................... 48
         Section 9.8            Governing Law .................................................................................. 49
         Section 9.9            Submission to Jurisdiction; Service of Process ................................. 49
         Section 9.10           Waiver of Jury Trial ........................................................................... 50
         Section 9.11           Specific Performance ......................................................................... 50
         Section 9.12           Severability ........................................................................................ 50
         Section 9.13           No Third Party Beneficiaries ............................................................. 50
         Section 9.14           Non-Recourse .................................................................................... 50
         Section 9.15           Mutual Drafting ................................................................................. 50
         Section 9.16           Disclosure Schedule ........................................................................... 50
         Section 9.17           Headings; Table of Contents .............................................................. 51
         Section 9.18           Counterparts; Facsimile and Electronic Signatures ........................... 51
                                                                 iii
           Case 20-10746-LSS        Doc 199-1      Filed 05/11/20   Page 5 of 112

                        Rudy’s Barbershop Asset Purchase Agreement
                                                                                    Page iv




Exhibit A – Form of Bill of Sale for Acquired Assets
Exhibit B – Form of Assignment and Assumption Agreement
Exhibit C – Form Intellectual Property Assumption and Assignment Agreement


Schedule A – Intellectual Property Licenses
Schedule B – Other Excluded Assets
Schedule 2.5(d) – Buyers’ Stock
Schedule 2.7(a) – Executory Contracts
Schedule 2.7(b) – Designated Contracts and Assumed Leases
Schedule 3.6 – Barbershops
Schedule 3.7 – Litigation
Schedule 3.8 – Labor Relations
Schedule 3.8(c) – Employees
Schedule 3.10 – Taxes
Schedule 3.11 – Tangible Personal Property
Schedule 3.12(a) – Employee Benefit Plans
Schedule 3.12(c) – Knowledge of Sellers
Schedule 3.13(a) – Owned Intellectual Property
Schedule 3.13(a)(iii) – Owned Intellectual Property
Schedule 3.13(a)(iv) – Owned Intellectual Property
Schedule 3.13(d) – Owned Intellectual Property
Schedule 3.13(f) – Invalid or Unenforceable Owned Intellectual Property
Schedule 3.13(j) – Material Software
Schedule 3.14(b) – Permits
Schedule 3.16 – Related Party Transactions
Schedule 5.2(b) – Conduct of Business
Schedule 5.2(b)(xiii) – Rejected Contracts
Schedule 5.4(a) – Notices




                                              iv
            Case 20-10746-LSS            Doc 199-1       Filed 05/11/20       Page 6 of 112




                                 ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into as of May 7, 2020 by and
among Rudy’s Barbershop Holdings LLC, a Delaware limited liability company (“RBS” or the
“Company”), and the direct and indirect Subsidiaries and affiliates of RBS identified on the
signature pages hereto (together with RBS, each a “Seller” and collectively, “Sellers”), Malden
Avenue Associates, LLC, a Washington State limited liability company, or assigns, doing
business as “Rudy’s Reloaded” (“Rudy’s Reloaded”). Rudy’s Reloaded, is referred to herein as
a “Buyer” or “Buyers”). Sellers and Buyers are referred to collectively herein as the “Parties”
and each, a “Party”.
                                            WITNESSETH

WHEREAS, on April 2, 2020 (the “Petition Date”), Sellers and certain of their affiliates filed
voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);
WHEREAS, Sellers wish to sell their on-going barbershop business (the “Business”);
WHEREAS, Sellers and Buyers desire to enter into this Agreement to provide for the applicable
Buyer to purchase, acquire and assume from the applicable Seller all of the Acquired Assets (as
defined below) and Assumed Liabilities (as defined below), all in the manner and subject to the
terms and conditions set forth in this Agreement and in accordance with Sections 105, 363 and
365 and other applicable provisions of the Bankruptcy Code.
NOW, THEREFORE, in consideration of the mutual promises herein made, and in consideration
of the representations, warranties and covenants herein contained, the Parties hereby agree as
follows:
                                             ARTICLE I
                                            DEFINITIONS

                   Section 1.1   Definitions. For purposes of this Agreement:
“Acquired Assets” means, all of Sellers’ right, title and interest, free and clear of all Liens (other
than Permitted Liens), in and to all of the properties, rights, interests and other tangible and
intangible assets of Sellers for use in or relating to the Business (wherever located and whether
or not required to be reflected on a balance sheet prepared in accordance with GAAP) including
any assets acquired by Sellers after the date hereof but prior to the Closing; provided, however,
that the Acquired Assets shall not include any Excluded Assets. Without limiting the generality
of the foregoing, the Acquired Assets shall include the following (except to the extent listed or
otherwise included as an Excluded Asset):
                (a)    to the extent transferable, all Intellectual Property related to the Business,
        including, but not limited to, all intellectual property rights arising from or relating to: all
        algorithms, APIs, designs, net lists, data, databases, data collections, diagrams, inventions
        (whether or not patentable), know how, methods, processes, proprietary information,
        protocols, schematics, specifications, tools, systems, servers, hardware, computers, point
        of sale equipment, inventory management equipment, software, software code (in any
        form, including source code and executable or object code), subroutines, techniques, user
                                 Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 32 of 138
            Case 20-10746-LSS           Doc 199-1       Filed 05/11/20       Page 7 of 112

                           Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 6


        interfaces, URLs, web sites, works of authorship and other similar materials, including all
        documentation related to any of the foregoing, including instruction manuals, laboratory
        notebooks, prototypes, samples, studies and summaries, whether or not embodied in any
        tangible form and whether or not specifically listed herein, and all related technology, that
        are used in, incorporated in, embodied in, displayed by or relate to, or are used in
        connection with the foregoing;

                (b)     all tangible assets owned or leased by Sellers related to the Business or
        Barbershops, including all fixtures, trade fixtures, chairs, supplies, shelving, refrigeration
        equipment, computers and computer systems located at the Barbershops, any corporate
        offices or any other real property;

                   (c)   all rights under the Assumed Leases and Designated Contracts;

               (d)    the Inventory, whether in the Barbershops, any warehouse(s) or in transit to
        the Barbershops;

                (e)     all customer and end-user data and information, including information
        related to customer purchases or services provided to customers at the Barbershops, in each
        case, to the extent permitted to be assigned, used, or provided by Sellers under applicable
        Laws;

                   (f)   all in-process customer orders;

                (g)     all trade receivables, whether current or non-current, and all other accounts
        receivable, including payment processor receivables, for sales made at the Barbershops
        prior to the Closing;

                   (h)   any Permit, to the extent transferable;

                (i)     any and all books, records and other data relating to the Business and the
        Barbershops, including customer lists and customer and end-user information and data,
        supplier lists, mailing lists, accounting records, documentation or records, catalogs and
        printed materials relating thereto to the extent available;

                (j)    all prepaid expenses, credits, advance payments, claims, security, refunds,
        rights of recovery, rights of set-off, rights of recoupment, deposits, charges, sums and fees
        (including any such item relating to the payment of Taxes), other than Prepaid Insurance;

              (k)    any promotional materials, displays, media content and other property or
        equipment used in or related to the existing Business;

                   (l)   the Barbershop Cash Amount;

                (m)     to the extent transferable, all Intellectual Property Licenses, including the
        licenses set forth on Schedule A;


                                Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 33 of 138
            Case 20-10746-LSS           Doc 199-1       Filed 05/11/20       Page 8 of 112

                           Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 7


                (n)     financial, marketing and business data, pricing and cost information,
        business and marketing plans and other information, files, correspondence, records, data,
        plans, reports and recorded knowledge, historical trademark files, prosecution files of
        Sellers in whatever media retained or stored, including computer programs and disks,
        including files in the possession of Sellers;

                   (o)   all goodwill associated with the Business or the Acquired Assets;

              (p)    all right of publicity and all similar rights, including all commercial
        merchandising rights;

               (q)    product designs, product names, trade names, design rights, tech packs,
        artwork, archival materials and advertising materials, copy, commercials, images and
        artwork;

                (r)      royalty payments and licensing receivables generated by the Business and
        attributable to the period from and/or after the Closing;

                   (s)   all Sellers’ telephone, fax numbers and email addresses;

               (t)     any avoidance actions under chapter 5 of the Bankruptcy Code relating to
        any Designated Contract or trade vendor that any Buyer will conduct business with,
        following the Closing (the “Acquired Avoidance Actions”);

                (u)     all of Seller's rights under warranties, indemnities and all similar rights
        against third parties to the extent related to any Acquired Assets;

                (v)    all insurance benefits, including rights and proceeds, arising from or relating
        to the Business, the Purchased Assets or the Assumed Liabilities; and

                   (w)   any insurance claims, and related proceeds, related to an Acquired Asset,

        provided, however, notwithstanding anything to the contrary set forth in this definition, the
        Acquired Assets shall not include any Excluded Assets.

        “Affiliate” means, with respect to any specified Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is under common
control with, such specified Person, where “control” means the power, directly or indirectly, to
direct or cause the direction of the management and policies of another Person, whether through
the ownership of voting securities, by contract, or otherwise.

        “Affiliate Agreement” has the meaning set forth in Section 3.16.

        “Agreement” has the meaning set forth in the preamble.

        “Assignment and Assumption Agreement” has the meaning set forth in Section 2.5(b).

        “Assumed Leases” has the meaning set forth in Section 2.7(b).
                                Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 34 of 138
            Case 20-10746-LSS          Doc 199-1       Filed 05/11/20       Page 9 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 8


        “Assumed Liabilities” means only the following Liabilities of each Seller incurred
exclusively in the operation of the Business and existing as of the Closing (to the extent not paid
prior to the Closing), or to the extent set forth in the following clauses:

               (a)     all Liabilities under the Acquired Assets to the extent such Liabilities arise
        from and after the Closing Date;

                (b)     all Liabilities arising under the Payroll Bridge Loan, which obligations shall
        be satisfied by payment in cash on the Closing Date in accordance with Section 2.5(e);

                (c)    all Liabilities arising under the Prepetition Promissory Notes, which
        obligations shall be satisfied on the Closing Date by payment in Buyer Stock in accordance
        with Section 2.5(d).

                (d)    all Liabilities to pay for goods or services ordered (and not paid by Sellers),
        prior to the Closing in the Ordinary Course of Business, but which are not delivered or
        performed until after the Closing;

                (e)    all (i) shop or customer credits, sales promotions, rebates, coupons, gift
        cards and certificates or (ii) returns of goods or merchandise, customer prepayments and
        overpayments, customer refunds, credits, reimbursements and related adjustments with
        respect to goods or merchandise;

              (f)      all accrued and unused vacation and sick time of the Transferred
        Employees;

               (g)    all Liabilities arising under the Seller’s corporate American Express cards
        in an amount not to exceed $97,000.00; and

               (h)     all Cure Costs related solely to the Designated Contracts and Assumed
        Leases that will be assumed by the Sellers and assigned to the Buyers; and

               (i)      all Cure Costs related to the Unrejected Leases subject to an agreement with
        landlords to assume the previously rejected leases at Pioneer Square store, University store
        and Main Street store; and

               (j)    all liabilities for Stub Rent in an amount not to exceed $165,000, provided,
        however, that Buyer shall reserve all rights to negotiate the amount of any Stub Rent, if
        any, with any holder of a Claim for Stub Rent. The total Stub Rent due is presently
        $108,623.61; and

              (k)     all liabilities for Claims under section 503(b)(9) of the Bankruptcy Code in
        an amount not to exceed $20,000; and

                (l)    all Liabilities, listed in the Seller’s bankruptcy schedules as of May 6, 2020
        that are scheduled as non-contingent, liquidated, and undisputed debts from:


                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 35 of 138
            Case 20-10746-LSS           Doc 199-1       Filed 05/11/20        Page 10 of 112

                            Rudy’s Barbershop Asset Purchase Agreement
                                                                                               Page 9


                   (1) Rudy’s Barber Shop Holdings, LLC, Case No. 20-10746 at [DI 145];

                   (2) Rudy’s Barbershop, LLC, Case No. 20-10747, filed in Lead Case at [DI 147];

                   (3) Rudy’s Portland, LLC, Case No. 20-10750, filed in Lead Case at [DI 153];

                   (4) Rudy’s Southeast, LLC Case No. 20-10751, filed in Lead Case at [DI 155];

                   (5) Rudy’s Hollywood, LLC Case No. 20-10749, filed in Lead Case at [DI 151];

                   (6) Rudy’s New York, LLC, Case No. 20-10748, filed in Lead Case at [DI 149];

        provided, however, that notwithstanding anything to the contrary set forth in this definition,
        the Assumed Liabilities shall not include any Excluded Liabilities.

        “Auction” has the meaning set forth in the Bidding Procedures Order.

        “Back-up Bidder” has the meaning set forth in Section 5.3(e).

       “Bankruptcy Cases” means the jointly administered cases under chapter 11 of the
Bankruptcy Code commenced by Sellers and certain of their Affiliates on April 2, 2020, and
continuing immediately thereafter, in the Bankruptcy Court and styled In re Rudy’s Barbershop
Holdings, LLC, et al., Case No. 20-10746 (LSS).

        “Bankruptcy Code” has the meaning set forth in the recitals.

        “Bankruptcy Court” has the meaning set forth in the recitals.

       “Barbershop Cash Amount” means Sellers’ cash located at the Barbershops as of the
Closing Date.

        “Barbershops” has the meaning set forth in Section 3.6.

        “Bid Protections” has the meaning set forth in Section 5.3(b).

        “Bidding Procedures Motion” has the meaning set forth in Section 5.3(a).

        “Bidding Procedures Order” means an order entered by the Bankruptcy Court authorizing
and approving the bidding, auction and sale procedures regarding the Acquired Assets, and other
related relief, on terms further described in Section 5.3 (Bankruptcy Court Matters) herein and
otherwise in form and substance reasonably satisfactory to Sellers and Buyer.

        “Bill of Sale” has the meaning set forth in Section 2.5(b).

        “Break-Up Fee” has the meaning set forth in Section 5.3(b).

        “Business” has the meaning set forth in the recitals.

                                 Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 36 of 138
            Case 20-10746-LSS        Doc 199-1       Filed 05/11/20        Page 11 of 112

                         Rudy’s Barbershop Asset Purchase Agreement
                                                                                            Page 10


        “Business Day” means any day, other than a Saturday, Sunday and any day which is a legal
holiday under the laws of the State of New York or is a day on which banking institutions located
in the State of New York are authorized or required by Law or other governmental action to close.

        “Buyer” has the meaning set forth in the preamble.

        “Buyer Proration Amount” has the meaning set forth in Section 2.6.

       “Buyer Stock” means a 10 % ownership interest of the entities Rudy’s Reloaded forms to
acquire the assets of the Sellers.

        “Cash Purchase Price” has the meaning set forth in Section 2.3(a).

        “Claim” means any claim within the meaning of section 101(5) of the Bankruptcy Code.

        “Closing” has the meaning set forth in Section 2.4.

        “Closing Date” has the meaning set forth in Section 2.4.

       “COBRA” means sections 601 through 608 of the Employee Retirement Income Security
Act of 1974 and section 4980B of the IRC.

        “Company” has the meaning set forth in the preamble.

        “Company Benefit Plan” has the meaning set forth in Section 3.12(a).

      “Company PTO Payments” has the meaning set forth in clause (h) of the definition of
Excluded Liabilities.

       “Company Severance Payments” has the meaning set forth in clause (h) of the definition
of Excluded Liabilities.

      “Company WARN Payments” has the meaning set forth in clause (h) of the definition of
Excluded Liabilities.

        “Competing Bid” has the meaning set forth in Section 5.3(d).

        “Contract” means any agreement, contract, license, arrangement, commitment, promise,
obligation, right, instrument, document or other similar understanding, which in each case is in
writing and signed by parties intending to be bound thereby (other than any Leases).

       “Covered Employee” means an employee of RBS or any of its Subsidiaries as of the date
hereof whose duties relate primarily to the operation of any of the Business, including such
employees who have been furloughed or are on short-term disability, long-term disability or any
other approved leave of absence as of the Closing.

        “Credit Bid” has the meaning set forth in Section 2.3.

                              Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 37 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20        Page 12 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 11


        “Cure Costs” means all amounts payable, and obligations that must be satisfied, in order
to cure any monetary defaults required to be cured under section 365(b)(1) of the Bankruptcy Code
or otherwise to effectuate, pursuant to the Bankruptcy Code, the assumption of executory Contracts
and Leases.

        “Debtors’ Counsel” means Chipman Brown Cicero & Cole, LLP.

       “Decree” means any judgment, decree, ruling, injunction, assessment, attachment,
undertaking, award, charge, writ, executive order, administrative order or any other order of any
Governmental Authority.

        “Designated Contracts” has the meaning set forth in Section 2.7(b).

         “DIP Financing Agreement” means that certain Senior Secured Multi-Draw Term
Promissory Note (as amended, amended and restated, supplemented or otherwise modified from
time to time), among the DIP Lender, the Company, as borrower, and the guarantors party thereto.

        “DIP Lender” means RBS Salon Holdings Inc. (“Salon Holdings”) (together with its
respective successors and assigns).

       “DIP Loan Closing Statement” means a statement setting out the obligations due under the
DIP Financing Agreement.

       “DIP Order” means that certain Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363,
364, and 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors And Debtors In
Possession To Obtain Post-Petition Financing, (II) Authorizing Use Of Cash Collateral, (III)
Granting Liens And Super-Priority Claims, (IV) Granting Adequate Protection To Prepetition
Lenders, (V) Modifying The Automatic Stay, And (VI) Granting Related Relief [D.I. ___], as such
order has been or may be amended or modified from time to time.

        “Disclosure Schedule” has the meaning set forth in Article III.

       “Display Merchandise” means those items of inventory used in the ordinary course of
business as displays or floor models, including inventory that has been removed from its original
packaging for the purpose of putting such item on display, which goods are not otherwise damaged
or defective. For the avoidance of doubt, Merchandise created for display and not saleable in the
ordinary course of business shall not constitute Display Merchandise.

         “Encumbrances” means any claim, community or other marital property interest,
condition, equitable interest, right of way, encroachment, servitude, right of first refusal or similar
restriction, including any restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.

       “Environmental Law” means any federal, state, local or foreign law, statute, code,
ordinance, rule or regulation relating to the protection of the environment or natural resources.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 38 of 138
            Case 20-10746-LSS          Doc 199-1       Filed 05/11/20        Page 13 of 112

                           Rudy’s Barbershop Asset Purchase Agreement
                                                                                              Page 12


“ERISA Affiliate” means any Person that, at any relevant time, is or was treated as a single
employer with any Seller for purposes of IRC § 414.
        “Escrow Amount” has the meaning set forth in Section 2.3(b).

       “Excluded Assets” means the following assets of Sellers as of the Closing, and only the
following assets:

                (a)     all files, books, records and documents prepared in connection with this
        Agreement or the transactions contemplated hereby or primarily relating to the Bankruptcy
        Cases, all minute books, corporate records (such as stock registers) and organizational
        documents of Sellers, Tax Returns, other Tax work papers, and all other documents not
        related to the Business, the Barbershops, the Acquired Assets or the Covered Employees;

                (b)    all files, books, records and documents constituting work product of Sellers’
        legal counsel;

                (c)    all files, books, records and documents the disclosure or transfer of which
        is prohibited by third party agreement or applicable Laws;

                   (d)   any Contract that is not a Designated Contract;

                   (e)   any Lease that is not an Assumed Lease;

                   (f)   any Tax refunds, rebates or credits of Sellers;

                   (g)   prepaid insurance;

               (h)     all avoidance actions under chapter 5 of the Bankruptcy Code, except for
        any avoidance actions under chapter 5 of the Bankruptcy Code relating to any Designated
        Contract or trade vendor that any Buyer will conduct business with, following the Closing;

               (i)     any security deposits or pre-paid expenses paid prior to the Closing Date
        and not associated with the Acquired Assets;

                (j)     all insurance policies and binders, all claims, refunds and credits from
        insurance claims, insurance policies or binders due or to become due with respect to such
        policies or binders and all rights to proceeds thereof;

               (k)      all equipment, tools or assets belonging to employees or independent
        contractors of the Sellers;

                (l)     all shares of capital stock or other equity interests of any Seller and all
        securities convertible into or exchangeable or exercisable for shares of capital stock or
        other equity interests of any Seller or any other Person; and



                                Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 39 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20        Page 14 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 13


                (m)     all assets, properties, rights, interests, and Claims of every kind and
        description of any Sellers which (A) are not Acquired Assets, (B) are not related to, used,
        or held for use in, the Business, or (C) are described on Schedule B.

        “Excluded Liabilities” means any Liabilities of Sellers, whether existing on the Closing
Date or arising thereafter as a result of any act, omission or circumstances taking place prior to the
Closing, other than the Assumed Liabilities. Without limiting the foregoing, Buyers shall not be
obligated to assume, and do not assume, and hereby disclaims all the Excluded Liabilities,
including the following Liabilities (which shall also be considered Excluded Liabilities) of any of
Sellers or of any predecessor of any of Sellers, whether incurred or accrued before or after the
Closing:

               (a)     any Liability not relating to or arising out of the Business or the Acquired
        Assets, including any Liability exclusively relating to or primarily arising out of the
        Excluded Assets;

                (b)     any Liability of Sellers for Taxes (except for Priority Tax Claims set forth
        in the Seller’s bankruptcy schedules that are Assumed Liabilities and as provided for in
        Section 2.9 and Section 6.5);

               (c)     all Liabilities of Sellers under this Agreement or any Related Agreement
        and the transactions contemplated hereby or thereby;

                (d)     any Liability associated with any and all indebtedness including any
        guarantees of third party obligations and reimbursement obligations to guarantors of
        Sellers’ obligations or under letters of credit of any Seller;

               (e)    any Liabilities in respect of any Contracts or Leases that are not Designated
        Contracts or Assumed Leases, respectively;

                (f)     all Liabilities for fees, costs and expenses that have been incurred or that
        are incurred or owed by Sellers in connection with this Agreement or the administration of
        the Bankruptcy Cases (including all fees and expenses of professionals engaged by Sellers)
        and administrative expenses and priority claims accrued through the Closing Date and
        specified post-closing administrative wind-down expenses of the bankrupt estates pursuant
        to the Bankruptcy Code (which such amounts shall be paid by Sellers from the proceeds
        collected in connection with the Excluded Assets) and all costs and expenses incurred in
        connection with (i) the negotiation, execution and consummation of the transactions
        contemplated under this Agreement and each of the other documents delivered in
        connection herewith, (ii) the negotiation, execution and consummation of the DIP
        Financing Agreement, and (iii) the consummation of the transactions contemplated by this
        Agreement, including any retention bonuses, “success” fees, change of control payments
        and any other payment obligations of Sellers payable as a result of the consummation of
        the transactions contemplated by this Agreement and the documents delivered in
        connection herewith;


                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 40 of 138
            Case 20-10746-LSS          Doc 199-1       Filed 05/11/20        Page 15 of 112

                           Rudy’s Barbershop Asset Purchase Agreement
                                                                                              Page 14


               (g)      all Liabilities (i) related to the WARN Act, to the extent applicable, with
        respect to the termination of employment of Sellers’ employees (the “Company WARN
        Payments”), (ii) for any action resulting from Sellers’ employees’ separation of
        employment (the “Company Severance Payments”), and (iii) for vacation, sick leave,
        parental leave, and other paid time accrued by Sellers’ employees who are not Transferred
        Employees (the “Company PTO Payments”);

             (h)     all Liabilities with respect to the termination of employment of the
        Company “insiders” (as such term is defined under the Bankruptcy Code);

              (i)     all Company Benefit Plans (including all assets, trusts, insurance policies
        and administration service contracts related thereto);

            (j)          all Liabilities with respect to any terminated employees with respect to
        COBRA;

                (k)     all Liabilities of Sellers to its equity holders respecting dividends,
        distributions in liquidation, redemptions of interests, option payments or otherwise, and
        any liability of Sellers pursuant to any Affiliate Agreement;

              (l)     all Liabilities arising out of or relating to any business or property formerly
        owned or operated by any of Sellers, any Affiliate or predecessor thereof, but not presently
        owned and operated by any of Sellers;

                 (m)    all Liabilities relating to Litigation, claims, actions, suits, arbitrations,
        litigation matters, proceedings or investigations (in each case whether involving private
        parties, Governmental Authorities, or otherwise) involving, against, or affecting any
        Acquired Asset, the Business, the Company or any assets or properties of Sellers,
        commenced, filed, initiated or threatened before the Closing and relating to facts, events or
        circumstances arising or occurring before the Closing;

               (n)    all Liabilities arising under Environmental Laws relating to facts, events or
        circumstances arising or occurring before the Closing;

                   (o)   accounts payable;

                   (p)   Intentionally left blank

               (q)      Liabilities to any employees arising prior to the Closing, except for
        vacation, sick leave, parental leave and other paid time accrued by Sellers’ employees who
        are Transferred Employees; and

                (r)    all Liabilities of Sellers or its predecessors arising out of any contract,
        agreement, Permit, franchise or claim that is not transferred to a Buyer as part of the
        Acquired Assets or is not transferred to a Buyer because of any failure to obtain any third-
        party or governmental consent required for such transfer.

                                Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 41 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20        Page 16 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 15


        “Expense Reimbursement” has the meaning set forth in Section 5.3(b).

       “Founders’ Notes” shall mean each of the subordinated unsecured promissory notes issued
by the Company in partial exchange for the founders prior ownership interest in certain of the
subsidiaries in RBS in the aggregate original principal amount of $1,500,000.00, which Founders’
Notes have an outstanding balance as of the Petition Date of $1,537,397.26.

       “GAAP” means United States generally accepted accounting principles consistently
applied.

       “Governmental Authority” means any federal, state, local or foreign government or
governmental or regulatory authority, agency, board, bureau, commission, court, department or
other governmental entity.

         “Intellectual Property” means any and all intellectual property and other similar proprietary
rights, in any jurisdiction in the world (whether arising under statutory or common law, contract,
or otherwise), which includes rights pertaining to or arising from: (a) inventions, discoveries,
processes, designs, techniques, developments and related improvements whether or not patentable;
(b) patents, patent applications, industrial design registrations and applications therefor, divisions,
divisionals, continuations, continuations-in-part, reissues, substitutes, renewals, registrations,
confirmations, re-examinations, extensions and any provisional applications, or any such patents
or patent applications, and any foreign or international equivalent of any of the foregoing; (c)
trademarks (whether registered, unregistered or pending), trade dress, service marks, service
names, trade names, brand names, product names, logos, domain names, internet rights (including
IP addresses and AS numbers), corporate names, fictitious names, other names, symbols (including
business symbols), slogans, translations of any of the foregoing and any foreign or international
equivalent of any of the foregoing and all goodwill associated therewith and (to the extent
transferable by law but subject to Section 6.1(d)) any applications or registrations in connection
with the foregoing and all advertising and marketing collateral including any of the foregoing; (d)
work specifications, databases and artwork; (e) technical, scientific and other know-how and
information (including promotional material and tech packs and blocks), trade secrets, confidential
information, methods, processes, practices, formulas, designs, patterns, assembly procedures,
specifications; (f) rights associated with works of authorship including copyrights, moral rights,
design rights, rights in databases, copyright applications, copyright registrations, rights existing
under any copyright laws and rights to prepare derivative works; (g) work for hire; (h) the name
“Rudy’s Barbershop” or any derivation thereof, (i) customer lists and databases, websites, social
media sites and accounts (including the content contained therein, user names and passwords),
diagrams, drawings, domain names, and all advertising and marketing materials and collateral
(including all physical, digital, or electronic imagery and design files), samples, product catalogs,
product designs and specifications (including tech specifications) vendor and merchandise supplier
data and information, (j) computer software and firmware, including data files, source code, object
code and software-related specifications and documentation, (k) all books and records, files, data,
reports, computer codes and sourcing data, advertiser and supplier lists, cost and pricing
information, business plans, and manuals, blueprints, research and development files, and other
records; (l) financial, marketing and business data, pricing and cost information, business and
marketing plans and other information, files, correspondence, records, data, plans, reports and
                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 42 of 138
            Case 20-10746-LSS        Doc 199-1       Filed 05/11/20        Page 17 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                            Page 16


recorded knowledge, historical trademark files, prosecution files in whatever media retained or
stored, including computer programs and disks, (m) the right to sue for infringement and other
remedies against infringement of any of the foregoing, and (n) rights to protection of interests in
the foregoing under the laws of all jurisdictions.

        “Intellectual Property Licenses” means (i) any grant to a third Person of any right to use
any Intellectual Property owned by Sellers and (ii) any grant to Sellers of a right to use a third
Person’s Intellectual Property rights (other than off-the-shelf software for which Company pays
less than five thousand Dollars ($5,000) in licensing or other fees per software title per annum).

        “Inventory” means all of Sellers’ inventory and goods now owned or hereinafter acquired,
wherever located, relating to the Business, including all inventory and goods that (a) are leased by
Sellers as lessor, (b) are held by Sellers for sale or lease or to be furnished by Sellers under a
Contract of service, or (c) consist of raw materials, work in process, finished goods, supplies, or
material used or consumed in connection with the Business maintained or held by, stored by or on
behalf of, or in transit to, any of Sellers.

        “IRC” means the Internal Revenue Code of 1986, as amended.

        “IRS” means the Internal Revenue Service.

        “Knowledge” of Sellers or the Company (and other words of similar import) means the
actual or constructive knowledge of Kathleen Trent and/or Ryan Kyle, after due inquiry.

        “Landlord” means the landlord of real property under any of the Sellers’ Leases.

       “Law” means any constitution applicable to, and any statute, treaty, code, rule, regulation,
ordinance or requirement of any kind of, any Governmental Authority.

        “Lead Case” means Rudy’s Barbershop Holdings, LLC, US Bankruptcy Court for the
District of Delaware Case No. 20-10746-LSS

         “Leases” means all leases, subleases, licenses, concessions, options, contracts, extension
letters, easements, reciprocal easements, assignments, termination agreements, subordination
agreements, nondisturbance agreements, estoppel certificates and other agreements (written or
oral), and any amendments or supplements to the foregoing, and recorded memoranda of any of
the foregoing, pursuant to which any Seller holds any leasehold or subleasehold estates and other
rights in respect of any Barbershop.

       “Liability” means any liability or obligation of whatever kind or nature (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated and whether due or to become due) regardless of
when arising.

         “Lien” means any lien (statutory or otherwise), Claim, Encumbrance, deed of trust, right
of first offer, easement, servitude, transfer restriction under any shareholder or similar agreement,
mortgage, pledge, lien, charge, security interest, option, right of first refusal, easement, security
                              Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 43 of 138
            Case 20-10746-LSS           Doc 199-1      Filed 05/11/20        Page 18 of 112

                           Rudy’s Barbershop Asset Purchase Agreement
                                                                                                Page 17


agreement or other encumbrance or restriction on the use or transfer of any property,
hypothecation, license, preference, priority, covenant, right of recovery, order of any
Governmental Authority, of any kind or nature (including (i) any conditional sale or other title
retention agreement and any lease having substantially the same effect as any of the foregoing, (ii)
any assignment or deposit arrangement in the nature of a security device, and (iii) any leasehold
interest, license or other right, in favor of a third party or a Seller, to use any portion of the Acquired
Assets), whether secured or unsecured, choate or inchoate, filed or unfiled, scheduled or
unscheduled, noticed or unnoticed, recorded or unrecorded, contingent or non-contingent, material
or non-material, known or unknown; provided, however, that “Lien” shall not be deemed to
include any license of Intellectual Property.

        “Litigation” means any action, cause of action, suit, claim, investigation, audit, demand,
hearing or proceeding, whether civil, criminal, administrative or arbitral, whether at law or in
equity and whether before any Governmental Authority.

        “Material Adverse Effect” means any effect, condition, fact, circumstance or change that
has, or could reasonably be expected to have, individually or in the aggregate, a material adverse
effect on the condition of the Acquired Assets, taken as a whole, other than any effects,
circumstances or changes to the extent arising from or related to: (a) general business or economic
conditions in any of the geographical areas in which the Barbershops operate; (b) any condition or
occurrence affecting barbershops or the salon industry generally; (c) national or international
political or social conditions, including the engagement by any country in hostilities, whether
commenced before or after the date hereof and whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack; (d) financial,
banking or securities markets (including any disruption thereof or any decline in the price of
securities generally or any market or index); (e) the occurrence of any act of God or other calamity
or force majeure events (whether or not declared as such), including any strike, labor dispute, civil
disturbance, embargo, natural disaster, fire, flood, hurricane, tornado, or other weather event; (f)
changes in Law or accounting rules (including GAAP); (g) the taking of any action required or
permitted by this Agreement or any Related Agreement or taken (or omitted to be taken) with the
consent of the other Party (other than any action taken pursuant to Section 5.2(a)); (h) any effects
or changes as a result of the announcement, pendency or completion of the transactions
contemplated by this Agreement, including losses or threatened losses of employees, customers,
suppliers, distributors or others having relationships with Sellers; (i) any filing or motion made
under sections 1113 or 1114 of the Bankruptcy Code; (j) the closing of any shops not acquired by
Buyers or the sale of any other assets or shops to any third parties by any Seller or any of its
Affiliates; (k) any effects or changes arising from or related to the breach of the Agreement by
Buyers; (l) the failure of Sellers to obtain any consent, permit, authorization, waiver or approval
required in connection with the transactions contemplated hereby; (m) any items set forth in the
Disclosure Schedule; or (n) any effect resulting from the filing or pendency of the Bankruptcy
Cases; provided, however, that any event, occurrence, fact, condition or change referred to in
clauses (a) through (f) immediately above shall be taken into account in determining whether a
Material Adverse Effect has occurred or could reasonably be expected to occur to the extent that
such event, occurrence, fact, condition or change has a disproportionate effect on the Business
compared to other participants in the industries in which the Business operates; provided, however

                                Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 44 of 138
            Case 20-10746-LSS        Doc 199-1       Filed 05/11/20        Page 19 of 112

                         Rudy’s Barbershop Asset Purchase Agreement
                                                                                            Page 18


that global coronavirus 2019 pandemic and business restrictions related thereto shall not be
considered a Material Adverse Effect.

“Merchandise” shall mean (A) all finished goods inventory that is owned by the Company and
located at the Barbershops as of the Closing Date; (B) any Merchandise located at a distribution
center; and (C) the Display Merchandise.
         “Ordinary Course of Business” means the ordinary and usual course of normal day-to-day
operations of the Business through the date hereof consistent with past practice from the date of
the filing of the Bankruptcy Cases, but subject, however, to (x) changes arising or resulting from
the filing or pendency of the Bankruptcy Cases and (y) the “going out of business sales”
contemplated as of the date hereof.

        “Outside Back-up Date” has the meaning set forth in Section 5.3(e).

        “Overbid Protection” has the meaning set forth in Section 5.3(b).

      “Owned Intellectual Property” means all Intellectual Property owned or purported to be
owned by Sellers.

        “Parties” has the meaning set forth in the preamble.

        “Payroll Bridge Loan” means that certain secured term loan entered into by and among the
Company and Northwood Ventures, LLC, Northwood Capital Ventures, LLC, PCG-ARES
Sidecar Investment, LP, Partnership Capital Growth Investors III Block AIV, LP, and Partnership
Capital Growth Investors III Director AIV, LP, dated as of March 20, 2020 in the principal amount
of two hundred thousand Dollars ($200,000).

       “Permit” means any franchise, approval, permit, license, order, registration, certificate,
variance or similar right obtained from any Governmental Authority.

        “Permitted Lien” means (a) Liens for Taxes not yet delinquent or which are being contested
in good faith by appropriate proceedings and arising or incurred in the Ordinary Course of
Business; (b) mechanic’s, workmen’s, repairmen’s, warehousemen’s, carrier’s or other similar
Liens, including all statutory liens, arising or incurred in the Ordinary Course of Business for
amounts which are not delinquent and which are not, individually or in the aggregate, material to
the business of Sellers; (c) with respect to leased or licensed real or personal property, the terms
and conditions of the lease, license, sublease or other occupancy agreement applicable thereto
which are customary; (d) with respect to real property, usual and customary zoning, building codes
and other land use laws regulating the use or occupancy of such real property or the activities
conducted thereon which are imposed by any Governmental Authority having jurisdiction over
such real property; (e) usual and customary easements, covenants, conditions, restrictions and
other similar matters affecting title to real property and other encroachments and title and survey
defects provided that they do not materially detract from the property.




                              Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 45 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20        Page 20 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 19


       “Person” means an individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated organization or any
other entity, including any Governmental Authority or any group of any of the foregoing.

        “Petition Date” has the meaning set forth in the recitals.

       “Prepetition Lenders” means Northwood Ventures, LLC, Northwood Capital Ventures,
LLC, PCG-ARES Sidecar Investment, LP, Partnership Capital Growth Investors III Block AIV,
LP, and Partnership Capital Growth Investors III Director AIV, LP.

       “Prepetition Promissory Notes” means each subordinated promissory note issued by the
Company beginning on December 17, 2014, in the aggregate principal amount of three million
Dollars ($3,000,000), provided, however that the Prepetition Promissory Notes do not include the
Founders’ Notes.

        “Prevailing Bidder” has the meaning set forth in Section 5.3(e).

        “Purchase Price” has the meaning set forth in Section 2.3(a).

        “RBS” has the meaning set forth in the preamble.

       “Related Agreements” means the Bill of Sale, the Assignment and Assumption Agreement,
and the Escrow Agreement.

        “Representative” means, when used with respect to a Person, the Person’s controlled and
controlling Affiliates (including Subsidiaries) and such Person’s and any of the foregoing Person’s
respective officers, directors, managers, members, shareholders, partners, employees, agents,
representatives, advisors (including financial advisors, bankers, consultants, legal counsel and
accountants) and financing sources.

        “Requesting Party” has the meaning set forth in Section 6.2.

       “Returned Merchandise” means goods sold by Sellers prior to the Closing Date and
returned by a customer prior to the Closing Date in compliance with Sellers’ return policy.

        “Rudy’s Reloaded” has the meaning set forth in the preamble.

        “Sale Hearing” means the hearing for approval of, among other things, this Agreement and
the transactions contemplated herein.

      “Sale Order” means the sale order or orders in form and substance reasonably agreed by
Rudy’s Reloaded and Sellers.

        “Seller Proration Amount” has the meaning set forth in Section 2.6.

        “Sellers” has the meaning set forth in the preamble.


                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 46 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20        Page 21 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 20


        “Shelter-in-Place Law” means any federal, state, local or foreign law, statute, code,
ordinance, rule, regulation or guideline restricting business operations in connection with the
global coronavirus 2019 pandemic.

       “Stub Rent” means those obligations to pay rent to the Sellers’ landlords for the period
from the Petition Date to April 30, 2020.

        “Subsidiary” means, with respect to any Person, means, on any date, any Person (a) the
accounts of which would be consolidated with and into those of the applicable Person in such
Person’s consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date or (b) of which securities or other ownership interests
representing more than fifty percent of the equity or more than fifty percent (50%) of the ordinary
voting power or, in the case of a partnership, more than fifty percent (50%) of the general
partnership interests or more than fifty percent of the profits or losses of which are, as of such date,
owned, controlled or held by the applicable Person or one or more subsidiaries of such Person.

        “Tax” or “Taxes” means any United States federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, stamp, occupation, premium, windfall profits,
environmental (including taxes under section 59A of the IRC), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any interest, penalty or
addition thereto, whether disputed or not.

        “Tax Return” means any return, declaration, report, claim for refund or information return
or statement relating to Taxes, including any schedule or attachment thereto, and including any
amendment thereof.

        “Termination Date” has the meaning set forth in Section 8.1(b)(ii).

        “Total Consideration” has the meaning set forth in Section 2.3(a).

        “Transfer Tax” has the meaning set forth in Section 6.5.

        “Transferred Employee” has the meaning set forth in Section 6.3(a).

       “Unrejected Leases” means the leases for the Pioneer Square store, University store and
Main Street store that the Debtor rejected which Rudy’s Reloaded seeks to reinstate with the
consent and the support of the lessors.

       “WARN Act” means, collectively, the Worker Adjustment and Retraining Notification Act
of 1989 and any similar state or local law.

      “Wind-Down” means any and all post-closing actions to be taken for the administrative
wind-down of the bankruptcy estate pursuant to the Bankruptcy Code, including but not limited to

                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 47 of 138
            Case 20-10746-LSS            Doc 199-1       Filed 05/11/20        Page 22 of 112

                             Rudy’s Barbershop Asset Purchase Agreement
                                                                                                Page 21


the preparation, solicitation and confirmation of a plan of liquidation under chapter 11 of the
Bankruptcy Code.

                    Section 1.2   Interpretations. Unless otherwise indicated herein to the contrary:
              (a)     When a reference is made in this Agreement to an Article, Section, Exhibit,
        Schedule, clause or subclause, such reference shall be to an Article, Section, Exhibit,
        Schedule, clause or subclause of this Agreement.

               (b)    The words “include,” “includes” or “including” and other words or phrases
        of similar import, when used in this Agreement, shall be deemed to be followed by the
        words “without limitation.”

               (c)     The words “hereof,” “herein” and “hereunder” and words of similar import,
        when used in this Agreement, refer to this Agreement as a whole and not to any particular
        provision of this Agreement.

                (d)     The word “if” and other words of similar import shall be deemed, in each
        case, to be followed by the phrase “and only if.”

                   (e)    The use of “or” herein is not intended to be exclusive.

                (f)     The definitions contained in this Agreement are applicable to the singular
        as well as the plural forms of such terms. Whenever the context may require, any pronouns
        used herein shall include the corresponding masculine, feminine or neuter forms, and the
        singular form of names and pronouns shall include the plural and vice versa.

               (g)      All terms defined in this Agreement have their defined meanings when used
        in any certificate or other document made or delivered pursuant hereto, unless otherwise
        defined therein.

               (h)     References herein to a Person are also to its successors and permitted
        assigns. Any reference herein to a Governmental Authority shall be deemed to include
        reference to any successor thereto.

                   (i)    Any reference herein to “Dollars” or “$” shall mean United States dollars.

               (j)     Each Buyer acknowledges and agrees that the specification of any dollar
        amount in the representations, warranties or covenants contained in this Agreement is not
        intended to imply that such amounts or higher or lower amounts are or are not material,
        and each Buyer shall not use the fact of the setting of such amounts in any dispute or
        controversy between the Parties as to whether any obligation, item, or matter is or is not
        material.

               (k)     References in this Agreement to materials or information “furnished to
        Buyer” and other phrases of similar import include all materials or information made
        available to Rudy’s Reloaded or its Representatives in the data room prepared by Sellers

                                  Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 48 of 138
            Case 20-10746-LSS           Doc 199-1       Filed 05/11/20        Page 23 of 112

                            Rudy’s Barbershop Asset Purchase Agreement
                                                                                               Page 22


        or provided to Rudy’s Reloaded or its Representatives in response to requests for materials
        or information.

                                           ARTICLE II
                                       PURCHASE AND SALE

                  Section 2.1 Purchase and Sale of Assets. On the terms and subject to the
 conditions set forth in this Agreement, Buyers will purchase and acquire from Sellers, and Sellers
 will sell, transfer, assign, convey and deliver to Buyers at the Closing all of the Acquired Assets.
 As reflected, and unless otherwise provided for, in the applicable Bill of Sale as contemplated by
 Section 2.5(b), the applicable Buyer that will purchase and acquire the applicable Acquired Assets
 from the applicable Seller, and the sale, transfer, assignment, conveyance and delivery to such
 applicable Buyer by such applicable Seller at the Closing of such applicable Acquired Assets,
 shall be as follows: (a) the Acquired Assets of RBS shall be acquired by Rudy’s Reloaded; (b)
 the Acquired Assets of Rudy’s New York, LLC shall be acquired by RR NY, LLC; (c) the
 Acquired Assets of Rudy’s Hollywood, LLC shall be acquired by RR CA, LLC; (d) the Acquired
 Assets of Rudy’s Portland, LLC shall be acquired by RR Oregon, LLC; (e) the Acquired Assets
 of Rudy’s Southeast, LLC shall be acquired by RR Georgia, LLC; (f) the Acquired Assets of
 Rudy’s Barber Shop, L.L.C. shall be acquired by RR Washington, LLC; provided, however, that
 in each case, any Acquired Assets that are jointly owned by one or more Sellers shall be acquired
 by Rudy’s Reloaded, unless otherwise agreed to by the Parties.
                 Section 2.2 Assumed Liabilities. On the terms and subject to the conditions set
 forth in this Agreement, Buyers will assume and become responsible for the Assumed Liabilities
 at the Closing. The applicable Buyer agrees to pay, perform, honor and discharge, or cause to be
 paid, performed, honored and discharged, all Assumed Liabilities in a timely manner in
 accordance with the terms thereof, including paying all Cure Costs. For the avoidance of doubt,
 Sellers shall not be liable for, and shall have no obligation to pay or cause to be paid, any Cure
 Costs. As reflected, and unless otherwise provided for, in the applicable Assignment and
 Assumption Agreement as contemplated by Section 2.5(b), the applicable Buyer that will assume
 the applicable Assumed Liabilities from the applicable Seller, shall be as follows: (a) the Assumed
 Liabilities of RBS shall be assumed by Rudy’s Reloaded; (b) the Assumed Liabilities of Rudy’s
 New York, LLC shall be assumed by RR NY, LLC; (c) the Assumed Liabilities of Rudy’s
 Hollywood, LLC shall be assumed by RR CA, LLC; (d) the Assumed Liabilities of Rudy’s
 Portland, LLC shall be acquired by RR Oregon, LLC; (e) the Assumed Liabilities of Rudy’s
 Southeast, LLC shall be assumed by RR Georgia, LLC (f) the Assumed Liabilities of Rudy’s
 Barber Shop, L.L.C. shall be assumed by RR Washington, LLC.
                   Section 2.3   Consideration; Deposit; Escrow Amounts.
                (a)    The consideration for the Acquired Assets (the “Total Consideration”) shall
        be (i) an aggregate Dollar amount equal to the sum of (A) one hundred thirty thousand
        Dollars ($130,000) which includes the thirty thousand Dollar ($30,000) Overbid
        Protection, of which an amount of one hundred thirty thousand Dollars ($130,000) in cash
        shall be used to fund the Wind-Down of the Sellers’ estates, plus (B) Seller Proration
        Amount, if any, and minus (C) the Buyer Proration Amount, if any, and plus (D) the amount
        of the DIP Obligations outstanding as of the closing date, plus (E) the Break-up fee,,
        including costs, as ordered by the Court (collectively the “Cash Purchase Price”) the
                                 Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 49 of 138
            Case 20-10746-LSS            Doc 199-1       Filed 05/11/20        Page 24 of 112

                             Rudy’s Barbershop Asset Purchase Agreement
                                                                                                Page 23


        “Purchase Price”), and (ii) Buyers’ assumption of the Assumed Liabilities, which includes
        all of the Debtor’s Leases that have not been rejected and the Unrejected Leases subject to
        the agreements with lessors.

               (b)     Upon the Bankruptcy Court’s entry of its order approving the Bidding
        Procedures Motion, Rudy’s Reloaded shall promptly deposit with Debtors’ Counsel the
        sum of two hundred thirteen thousand Dollars ($213,000) by wire transfer of immediately
        available funds (the “Escrow Amount”), to be held in escrow and released by Debtors’
        Counsel and delivered to either Rudy’s Reloaded or Sellers, in accordance with the
        provisions of this Section 2.3. The Escrow Amount shall be distributed as follows:

                           (i)    if the Closing shall occur, the Escrow Amount shall be applied
                   towards the Purchase Price payable by Rudy’s Reloaded (on its own behalf and on
                   behalf of the other Buyers, as applicable) to Sellers under Section 2.3(a) and shall
                   be delivered to Sellers at the Closing;

                          (ii)  if this Agreement is terminated by Sellers pursuant to Section 8.1(d),
                   the Escrow Amount shall be delivered to Sellers; or

                          (iii) if this Agreement is terminated for any reason other than by a Seller
                   pursuant to Section 8.1(d), the Escrow Amount shall in each case be returned to
                   Rudy’s Reloaded.

                Section 2.4 Closing. The closing of the transactions contemplated by this
 Agreement (the “Closing”) shall take place electronically (or such other location as shall be
 mutually agreed upon by Sellers and Buyer) commencing at 10:00 AM local time on May 15,
 2020, subject to the prior or simultaneous satisfaction or waiver all of the conditions to the
 obligations of Sellers and Buyer to consummate the transactions contemplated hereby set forth in
 Article VII, or on such other date as shall be mutually agreed upon by Sellers and Buyer prior
 thereto. The date on which the Closing is to occur shall be referred to herein as the “Closing
 Date”.
                   Section 2.5    Closing Payments and Deliveries.
                (a)     On the Closing Date, Rudy’s Reloaded (on its own behalf and on behalf of
        the other Buyers, as applicable) shall pay the Cash Purchase Price (less the Escrow
        Amount, which shall be released to Sellers by Debtors’ Counsel, which shall be paid by
        wire transfer of immediately available funds into an account designated by Sellers.

                 (b)     At the Closing, the applicable Seller will deliver to the applicable Buyer: (i)
        a duly executed Bill of Sale, each substantially in the form of Exhibit A (the “Bill of Sale”);
        (ii) a duly executed Assignment and Assumption Agreement, each substantially in the form
        of Exhibit B (the “Assignment and Assumption Agreement”); (iii) a duly executed
        certificate from an officer of each Seller to the effect that each of the conditions specified
        in Section 7.1(a) and Section 7.1(b) is satisfied; and (iv) a non-foreign affidavit from each
        Seller that is organized in or under the Laws of the United States or any state thereof, dated
        as of the Closing Date, sworn under penalty of perjury and in form and substance required
        under Treasury Regulations issued pursuant to section 1445 of the IRC.
                                  Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 50 of 138
            Case 20-10746-LSS           Doc 199-1       Filed 05/11/20        Page 25 of 112

                            Rudy’s Barbershop Asset Purchase Agreement
                                                                                               Page 24


                (c)     At the Closing, the applicable Buyer will deliver to the applicable Seller: (i)
        the Bill of Sale duly executed by such applicable Buyer; (ii) the Assignment and
        Assumption Agreement duly executed by such applicable Buyer; and (iii) a duly executed
        certificate from an officer of such applicable Buyer to the effect that each of the conditions
        specified in Section 7.2(a) and Section 7.2(b) are satisfied.

                (d)     At the Closing Rudy’s Reloaded will issue to each of the Prepetition
        Lenders, a pro rata share of Buyer Stock totaling ten percent (10%) of Rudy’s Reloaded,
        or, in the alternative, and at the option of the Prepetition Lenders, $200,000 in readily
        available funds.

               (e)     At the Closing, Rudy’s Reloaded will pay to the Prepetition Lenders an
        amount in cash equal to the obligations arising under the Payroll Bridge Loan, which is
        presently projected to be $204,700 in readily available funds.

                (f)     Prorations. In accordance with the allocation reflected in Section 2.1, the
        following items shall be prorated between the applicable Seller and the applicable Buyer
        as of the Closing Date: (i) applicable property and personal taxes (other than Transfer
        Taxes), (ii) post-petition utilities, and (iii) post-petition lease payments under the Assumed
        Leases, subject to any concessions or modifications agreed to by the applicable Landlords.
        Unless otherwise stated herein, all prorations shall be on an accrual basis in accordance
        with GAAP, and based on the actual number of days in each month. Sellers shall be
        responsible for amounts relating to the period prior to the Closing Date, and Buyers shall
        be responsible for amounts relating from the Closing Date. Property taxes on Acquired
        Assets will be prorated using applicable property tax rates if known, and if not known,
        applicable property tax rates from the last known period shall be utilized but subject to later
        adjustments for actual property tax rates. The net amount of all prorations owed to Buyers
        and Sellers under this shall be referred to as the “Buyer Proration Amount” if owed to
        Buyers or the “Seller Proration Amount” if owed to Sellers.
                   Section 2.6   Assumption/Rejection of Certain Contracts and Leases.
               (a)    Schedule 2.7(a) sets forth a list, as of the date hereof, of all executory
        Contracts and unexpired Leases to which any Seller is a party.

                 (b)   From and after the date hereof until one Business Day prior to the Sale
        Hearing, Rudy’s Reloaded may, in its sole discretion, (i) designate a Contract listed on
        Schedule 2.7(a) for assumption and assignment to the applicable Buyer in accordance with
        Section 2.1 and Section 2.2 or as otherwise determined by Rudy’s Reloaded, effective on
        and as of the Closing (such Contracts, the “Designated Contracts”), (ii) designate a Lease
        listed on Schedule 2.7(a) for assumption and assignment to the applicable Buyer in
        accordance with Section 2.1 and Section 2.2 or as otherwise determined by Rudy’s
        Reloaded, effective on and as of the Closing, including, but not limited to, any amendment
        or modification that may contain lease concessions (such Leases, the “Assumed Leases”),
        or (iii) designate any Contract or Lease listed on Schedule 2.7(a) for rejection. The
        Designated Contracts and Assumed Leases as of the date hereof are set forth on Schedule
        2.7(b) hereto, which will be supplemented as additional Leases and Contracts are
                                 Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 51 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20        Page 26 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 25


        designated for assumption and assignment or rejection of contracts prior to the conclusion
        of the Auction, if any, as set forth in this Section 2.7(b) provided that that if no Auction is
        held, Schedule 2.7(b) may be supplemented as additional Leases and Contracts are
        designated for assumption and assignment or rejection until the earlier of (x) one Business
        Day prior to the Sale Hearing or (y) three Business Days prior to the Closing..

                (c)    Sellers shall take all actions reasonably required to assume and assign the
        Designated Contracts and Assumed Leases to the applicable Buyer, including taking all
        actions reasonably necessary to facilitate any negotiations with the counterparties to such
        Contracts or Leases and, if necessary, to obtain an order of the Bankruptcy Court
        containing a finding that the proposed assumption and assignment of the Contracts or
        Leases to the applicable Buyer satisfies all applicable requirements of section 365 of the
        Bankruptcy Code.

                 (d)   Buyers shall take all actions reasonably required for Sellers to assume and
        assign the Designated Contracts and Assumed Leases to the applicable Buyer (including
        the payment of the Cure Costs), including taking all actions reasonably necessary to
        facilitate any negotiations with the counterparties to such Contracts or Leases and, if
        necessary, to obtain an order of the Bankruptcy Court containing a finding that the
        proposed assumption and assignment of the Contracts or Leases to Buyers satisfies all
        applicable requirements of section 365 of the Bankruptcy Code.

                 Section 2.7 Allocation. Buyers and Sellers agree to allocate the Purchase Price
 (as finally determined hereunder), the Assumed Liabilities, and all other relevant items among
 the Acquired Assets in accordance with section 1060 of the IRC and the Treasury Regulations
 thereunder.
                 Section 2.8 Removal of Excluded Assets. Subject to applicable law, including
 applicable Shelter-in-Place Laws and as promptly as practicable following the Closing Date (and
 in any event within ten (10) Business Days of later of (x) the Closing or (y) repeal of applicable
 Shelter-in-Place Laws), Sellers shall remove at their expense all of the Excluded Assets that are
 located at the Barbershops and, if requested by Sellers, Buyer shall arrange transportation of such
 Excluded Assets to a location designated by Sellers at Sellers’ expense.
                                  ARTICLE III
                   SELLERS’ REPRESENTATIONS AND WARRANTIES

Sellers represent and warrant to Buyers that the statements contained in this Article III are true
and correct as of the date of this Agreement, except as set forth in the disclosure schedule
accompanying this Agreement (the “Disclosure Schedule”). For the avoidance of doubt, any
reference in this Article III to “Sellers” or “Seller” shall include any predecessors of any Seller.
                  Section 3.1 Organization of Sellers; Good Standing. Each Seller is a limited
 liability company duly organized, validly existing, and in good standing under the laws of the
 state of its incorporation and has, subject to the necessary authority from the Bankruptcy Court,
 all requisite corporate power and authority to own, lease, and operate its assets and to carry on its
 business as now being conducted, except where the failure to be so organized, existing, or in good

                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 52 of 138
            Case 20-10746-LSS          Doc 199-1       Filed 05/11/20        Page 27 of 112

                           Rudy’s Barbershop Asset Purchase Agreement
                                                                                               Page 26


 standing or have such power and authority would not reasonably be expected to have a Material
 Adverse Effect.
                 Section 3.2 Authorization of Transaction. Subject to the Bankruptcy Court’s
 entry of the Sale Order, each Seller has full power and authority (including full corporate power
 and authority) to execute and deliver this Agreement and all other agreements contemplated
 hereby to which it is a party and to perform its obligations hereunder and thereunder. The
 execution, delivery, and performance of this Agreement and all other agreements contemplated
 hereby to which each Seller is a party have been duly authorized by such Seller. Upon due
 execution hereof by each Seller, this Agreement (assuming due authorization and delivery by
 Buyers) shall constitute, subject to the Bankruptcy Court’s entry of the Sale Order, the valid and
 legally binding obligation of such Seller, enforceable against such Seller in accordance with its
 terms and conditions, subject to applicable bankruptcy, insolvency, moratorium, or other similar
 laws relating to creditors’ rights and general principles of equity.
                 Section 3.3 Noncontravention; Government Filings. Neither the execution and
 delivery of this Agreement, nor the consummation of the transactions contemplated hereby
 (including the assignments and assumptions referred to in Article II), will (a) conflict with or
 result in a breach of the organizational documents of any Seller, (b) subject to the entry of the
 Sale Order, violate any Law or Decree to which any Seller is subject in respect of the Acquired
 Assets, or (c) subject to the entry of the Sale Order, result in a breach of, constitute a default
 under, result in the acceleration of, create in any party the right to accelerate, terminate, modify
 or cancel, or require any notice under any material Contract or Lease to which any Seller is a
 party or to which any of the Acquired Assets is subject, except, in the case of either clause (b) or
 (c), for such conflicts, violations, breaches, defaults, accelerations, rights or failures to give notice
 as would not, individually or in the aggregate, reasonably be expected to have a Material Adverse
 Effect. Other than as required by, or pursuant to, the Bankruptcy Code, the Bidding Procedures
 Order or the Sale Order, no Seller is required to give any notice to, make any filing with, or obtain
 any authorization, consent or approval of any Governmental Authority in order for the Parties to
 consummate the transactions contemplated by this Agreement or any Related Agreement, except
 where the failure to give notice, file or obtain such authorization, consent or approval would not,
 individually or in the aggregate, reasonably be expected to have a Material Adverse Effect or
 prevent or materially impair or delay any Seller’s ability to consummate the transactions
 contemplated hereby or perform its obligations hereunder on a timely basis.
                  Section 3.4 Title to Assets. At the Closing, subject to any Permitted Liens,
 Sellers will have good and valid title to, or the right to use, the Acquired Assets, except to the
 extent the failure to have such title or right to use would not reasonably be expected to have a
 Material Adverse Effect. Pursuant to the Sale Order, Sellers will convey such title to or rights to
 use, all of the tangible Acquired Assets, free and clear of all Liens (other than Permitted Liens).
                Section 3.5 Designated Contracts. True and materially complete copies of all
 Contracts and Leases set forth on Schedule 2.7(a) have been made available to Rudy’s Reloaded
 in the data room prepared by Sellers.
                Section 3.6 Real Property. Sellers do not have any title interest in real property
 which is related to, used, useful or held for use in the conduct of the Business. Schedule 3.6 of
 the Disclosure Schedule sets forth the location of each of the twenty-five (25) operating

                                Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 53 of 138
            Case 20-10746-LSS        Doc 199-1       Filed 05/11/20        Page 28 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                            Page 27


 barbershops (each, a “Barbershop”, and collectively, the “Barbershops”), each of which is leased
 to a Seller by a third party, and a list of all Leases. The total number of operating barbershops
 related to the Business is twenty-five (25). Sellers have made available to Rudy’s Reloaded a true
 and materially complete copy of each Lease. With respect to each Lease, (a) assuming due
 authorization and delivery by the other party thereto, such Lease constitutes the valid and legally
 binding obligation of the Seller party thereto and, to Sellers’ Knowledge, the counterparty thereto,
 enforceable against such Seller and, to Sellers’ Knowledge, the counterparty thereto in accordance
 with its terms and conditions, subject to applicable bankruptcy, insolvency, moratorium, or other
 similar laws relating to creditors’ rights and general principles of equity, and (b) neither such
 Seller nor, to Sellers’ Knowledge, the counterparty thereto is in breach or default under such
 Lease, except (i) for those defaults that will be cured in accordance with the Sale Order or waived
 in accordance with section 365 of the Bankruptcy Code (or that need not be cured under the
 Bankruptcy Code to permit the assumption and assignment of the Leases) or (ii) to the extent such
 breach or default would not reasonably be expected to have a Material Adverse Effect.
                 Section 3.7 Litigation; Decrees. Except as set forth in Schedule 3.7 of the
 Disclosure Schedule and other than the Bankruptcy Cases, there is no Litigation pending against
 the Sellers, jointly or individually. Other than the Bankruptcy Cases, no Seller is subject to any
 outstanding Decree that would (x) reasonably be expected to have a Material Adverse Effect or
 (y) prevent or materially delay such Seller’s ability to consummate the transactions contemplated
 hereby or perform in any material respect its obligations hereunder.
               Section 3.8     Labor Relations.     Except as set forth in Schedule 3.8 of the
 Disclosure Schedule:
                (a)   No Seller is a party to or bound by any collective bargaining agreement. To
        Sellers’ Knowledge, no union or other labor organization; (i) is currently attempting to
        organize any employees of the Company for the purpose of representation; or (ii) has
        demanded recognition or filed any petition seeking certification.

                (b)     Schedule 3.8(c) of the Disclosure Schedule sets forth a true, correct and
        complete list, as of the date of this Agreement, of all employees of the Company and
        identifies the job title, work location, date of hire, exempt or non-exempt status,
        employment status (whether active or on leave of absence), part-time or full-time, annual
        base salary or regular hourly wage rate, and bonus or commission entitlement for each such
        employee, as well as whether such employee is on leave and the date of such leave.

                 (c)    To Sellers’ Knowledge, there is no charge or complaint of discrimination or
        retaliation, lawsuit, governmental investigation or audit or other similar proceeding
        pending or threatened against the Company by, on behalf of or relating to any employee(s)
        of the Company.

               Section 3.9 Brokers’ Fees. No Seller has entered into any Contract to pay any
 fees or commissions to any broker, finder, or agent with respect to the transactions contemplated
 hereby for which any Buyer could become liable or obligated to pay.



                              Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 54 of 138
            Case 20-10746-LSS          Doc 199-1       Filed 05/11/20        Page 29 of 112

                           Rudy’s Barbershop Asset Purchase Agreement
                                                                                              Page 28


                   Section 3.10 Taxes.
                 (a)      Except as set forth in Schedule 3.10 of the Disclosure Schedule and for
        matters that would not be reasonably expected to have a Material Adverse Effect, and
        except those Taxes for which the Sellers will seek authority from the Bankruptcy Court to
        pay (i) Sellers have timely filed all Tax Returns required to be filed with the appropriate
        Governmental Authorities in all jurisdictions in which such Tax Returns are required to be
        filed (taking into account any extension of time to file granted or to be obtained on behalf
        of Sellers); (ii) all Taxes shown as due on such Tax Returns have been paid (other than any
        Taxes not due as of the date of the filing of the Bankruptcy Cases as to which subsequent
        payment was prohibited by reason of the Bankruptcy Cases); (iii) Sellers are not a party to
        any Litigation by any taxing authority; and (iv) there are no pending or, to Seller’s
        Knowledge, threatened Litigation by any taxing authority.

                   (b)   Sellers are not foreign persons within the meaning of section 1445 of the
        IRC.

                Section 3.11 Tangible Personal Property. Schedule 3.11 of the Disclosure
 Schedule sets forth all Contracts on Schedule 2.7(a) that constitute leases of personal property
 involving annual payments in excess of five thousand Dollars ($5,000) relating to personal
 property used by Sellers in the Business.
                   Section 3.12 Employee Benefits.
                (a)     Schedule 3.12(a) of the Disclosure Schedule lists all “employee benefit
        plans,” as defined in section 3(3) of ERISA, including any multiemployer plans as defined
        in section 3(37) of ERISA, and all other material employee benefit plans or arrangements
        (other than governmental plans and statutorily required benefit arrangements), including
        bonus or incentive plans, deferred compensation arrangements, severance pay, sick leave,
        vacation pay, disability, medical insurance and life insurance maintained or contributed to
        by Sellers with respect to Covered Employees (the “Company Benefit Plans”).

                (b)     The Company has delivered or made available to Rudy’s Reloaded true,
        correct and materially complete copies of the following documents with respect to each
        Company Benefit Plan: (i) each Company Benefit Plan (and all amendments thereto), and
        in the case of an unwritten Company Benefit Plan, a written description thereof, and any
        trust agreement, investment management contract, custodial agreement or insurance
        contract relating to such plan, (ii) the most recent summary plan description and all
        summaries of material modifications thereto, and (iii) the most recently filed annual reports
        on Form 5500 and all Schedules thereto.

                (c)     Each of the Company Benefit Plans sponsored by Sellers that is intended to
        qualify under section 401 of the IRC has been determined by the IRS to be so qualified,
        and, except as disclosed on Schedule 3.12(c) of the Disclosure Schedule, to the Knowledge
        of Sellers, nothing has occurred with respect to the operation of any such plan which could
        reasonably be expected to result in the revocation of such favorable determination.


                                Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 55 of 138
            Case 20-10746-LSS          Doc 199-1       Filed 05/11/20        Page 30 of 112

                            Rudy’s Barbershop Asset Purchase Agreement
                                                                                              Page 29


               (d)    To Sellers’ Knowledge, each of the Company Benefit Plans has been
        maintained, in all material respects, in accordance with its terms and all provisions of
        applicable Law.

                (e)    No Company Benefit Plan is a “multiemployer plan” (as defined in section
        3(37) of ERISA) (“Multiemployer Plan”) or other pension plan that is subject to Title IV
        or Section 302 of ERISA or Section 412 of the Code and neither the Company nor any of
        its ERISA Affiliates has sponsored or contributed to or been required to contribute to a
        Multiemployer Plan or other pension plan subject to Title IV or Section 302 of ERISA or
        Section 412 of the Code at any time within the previous six years. Neither the Company
        nor any of its ERISA Affiliates has any liability (contingent or otherwise) relating to the
        withdrawal or partial withdrawal from a Multiemployer Plan.

                (f)    No Company Benefit Plan provides benefits, including death or medical
        benefits, beyond termination of service or retirement other than (i) coverage mandated by
        Law, including but not limited to COBRA coverage, or (ii) death or retirement benefits
        under a Company Benefit Plan qualified under Section 401(a) of the Code, and neither the
        Company nor any of its ERISA Affiliates has made a written or oral representation
        promising the same.

                (g)    With respect to each Company Benefit Plan providing termination or
        retirement benefits that is subject to the laws of a jurisdiction outside of the United States,
        or covering any Person residing or primarily working outside the United States, (i) to
        Sellers’ Knowledge, each such Company Benefit Plan complies in all material respects
        with all applicable Laws; and (ii) each such Company Benefit Plan that is required to be
        registered with a Governmental Authority is so registered.

                   Section 3.13 Intellectual Property.
                (a)      Schedule 3.13(a) of the Disclosure Schedule sets forth a complete and
        correct list of all (i) patents and patent applications, (ii) registered trademarks and
        trademark applications, (iii) material unregistered trademarks and social media accounts,
        (iv) registered copyrights, (v) internet domain names, and (vi) material software, in each
        case (i) – (vi) included in the Owned Intellectual Property, and specifying as to each such
        item, as applicable, the owner(s) of record (and, in the case of domain names, the registrar),
        jurisdiction of application or registration, the application or registration number, and the
        date of application or registration.

                 (b)    Except for Owned Intellectual Property set forth in Schedule 3.13(a)(iii) and
        (vi) of the Disclosure Schedule, each other item required to be identified in Schedule
        3.13(a) of the Disclosure Schedule: (i) is registered or recorded in the name of Company,
        is, to Sellers’ Knowledge, in full force and has been duly applied for and registered in
        accordance with applicable Law; (ii) has no filings, payments or similar actions that must
        be taken by Company within 120 days following the Closing Date for the purposes of
        obtaining, maintaining, perfecting or renewing such registration of Intellectual Property;
        (iii) has no unsatisfied past or outstanding maintenance or renewal obligation; and (iv) has

                                Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 56 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20        Page 31 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 30


        not been and is not involved in any opposition, cancellation, interference, reissue,
        reexamination or other similar proceeding.

                 (c)    The Company or another Seller is the sole and unrestricted legal and
        beneficial owner of all Owned Intellectual Property, and no Owned Intellectual Property
        will at the Closing be subject to any Liens, adverse claims, any requirement of any past (if
        outstanding), present or future royalty payments or otherwise encumbered or restricted by
        any rights of any third party, other than Permitted Liens. The execution, delivery and
        performance of this Agreement and the consummation of the transactions contemplated
        thereby will not result in the loss, forfeiture, termination, license or impairment of, or give
        rise to any obligation to transfer or to create, change or abolish, or limit, terminate or
        consent to the continued use of any material Intellectual Property owned or used by Sellers
        in the Business as currently conducted.

                (d)     To the Knowledge of Sellers, the Owned Intellectual Property is valid and
        enforceable. To the Knowledge of Sellers, the Owned Intellectual Property and Intellectual
        Property licensed to Sellers under the Intellectual Property Licenses listed in Schedule
        3.13(d) of the Disclosure Schedule constitute all of the Intellectual Property used in and
        necessary to conduct and operate the Business as currently conducted (other than off-the-
        shelf software for which Sellers pay less than thirty thousand Dollars ($30,000) in licensing
        or other fees per software title per annum).

                (e)      No Owned Intellectual Property is or has been the subject of any Litigation
        or Decree that bars or limits the use of such rights (excluding oppositions, rejections, orders
        or rulings issues in the context of the application for registration of the Owned Intellectual
        Property). No Seller is and, to the Knowledge of Sellers, has been party to any Litigation
        relating to its use of Intellectual Property, including any Litigation involving any claim that
        the Company infringed, misappropriated, diluted or otherwise violated the rights of any
        third party. Except for the Permitted Liens, the license agreements listed in Schedule
        3.13(d) of the Disclosure Schedule and non-exclusive licenses granted by Sellers
        (expressly or implicitly) in the ordinary course of business in connection with the sale,
        lease or transfer of finished products or services to customers, Sellers have not granted any
        options with respect to, or has otherwise encumbered or placed limitations on any Owned
        Intellectual Property or Sellers’ use thereof.

                (f)     Except as set forth in Schedule 3.13(f) of the Disclosure Schedule, since
        January 1, 2019: (i) no Seller has received any written communication alleging that any
        Owned Intellectual Property or Intellectual Property Licenses are invalid or unenforceable,
        or challenging such Seller’s ownership of or right to use any such rights; (ii) no Seller has
        received any written cease and desist, written invitation to license or other written
        communication alleging that such Seller requires any license with respect to, or is
        infringing, misappropriating, diluting or otherwise violating the Intellectual Property
        Licenses of any third party; and (iii) no Seller has sent any written communication to or
        asserted or threatened in writing any action or claim against any Person involving or
        relating to any Owned Intellectual Property.

                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 57 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20        Page 32 of 112

                           Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 31


                (g)    To the Knowledge of Sellers, the products and services of Sellers as offered
        currently (including, the use thereof), and the operation of the Business as currently
        conducted, do not infringe, misappropriate, dilute or otherwise violate the rights of any
        third party. To the Knowledge of Sellers, no third party has or is infringing on,
        misappropriating or otherwise violating any Owned Intellectual Property.

                (h)    Sellers have taken commercially reasonable and appropriate steps to
        protect, maintain and preserve the confidentiality of any trade secrets included in the
        Owned Intellectual Property.

                 (i)    To the Knowledge of Sellers, no Owned Intellectual Property was
        developed, in whole or in part (i) pursuant to or in connection with the development of
        Intellectual Property for any standards-setting bodies, industry groups or other similar
        standards organizations, (ii) under contract with or using the resources of any
        Governmental Authority, academic institution or other entity that would subject any
        Owned Intellectual Property to the rights of any Governmental Authority, academic
        institution or other entity, (iii) under any grants or other funding arrangements with third
        parties, or (iv) using any software, software development toolkits, databases, libraries,
        scripts, or other, similar modules of software that are subject to “open source” or similar
        license terms in a manner that subjects the software included in Intellectual Property
        Licenses to any copyleft license or that requires or purports to require Company to grant
        any license with respect to Owned Intellectual Property.

                (j)     Except as set forth in Schedule 3.13(j) of the Disclosure Schedule, to the
        Knowledge of Sellers, all material software owned, licensed, used or otherwise held for
        use in the Business is in good working order and condition and is sufficient in all material
        respects for the purposes for which it is currently used in the Business. To the Knowledge
        of Sellers, no Seller has experienced any material defects in design, workmanship or
        material in connection with the use of such software that have not been corrected. To the
        Knowledge of Sellers, no such software contains any computer code or any other
        procedures, routines or mechanisms which may: (i) disrupt, disable, harm or impair in any
        material way such software’s operation, (ii) cause such software to damage or corrupt any
        data, storage media, programs, equipment or communications of Sellers or their clients, or
        otherwise interfere with Sellers’ operations as currently conducted, or (iii) permit any third
        party to access any such software to cause disruption, disablement, harm, impairment,
        damage erasure or corruption (sometimes referred to as “traps”, “viruses”, “access codes”,
        “back doors” “Trojan horses,” “time bombs,” “worms,” or “drop dead devices”).

                   Section 3.14 Compliance with Laws; Permits.
                (a)     Sellers are in compliance with all Laws applicable to the Business, except
        as resulting from the filing and pendency of the Bankruptcy Cases or where the failure to
        be in compliance would not be reasonably expected to have a Material Adverse Effect.
        Sellers have not received any written notice of or been charged with the violation of any
        Laws, except where such violation would not be reasonably expected to have a Material
        Adverse Effect.

                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 58 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20        Page 33 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 32


                (b)     Sellers have all Permits which are required for the operation of the Business
        as presently conducted, except where such failure to have Permit would not be reasonably
        be expected to have a Material Adverse Effect. Sellers are not in default or violation (and
        no event has occurred which, with notice or the lapse of time or both, would constitute a
        default or violation) of any term, condition or provision of any Permit to which they are
        parties, except where such default or violation would not be reasonably expected to have a
        Material Adverse Effect. Schedule 3.14(b) of the Disclosure Schedules lists all current
        Permits issued to Sellers which are related to the conduct of the Business as currently
        conducted or the ownership and use of the Acquired Assets, including the names of the
        Permits and their respective dates of issuance and expiration. No event has occurred that,
        with or without notice or lapse of time or both, would reasonably be expected to result in
        the revocation, suspension, lapse, or limitation of any Permit set forth in Schedule 3.14(b)
        of the Disclosure Schedules.

                 Section 3.15 Environmental Matters.         The representations and warranties
 contained in this Section 3.15 are the sole and exclusive representations and warranties of Sellers
 with respect to environmental matters, including matters relating to Environmental Laws. Except
 as would not be reasonably likely to have a Material Adverse Effect:

                (a)    the operations of Sellers are in compliance with all applicable
        Environmental Laws, which compliance includes obtaining, maintaining and complying
        with all Permits issued pursuant to Environmental Laws necessary to operate the Business;

               (b)    no Seller is the subject of any outstanding Litigation with any Governmental
        Authority with respect to Environmental Laws;

                (c)    no Seller is the subject of any pending, or to the Knowledge of Sellers,
        threatened Litigation alleging that Sellers may (i) be in violation of any Environmental
        Law, or any Permit issued pursuant to Environmental Law, or (ii) have any liability under
        any Environmental Law; and

                (d)     to the Knowledge of Sellers, there are no pending or threatened
        investigations of Sellers, or currently or previously owned, operated or leased property of
        Sellers, which would reasonably be expected to result in Sellers or their Subsidiaries
        incurring liability pursuant to any Environmental Law.

                Section 3.16 Related Party Transactions. Except as set forth on Schedule 3.16 of
 the Disclosure Schedule and other than the Company Benefit Plans, no officer, director or
 executive committee member of any Seller or any member of their immediate family or any
 Affiliate of the Company or such Seller (a) is a party to any Contract or Lease set forth on
 Schedule 2.7(b) of the Disclosure Schedule or has any material business arrangement with, or has
 any material financial obligations to or is owed any financial obligations from, the Company or
 any actual competitor, vendor or licensor of the Company (each such Contract, Lease or business
 arrangement, an “Affiliate Agreement”), (b) to the Knowledge of Sellers, none of the foregoing
 Persons have any cause of action or other claim whatsoever against or related to the Business or


                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 59 of 138
            Case 20-10746-LSS        Doc 199-1       Filed 05/11/20        Page 34 of 112

                         Rudy’s Barbershop Asset Purchase Agreement
                                                                                            Page 33


 the Acquired Assets, and (c) to the Knowledge of Sellers, the Company does not have any direct
 or indirect business arrangement with or financial obligation to the foregoing Persons.
                 Section 3.17 Financial Statements. True, correct and complete copies of (a) the
 consolidated balance sheets and statements of operations and comprehensive income,
 stockholders’ equity and cash flow of the Company as of and for the years ended December 31,
 2018 and December 31, 2019 (the “Yearly Financial Statements”) and (b) an unaudited
 consolidated balance sheets and statements of operations and comprehensive loss, cash flow and
 stockholders’ equity of the Company as of and for the one month period ended January 31, 2020
 (such date being the “Interim Balance Sheet Date”) (the “Interim Financial Statements” and,
 together with Yearly Financial Statements, the “Financial Statements”) have been provided to
 Rudy’s Reloaded. The Financial Statements present fairly, in all material respects, the financial
 position, results of operations and cash flows of the Company as of the dates and for the periods
 indicated in such Financial Statements, have been prepared in accordance with the books of
 account and other financial records of the Company and have been prepared in conformity with
 GAAP (except, in the case of the Interim Financial Statements, for the absence of footnotes and
 other presentation items and for normal year-end adjustments that are not material individually
 or in the aggregate).
                 Section 3.18 Inventory. The Inventory as a whole is of a quantity and quality
 historically useable or saleable in the conduct of the Business since the filing of the Bankruptcy
 Cases. All Inventory is free from defects in materials and workmanship (normal wear and tear
 excepted), except as would not have a Material Adverse Effect.
                 Section 3.19 Sufficiency of Assets. The Acquired Assets are sufficient for the
 continued conduct of the Business after the Closing in substantially the same manner as conducted
 since the filing of the Bankruptcy Cases and constitute all of the rights, property and assets
 necessary to conduct the Business as currently conducted immediately prior to the date hereof.
                                  ARTICLE IV
                   BUYERS’ REPRESENTATIONS AND WARRANTIES

Buyers represent and warrant to each Seller that the statements contained in this Article IV are
true and correct as of the date of this Agreement.
                 Section 4.1 Organization of Buyer; Good Standing. Rudy’s Reloaded is an
 assumed business name of Malden Avenue Associates, LLC a Washington State limited liability
 company duly organized, validly existing and in good standing under the laws of the State of
 Washington, and has all requisite corporate power and authority to own, lease and operate its
 assets and to carry on its business as now being conducted. Any assigns of Rudy’s Reloaded will
 be limited liability companies duly organized, validly existing and in good standing under the
 laws of the state of its formation with all requisite company power and authority to own, lease
 and operate its assets and to carry on its business as now being conducted
                 Section 4.2 Authorization of Transaction. Each Buyer has full power and
 authority (including full company power and authority) to execute and deliver this Agreement
 and all other agreements contemplated hereby to which it is a party and to perform its obligations
 hereunder and thereunder. The execution, delivery and performance of this Agreement and all
 other agreements contemplated hereby to which a Buyer is a party have been duly authorized by
                              Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 60 of 138
            Case 20-10746-LSS          Doc 199-1       Filed 05/11/20        Page 35 of 112

                           Rudy’s Barbershop Asset Purchase Agreement
                                                                                              Page 34


 such Buyer. This Agreement (assuming due authorization and delivery by Sellers) constitutes the
 valid and legally binding obligation of each Buyer, enforceable against each Buyer in accordance
 with its terms and conditions, subject to applicable bankruptcy, insolvency, moratorium or other
 similar laws relating to creditors’ rights and general principles of equity.
                 Section 4.3 Noncontravention. Neither the execution and delivery of this
 Agreement, nor the consummation of the transactions contemplated hereby (including the
 assignments and assumptions referred to in Article II) will (a) conflict with or result in a breach
 of the certificate of incorporation or bylaws, certificate of formation or operating agreement, or
 other organizational documents, as applicable, of such Buyer, (b) violate any law or Decree to
 which Buyer is, or its assets or properties are, subject or (c) conflict with, result in a breach of,
 constitute a default under, result in the acceleration of, create in any party the right to accelerate,
 terminate, modify or cancel, or require any notice under any Contract or Lease to which a Buyer
 is a party or by which it is bound, except, in the case of either clause (b) or (c), for such conflicts,
 breaches, defaults, accelerations, rights or failures to give notice as would not, individually or in
 the aggregate, have a material adverse effect on Buyer. No Buyer is required to give any notice
 to, make any filing with, or obtain any authorization, consent or approval of any Governmental
 Authority in order for the Parties to consummate the transactions contemplated by this Agreement
 or any Related Agreement, except where the failure to give notice, file or obtain such
 authorization, consent or approval would not, individually or in the aggregate, prevent or
 materially impair or delay any Buyer’s ability to consummate the transactions contemplated
 hereby or perform its obligations hereunder on a timely basis.
               Section 4.4 Litigation; Decrees. There is no Litigation pending or, to Rudy’s
 Reloaded’ knowledge, threatened in writing that challenges the validity or enforceability of this
 Agreement or seeks to enjoin or prohibit consummation of the transactions contemplated hereby.
 Neither Rudy’s Reloaded nor any other Buyer is subject to any outstanding Decree that would
 prevent or materially impair or delay any Buyer’s ability to consummate the transactions
 contemplated hereby or perform its obligations hereunder on a timely basis.
               Section 4.5 Brokers’ Fees. No Buyer has entered into any Contract to pay any
 fees or commissions to any broker, finder or agent with respect to the transactions contemplated
 by this Agreement for which Sellers or any of their Affiliates could become liable or obligated to
 pay.
                 Section 4.6 Sufficient Funds; Adequate Assurances. Rudy’s Reloaded has and
 will have at the Closing immediately available funds sufficient for the satisfaction of all of its
 obligations under this Agreement, including the payment of the Purchase Price, the Cure Costs
 and all fees, expenses of and other amounts required to be paid by Buyer in connection with the
 transactions contemplated hereby. Each Buyer is capable of satisfying the conditions contained
 in sections 365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to the Designated
 Contracts and Assumed Leases and the related Assumed Liabilities.
                                        ARTICLE V
                                  PRE-CLOSING COVENANTS

The Parties agree as follows with respect to the period between the execution of this Agreement
and the Closing (except as otherwise expressly stated to apply to a different period):

                                Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 61 of 138
            Case 20-10746-LSS               Doc 199-1       Filed 05/11/20        Page 36 of 112

                                Rudy’s Barbershop Asset Purchase Agreement
                                                                                                   Page 35


                 Section 5.1 Efforts; Cooperation. Upon the terms and subject to the conditions
 set forth in this Agreement (including Section 5.4(a)), each of the Parties shall use its
 commercially reasonable efforts to take, or cause to be taken, all actions, and to do, or cause to
 be done, and to assist and cooperate with the other Parties in doing, all things reasonably
 necessary, proper or advisable to consummate and make effective, in the most expeditious manner
 practicable, the transactions contemplated hereby, except as otherwise specifically provided in
 Section 5.4. Without limiting the generality of the foregoing, (i) each Seller shall use its
 commercially reasonable efforts to cause the conditions set forth in Section 7.1 that are within its
 control or influence to be satisfied or fulfilled, and (ii) each Buyer shall use its commercially
 reasonable efforts to cause the conditions set forth in Section 7.2 that are within its control or
 influence to be satisfied or fulfilled.
                   Section 5.2       Conduct of the Business Pending the Closing.
                (a)      During the period prior to the Closing, Sellers shall use commercially
        reasonable efforts, except as otherwise required, authorized or restricted by applicable Law
        (including applicable Shelter-in-Place Laws), pursuant to the Bankruptcy Code or pursuant
        to a Decree of the Bankruptcy Court, to operate the Business in the Ordinary Course of
        Business. Sellers shall use commercially reasonable efforts to, except as related to or the
        result of the filing or pendency of the Bankruptcy Cases, (A) preserve intact their business
        organizations, (B) maintain the Business and the Acquired Assets (normal wear and tear
        excepted), (C) keep available the services of its officers and Covered Employees, (D)
        maintain satisfactory relationships with licensors, licensees, suppliers, contractors,
        distributors, consultants, vendors, and others having business relationships with Sellers in
        connection with the operation of the Business (other than payment of pre-petition claims),
        and (E) continue to operate the Business and Acquired Assets in all material respects in
        compliance with all Laws applicable to the Business and Sellers consistent with past
        practice in place immediately prior to the Petition Date.

               (b)     Except (i) as set forth on Schedule 5.2(b) of the Disclosure Schedule, (ii) as
        required by applicable Law (including applicable Shelter-in-Place Laws) or by Decree of
        the Bankruptcy Court, (iii) as otherwise contemplated by this Agreement, or (iv) with the
        prior written consent of Rudy’s Reloaded (which consent shall not be unreasonably
        withheld, conditioned or delayed), no Seller shall, solely as it relates to the Business:

                           (i)    other than in the Ordinary Course of Business, (A) materially
                   increase the annual level of compensation of any Covered Employee or (B)
                   materially increase or decrease the coverage or benefits available under any (or
                   create any new) Employee Benefit Plan;

                          (ii)    subject any of the Acquired Assets to any Lien, except for Permitted
                   Liens and any Lien securing any debtor in possession loan facility or granted in an
                   order authorizing use of cash collateral;

                             (iii)   terminate, amend, or fail to renew, obtain, or preserve any material
                   Permit;


                                     Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 62 of 138
            Case 20-10746-LSS             Doc 199-1       Filed 05/11/20        Page 37 of 112

                             Rudy’s Barbershop Asset Purchase Agreement
                                                                                                 Page 36


                          (iv)     make any material loans or material advances;

                          (v)     enter into any Contract that limits or restricts the conduct or
                   operations of the business of the Company;

                          (vi)    incur, create, assume, guarantee, or become liable for any
                   indebtedness, other than trade debt and other indebtedness incurred in the Ordinary
                   Course of Business;

                          (vii) except as previously disclosed to or known by Rudy’s Reloaded,
                   materially modify, amend, supplement, or terminate any Contract or Lease set forth
                   on Schedule 2.7(a);

                          (viii) fail to maintain in full force and effect any filings necessary to
                   maintain the Owned Intellectual Property, other than in the Ordinary Course of
                   Business;

                           (ix)   write up, write down, or write off the book value of any assets other
                   than in the Ordinary Course of Business;

                           (x)   engage any new employee whose annual base salary would exceed
                   ten thousand Dollars ($10,000);

                           (xi)    reject any Contracts or Leases other than as set forth on Schedule
                   5.2(b)(xii) of the Disclosure Schedule;

                          (xii) seek to accelerate the receipt of any royalty payments or licensing
                   receivables generated by the Business, by way of discount or otherwise;

                          (xiii)   terminate any Covered Employee unless such termination is for
                   “cause”; or

                          (xiv)    agree to do anything prohibited by this Section 5.2.

                   Section 5.3     Bankruptcy Court Matters.
                (a)    The Sale Order shall be entered by the Bankruptcy Court. The Sale
Order shall, among other things, (i) approve, pursuant to Sections 105, 363, and 365 of the
Bankruptcy Code, (A) the execution, delivery and performance by Sellers of this Agreement,
(B) the sale of the Acquired Assets to Buyers on the terms set forth herein and free and clear
of all Liens (other than Liens included in the Assumed Liabilities and Permitted Liens), and
(C) the performance by Sellers of their respective obligations under this Agreement; (ii)
authorize and empower Sellers to assume and assign to Buyers the Designated Contracts;
and (iii) find that each Buyer is a “good faith” buyer within the meaning of Section 363(m)
of the Bankruptcy Code, not a successor to any Seller and grant each Buyer the protections
of Section 363(m) of the Bankruptcy Code. Buyers shall promptly take such actions as are
reasonably requested by Sellers to assist in obtaining Bankruptcy Court approval of the Sale
Order, including furnishing affidavits or other documents or information for filing with the
                                   Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 63 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20        Page 38 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 37


Bankruptcy Court for purposes, among others, of (a) demonstrating that each Buyer is a
“good faith” purchaser under Section 363(m) of the Bankruptcy Code and (b) establishing
adequate assurance of future performance within the meaning of Section 365 of the
Bankruptcy Code. In the event that the Bankruptcy Court’s approval of the Sale Order shall
be appealed, Sellers shall use reasonable efforts to defend such appeal.

                Section 5.4    Notices and Consents.        Prior to the Closing and as necessary
 following the Closing:
                (a)    Sellers will give, or will cause to be given, any notices to third parties, and
        each of the Parties will use its commercially reasonable efforts to obtain any third party
        consents or sublicenses, in connection with the matters referred to in Schedule 5.4(a) of the
        Disclosure Schedule or as are otherwise necessary and appropriate to consummate the
        transactions contemplated hereby

               (b)    Each of the Parties will give any notices to, make any filings with, and use
        its commercially reasonable efforts to obtain any authorizations, consents, and approvals
        of Governmental Authorities necessary and appropriate to consummate the transactions
        contemplated hereby.

                 Section 5.5 Notice of Developments. Each Seller and each Buyer will give
 prompt written notice to the other Parties of (a) the existence of any fact or circumstance, or the
 occurrence of any event, of which it has Knowledge that would reasonably be likely to cause a
 condition to a Party’s obligations to consummate the transactions contemplated hereby set forth
 in Article VII not to be satisfied as of a reasonably foreseeable Closing Date, or (b) the receipt of
 any notice or other communication from any Governmental Authority in connection with the
 transactions contemplated by this Agreement; provided, however, that the delivery of any such
 notice pursuant to this Section 5.5 shall not be deemed to amend or supplement this Agreement
 and the failure to deliver any such notice shall not constitute a waiver of any right or condition to
 the consummation of the transactions contemplated hereby by any Party.
                Section 5.6 Access. Sellers will provide each Buyer and their respective
 Representatives access to all books and records, and Designated Contracts and Assumed Leases
 included in the Acquired Assets via an electronic data room; provided, however, that, for
 avoidance of doubt, the foregoing shall not require any Person to waive, or take any action with
 the effect of waiving, its attorney-client privilege with respect thereto. Each Buyer shall upon
 reasonable notice to, and with the prior written consent of, Sellers, be permitted to contact
 Landlords, vendors, suppliers, licensors, and licensees. Sellers shall be entitled to be present at
 any such meetings.
               Section 5.7 Bulk Transfer Laws. Each Buyer acknowledges that Sellers will not
 comply with the provisions of any bulk transfer laws or similar laws of any jurisdiction in
 connection with the transactions contemplated by this Agreement, including the United Nations
 Convention on the Sale of Goods, and hereby waives all claims related to the non-compliance
 therewith.



                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 64 of 138
            Case 20-10746-LSS           Doc 199-1       Filed 05/11/20        Page 39 of 112

                            Rudy’s Barbershop Asset Purchase Agreement
                                                                                               Page 38


                                          ARTICLE VI
                                       OTHER COVENANTS

The Parties agree as follows with respect to the period from and after the Closing:
                   Section 6.1   Further Assurances.
                (a)    In case at any time after the Closing any further action is necessary to carry
        out the purposes of this Agreement, each of the Parties will, at the requesting Party’s sole
        cost and expense, take such further action (including the execution and delivery of such
        other reasonable instruments of sale, transfer, conveyance, assignment, assumption and
        confirmation, providing materials and information) as the other Party may reasonably
        request which actions shall be reasonably necessary to transfer, convey, or assign to the
        applicable Buyer all of the Acquired Assets to be acquired by such Buyer in accordance
        with Section 2.1 or to confirm an applicable Buyer’s assumption of the Assumed Liabilities
        to be assumed by such Buyer in accordance with Section 2.2.

                 (b)   If, following the Closing, any Buyer or any Seller becomes aware that any
        Buyer or any of its Affiliates owns any asset or rights which is an Excluded Asset, such
        Party shall promptly inform the other Party of that fact. Thereafter, at the request of any
        Seller, such Buyer shall execute, or cause the relevant Affiliate(s) of such Buyer to execute,
        such documents as may be reasonably necessary to cause the transfer of and such Buyer
        shall thereafter transfer any such asset or right to such Seller or such other entities
        nominated by such Seller for no consideration and such Seller shall do all such things as
        are reasonably necessary to facilitate such transfer. If, following the Closing, a Buyer
        receives any payments in respect of an Excluded Asset, such Buyer shall promptly remit
        such payments to the applicable Seller or other entity nominated by such Seller.

                (c)     If, following the Closing, any Buyer or any Seller becomes aware that a
        Seller or any of its Affiliates owns any asset or rights which is an Acquired Asset, such
        Party shall promptly inform the other Party of that fact. Thereafter, at the request of any
        Buyer, the applicable Seller shall execute or cause the relevant Seller or Affiliate(s) of such
        Seller to execute such documents as may be reasonably necessary to cause the transfer of
        and such Seller shall thereafter transfer any such asset or right to such Buyer or any other
        entities nominated by such Buyer for no consideration and such Buyer shall do all such
        things as are reasonably necessary to facilitate such transfer. If, following the Closing, a
        Seller or its Affiliates receive any payments in respect of the Acquired Assets, such Seller
        shall promptly remit such payments to such applicable Buyer or other entity nominated by
        Buyer.

                (d)     With respect to any Acquired Asset (and any asset which is not an Acquired
        Asset solely as a result of a restriction on transfer or assignment) for which consent or
        approval is required for transfer or assignment but is not obtained prior to the Closing,
        Sellers shall reasonably cooperate with Buyers in any reasonable arrangement that Buyers
        may request to provide Buyers with all of the benefits of, or under, the applicable Acquired
        Assets (or assets that are not Acquired Assets solely as a result of a restriction on transfer


                                 Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 65 of 138
            Case 20-10746-LSS           Doc 199-1       Filed 05/11/20        Page 40 of 112

                            Rudy’s Barbershop Asset Purchase Agreement
                                                                                               Page 39


        or assignment), including taking actions reasonably required to enforce, for the benefit of
        a Buyer, any and all rights of Sellers against any party to the applicable Acquired Asset.

                  Section 6.2 Access; Enforcement; Record Retention. From and after the
 Closing, upon request by any Party (the “Requesting Party”), the other Parties will permit such
 Requesting Party and its Representatives to have reasonable access during normal business hours,
 and in a manner so as not to interfere unreasonably with the normal business operations of such
 Party, to all premises, properties, personnel, books and records, and Contracts or Leases of such
 Party for the purposes of (a) preparing Tax Returns, (b) monitoring or enforcing rights or
 obligations under this Agreement or any of the Related Agreements, or (c) complying with the
 requirements of any Governmental Authority; provided, however, that, for avoidance of doubt,
 the foregoing shall not require a Party to take any such action if (i) such action may result in a
 waiver or breach of any attorney/client privilege, (ii) such action could reasonably be expected to
 result in violation of applicable law, or (iii) providing such access or information would be
 reasonably expected to be disruptive to its normal business operations. Buyers agree to maintain
 the files or records which are contemplated by the first sentence of this Section 6.2 in a manner
 consistent in all material respects with its document retention and destruction policies, as in effect
 from time to time, for six (6) years following the Closing.
                   Section 6.3   Covered Employees.
                (a)       Rudy’s Reloaded, or one of the other Buyers, may offer employment
        to all of the Covered Employees (including, for the avoidance of doubt, Inactive
        Employees). At least two (2) Business Days prior to the Auction, Rudy’s Reloaded
        may provide Sellers a list of any Covered Employees that Rudy’s Reloaded, or one of
        the other Buyers, would like to make an offer of employment. Any such offer of
        employment will be effective as of the Closing Date and contingent upon the Closing.
        Each Covered Employee who accepts such offer of employment shall be deemed a
        “Transferred Employee”; provided that any Covered Employee who has been
        furloughed or is on an approved leave of absence as of the Closing (an “Inactive
        Employee”) shall not be considered a Transferred Employee unless and until such
        Inactive Employee returns to active status pursuant to the following sentence, and
        notwithstanding anything herein to the contrary, no Buyer or their respective
        Affiliates shall be responsible for Liabilities relating to such Inactive Employee from
        and after the date such Inactive Employee becomes a Transferred Employee. Each
        Transferred Employee who becomes employed by a Buyer in connection with the
        transactions contemplated by this Agreement shall be eligible to receive the salary
        and benefits (excluding, severance and equity compensation) maintained for
        employees of Rudy’s Reloaded on substantially similar terms and conditions in the
        aggregate as are provided to similarly situated employees of Rudy’s Reloaded. The
        employment of any Inactive Employee with Rudy’s Reloaded or one of its Affiliates,
        as applicable, shall be effective upon his or her return to active work, provided that
        the Inactive Employee reports to work with Rudy’s Reloaded or one of its Affiliates,
        as applicable, within five (5) Business Days after the end of any such approved leave
        and, to the extent permitted by applicable Law, in no event later than six (6) months
        following the later of (i) the Closing Date or (ii) repeal of the applicable Shelter-in-
        Place Laws, and, as of such date, such Inactive Employee shall be a Transferred
                                 Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 66 of 138
            Case 20-10746-LSS        Doc 199-1       Filed 05/11/20        Page 41 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                            Page 40


        Employee. Rudy’s Reloaded, in its sole discretion shall also be permitted to offer
        employment to any Covered Employee that is not employed at a Barbershop and any
        such Covered Employee that accepts such offer of employment shall be a Transferred
        Employee. Sellers will reasonably cooperate with any reasonable requests by Buyer
        in order to facilitate the offers of employment and the delivery of such offers.

                (b)       Service Credit. Each Transferred Employee shall be given credit for
        all service with Sellers and their Subsidiaries, and their respective predecessors under
        any employee benefit plans or arrangements of Rudy’s Reloaded and its respective
        Affiliates maintained by Rudy’s Reloaded or its respective Affiliates in which such
        Transferred Employees participate following the Closing Date, for purposes of
        eligibility, vesting and entitlement to benefits, including for severance benefits and
        vacation entitlement and for accrual of pension benefits provided, however, that (i)
        such credit shall be given pursuant to payroll or plan records, at the election of Rudy’s
        Reloaded, in its sole and absolute discretion; and (ii) such service crediting shall be
        permitted and consistent with Rudy’s Reloaded’ defined contribution retirement
        plan.. Notwithstanding the foregoing, nothing in this Section 6.3(b) shall be construed
        to require crediting of service that would result in a duplication of benefits.

                (c)      No Third Party Beneficiary Rights. Without limiting the generality
        of this Section 6.3, no provision of this Agreement shall create any third party
        beneficiary rights in any current or former employee or service provider of any Seller,
        any Covered Employee, or any Transferred Employee (including any beneficiary or
        dependent thereof) in respect of continued employment by Sellers or its Affiliates or
        Buyers or its Affiliates or otherwise. Nothing herein shall (i) guarantee employment
        for any period of time or preclude the ability of any Buyer or any of its Affiliates to
        terminate any Transferred Employee for any reason, (ii) require any Buyer or any of
        its Affiliates to continue any Company Benefit Plans, employee benefit plans, or
        arrangements or prevent the amendment, modification or termination thereof after
        the Closing, or (iii) constitute an amendment to any Company Benefit Plan, employee
        benefit plans, or arrangements.

               (d)      Effective as soon as practicable following the Closing Date, Sellers, or
        any applicable Affiliate, shall effect a transfer of assets and liabilities from the defined
        contribution retirement plan that it maintains, to the defined contribution retirement
        plan maintained by Rudy’s Reloaded, with respect to those employees of the Business
        who become employed by Rudy’s Reloaded, or an Affiliate of Rudy’s Reloaded, in
        connection with the transactions contemplated by this Agreement. Any such transfer
        shall be in an amount sufficient to satisfy Section 414(l) of the Code.

               (e)       Except for any Assumed Liabilities, Sellers will have the sole and
        absolute responsibility for any financial or other commitments to their employees for
        the period prior to the Closing, including any and all claims or obligations for
        severance pay and any and all claims and obligations arising under any collective
        bargaining agreement, employee benefit plan (including, any withdrawal liability) or
        any local, state or federal law, rule or regulation (including, the WARN Act). Other
                              Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 67 of 138
            Case 20-10746-LSS           Doc 199-1       Filed 05/11/20        Page 42 of 112

                            Rudy’s Barbershop Asset Purchase Agreement
                                                                                               Page 41


        than as set forth in Section 6.3(a), no Buyer of any of its Affiliates shall have any
        contractual or other obligation with respect to hiring, offering to hire or employing
        any Covered Employee or any of Sellers’ other employees. Except as set forth in
        Section 6.3(a), in no event shall any Buyer be obligated to commit to any particular
        usage of employees or to any particular benefits or wage rates. Nothing contained
        herein shall be deemed an admission that Sellers have any financial obligation to
        employees or that obligations, if any, are entitled to a particular treatment or priority
        under the Bankruptcy Code. Sellers’ failure to pay an obligation, if any, under this
        Section 6.3 shall not be a default under this Agreement.

                Section 6.4 Transfer Taxes. Buyers shall pay any stamp, documentary, filing,
 recording, registration, sales, use, transfer, added-value or other non-income Tax, fee, or
 governmental charge (a “Transfer Tax”) imposed under applicable Law in connection with the
 transactions contemplated hereby. The Party that is required by applicable Law to file any Tax
 Returns in connection with Transfer Taxes described in the immediately preceding sentence shall
 prepare and timely file such Tax Returns. The Parties hereto shall cooperate to permit the filing
 Party to prepare and timely file any such Tax Returns.
                 Section 6.5 Press Releases and Public Announcements. No Party shall issue any
 press release or make any public announcement relating to the existence or subject matter of this
 Agreement without the prior written approval of Rudy’s Reloaded and RBS, unless a press release
 or public announcement is required by applicable law, or any rule or order of the Bankruptcy
 Court. If any such announcement or other disclosure is required, the disclosing Party shall give
 the nondisclosing Parties prior notice of, and an opportunity to comment on, the proposed
 disclosure. The Parties acknowledge that Sellers shall file this Agreement with the Bankruptcy
 Court in connection with obtaining the Sale Order.
                   Section 6.6   Non-Disclosure; Non-Solicit; Non-Disparagement.

                (a)     Non-Disclosure of Confidential Information. None of the Sellers (the
        “Restricted Parties”) shall, directly or indirectly, disclose or use at any time (and shall cause
        their respective Affiliates and Representatives not to use or disclose) any Confidential
        Information (whether or not such information is or was developed by any of the Restricted
        Parties), except to the extent that (i) such disclosure or use is (i) directly related to and
        required by the performance of such Restricted Party’s duties to the Company or the
        Buyers, (ii) required by applicable law, any rule of the Bankruptcy Court, any Decree, or
        as otherwise provided hereunder. The Restricted Parties each further agrees to take
        commercially reasonable steps, to the extent within its control, to safeguard such
        Confidential Information and to protect it against disclosure, misuse, espionage, loss, and
        theft. In the event any of the Restricted Parties is required by Law or Decree to disclose
        any Confidential Information, such Restricted Party shall promptly notify the Buyers in
        writing, which notification shall include the nature of the legal requirement and the extent
        of the required disclosure, and shall cooperate with the Buyers’ reasonable requests to
        preserve the confidentiality of such Confidential Information consistent with applicable
        Law. For purposes of this Agreement, “Confidential Information” means all information
        of a confidential or proprietary nature (whether or not specifically labeled or identified as
        “confidential”), in any form or medium, that relates to the Business, the Company, any
                                 Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 68 of 138
            Case 20-10746-LSS            Doc 199-1       Filed 05/11/20        Page 43 of 112

                             Rudy’s Barbershop Asset Purchase Agreement
                                                                                                Page 42


        other Seller, or their respective suppliers, distributors, customers, independent contractors
        or other business relations. Confidential Information includes the following as they relate
        to the Company, any other Seller or the Business and, in each case, to the extent the
        Company, any other Seller or the Business obtains a commercial benefit from the secret
        nature of such information: internal business information (including information relating
        to strategic and staffing plans and practices, business, training, marketing, promotional and
        sales plans and practices, cost, rate and pricing structures, accounting and business methods
        and potential acquisition candidates); identities of, individual requirements of, and specific
        contractual arrangements with, the Company’s or any other Seller’s suppliers, distributors,
        customers, independent contractors or other business relations and their confidential
        information; trade secrets, know-how, compilations of data and analyses, techniques,
        systems, formulae, research, records, reports, manuals, documentation, models, data and
        data bases relating thereto; and inventions, innovations, improvements, developments,
        methods, designs, analyses, drawings, and reports.

               (b)     Non-Solicit; Non-Disparagement. During the period commencing on the
        Closing Date and ending on the fifth (5th) anniversary of the Closing Date (the “Restricted
        Period”), none of the Sellers shall, directly or indirectly, either individually or acting in
        concert with another Person or Persons:

                           (i)     request, induce or attempt to influence any distributor, supplier or
                   customer of goods or services of the Business to curtail, cancel or refrain from
                   maintaining or increasing the amount or type of business such distributor, supplier
                   or customer of goods or services is currently transacting, or may be transacting
                   during the Restricted Period, with the Business or modify its pricing or other terms
                   of sale with the Business;

                          (ii)   solicit for employment or retention or hire, employ or retain any
                   Person who is an employee of the Business during the Restricted Period;

                          (iii) influence or attempt to influence any Person who is an employee of
                   the Business during the Restricted Period to terminate his or her employment with
                   the Company or the Business; or

                          (iv)    make any negative, derogatory or disparaging statements or
                   communications regarding any Buyer, the Business, the Company or its
                   Subsidiaries, or their respective Affiliates or employees.

                (c)      Severability. Notwithstanding anything to the contrary in this Agreement,
        if at any time, in any judicial or arbitration proceeding, any of the restrictions stated in this
        Section 6.6 are found by a final order of a court of competent jurisdiction or arbitrator to
        be unreasonable or otherwise unenforceable under circumstances then existing, the Parties
        each agree that the period, scope or geographical area, as the case may be, shall be reduced
        to the extent necessary to enable the court to enforce the restrictions to the extent such
        provisions are allowable under applicable Law, giving effect to the agreement and intent
        of the Parties that the restrictions contained herein shall be effective to the fullest extent

                                  Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 69 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20        Page 44 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 43


        permissible. In the event of a breach or violation by any Restricted Party of any of the
        provisions of this Section 6.6, the Restricted Period Period, as the case may be, will be
        tolled for so long as such Restricted Party was in violation of such provision. Each
        Restricted Party agrees that the restrictions contained in this Agreement are reasonable in
        all respects and necessary to protect each Buyer’s interest in, and the value of, the Business.

                (d)    Specific Performance; Injunctive Relief.          Each Restricted Party
        acknowledges and agrees that in the event of a breach or violation by any Restricted Party
        of any of the provisions of this Section 6.6, the Buyers would suffer irreparable harm, no
        adequate remedy at law would exist for the Buyers, and damages would be difficult to
        determine. Consequently, in the event of any such breach or violation, the Buyers or their
        successors or assigns may, in addition to other rights and remedies existing in their favor,
        apply to any court of law or equity of competent jurisdiction for specific performance or
        injunctive or other relief in order to enforce or prevent any violations of the provisions
        hereof, in each case without the requirement of posting a bond or proving actual damages.

                  Section 6.7 No Successor Liability. The Parties intend that upon the Closing,
 each Buyer and its Affiliates shall not and shall not be deemed to: (a) be a successor (or other
 such similarly situated party), or otherwise be deemed a successor, to Sellers, including a
 “successor employer” for the purposes of the Internal Revenue Code of 1986, the Employee
 Retirement Income Security Act of 1974, or other applicable laws; (b) have any responsibility or
 liability for any obligations of Sellers, or any affiliate of Sellers, based on any theory of successor
 or similar theories of liability; (c) have, de facto or otherwise, merged with or into any of Sellers;
 (d) be an alter ego or a mere continuation or substantial continuation of any of Sellers (and there
 is no continuity of enterprise between any Buyer and any Seller), including within the meaning
 of any foreign, federal, state or local revenue, pension, ERISA, tax, labor, employment,
 environmental, or other law, rule or regulation (including filing requirements under any such laws,
 rules or regulations), or under any products liability law or doctrine with respect to Sellers’
 liability under such law, rule or regulation or doctrine; or (e) be holding itself out to the public as
 a continuation of any of Sellers or their respective estates.
                Section 6.8 Acquired Avoidance Actions. No Buyer shall at any time following
 the Closing pursue, prosecute, sell, or transfer any of the Acquired Avoidance Actions.
                                   ARTICLE VII
                        CONDITIONS TO OBLIGATION TO CLOSE

                 Section 7.1 Conditions to Buyers’ Obligations.      Buyers’ obligation to
 consummate the transactions contemplated hereby in connection with the Closing is subject to
 satisfaction or waiver of the following conditions:
                (a)     the representations and warranties set forth in Article III shall have been
        true and correct on the date hereof and as of the Closing (except to the extent expressly
        made as of an earlier date, in which case as of such date as if made at and as of such date),
        except where the failure of such representations and warranties to be so true and correct
        (without giving effect to any limitation as to “material” or “Material Adverse Effect” set
        forth therein) has not resulted in a Material Adverse Effect;

                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 70 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20        Page 45 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 44


              (b)     Sellers shall have performed and complied with its covenants and
        agreements hereunder through the Closing in all material respects;

               (c)     the Bankruptcy Court shall have entered the Bidding Procedures Order
        pursuant to the terms and conditions of Section 5.3 herein.

               (d)      the Bankruptcy Court shall have entered the Sale Order, and no Decree
        staying, reversing, modifying or amending the Sale Order shall be in effect on the Closing
        Date;

                (e)    no material Decree shall be in effect that prohibits consummation of the
        transactions contemplated by this Agreement; and

                (f)    each delivery contemplated by Section 2.5(b) to be delivered to a Buyer
        shall have been delivered.

                 Section 7.2 Conditions to Sellers’ Obligations.     Sellers’ obligations to
 consummate the transactions contemplated hereby in connection with the Closing are subject to
 satisfaction or waiver of the following conditions:
                (a)    the representations and warranties set forth in Article IV shall have been
        true and correct in all material respects (except that any representation or warranty that is
        qualified by materiality shall have been true and correct in all respects) on the date hereof
        and as of the Closing (except to the extent expressly made as of an earlier date, in which
        case as of such date as if made at and as of such date);

              (b)     each Buyer shall have performed and complied with its covenants and
        agreements hereunder through the Closing in all material respects;

               (c)      the Bankruptcy Court shall have entered the Sale Order, and no Decree
        staying, reversing, modifying or amending the Sale Order shall be in effect on the Closing
        Date;

                (d)    no material Decree shall be in effect that prohibits consummation of any of
        the transactions contemplated by this Agreement; and

                (e)     each payment contemplated by Section 2.5(a) to be made to Sellers shall
        have been made, and each delivery contemplated by Section 2.5(c) to be delivered to
        Sellers shall have been delivered.

                (f)     Seller shall deliver to Buyer by May 11, 2020, an estimated DIP Loan
        Closing Statement setting out the balance anticipated to be due at Closing. By May 14,
        2020 at noon, Seller shall deliver to Buyer a final DIP Loan Closing Statement. The Parties
        shall use best efforts to resolve any disputes among themselves as to any DIP Loan Closing
        Statement. The following obligations shall not be included in the DIP Loan Closing
        Statement: (1) all Liabilities arising under the Seller’s corporate American Express cards;
        (2) Buyer’s $130,000 cash payment due at Closing; (3) Buyer’s Break-Up Fee due of

                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 71 of 138
            Case 20-10746-LSS            Doc 199-1       Filed 05/11/20        Page 46 of 112

                             Rudy’s Barbershop Asset Purchase Agreement
                                                                                                Page 45


        $100,000; (4) Buyers obligations under the Payroll Bridge Loan; (5) Buyers obligations
        under the Prepetition Promissory Notes; (6) Buyers obligations to pay assumed liabilities;

                 Section 7.3 No Frustration of Closing Conditions. Neither Buyers nor Sellers
 may rely on the failure of any condition to their respective obligations to consummate the
 transactions contemplated hereby set forth in Section 7.1 or Section 7.2, as the case may be, to be
 satisfied if such failure was caused by such Party’s or its Affiliates’ failure to use its reasonable
 best efforts (or such other applicable efforts standard expressly contemplated hereby) to satisfy
 the conditions to the consummation of the transactions contemplated hereby or by any other
 breach of a representation, warranty or covenant hereunder.
                                             ARTICLE VIII
                                            TERMINATION

               Section 8.1 Termination of Agreement. The Parties may terminate this
 Agreement at any time prior to the Closing as provided below:
                   (a)    by the mutual written consent of the Parties;

                   (b)    by any Party by giving written notice to the other Parties if:

                          (i)      any court of competent jurisdiction or other competent
                   Governmental Authority shall have enacted or issued a Law or Decree or taken any
                   other action permanently restraining, enjoining or otherwise prohibiting the
                   consummation of the transactions contemplated by this Agreement and such Law
                   or Decree or other action shall have become final and non-appealable; provided,
                   however, that the right to terminate this Agreement under this Section 8.1(b)(i) shall
                   not be available to any Party if the failure to consummate the Closing because of
                   such action by a Governmental Authority shall be due to the failure of such Party
                   to have fulfilled any of its obligations under this Agreement; or

                           (ii)     the Closing shall not have occurred prior to the Termination Date;
                   provided, however, that if the Closing shall not have occurred on or before the
                   Termination Date due to a material breach of any representations, warranties,
                   covenants or agreements contained in this Agreement by Buyers or Sellers, then the
                   breaching Party may not terminate this Agreement pursuant to this Section
                   8.1(b)(ii). The “Termination Date” shall be May 15, 2020, unless the Parties
                   mutually agree to a later Closing Date pursuant to Section 2.4, upon which such
                   later date shall be the Termination Date.

                (c)    by Buyers by giving written notice to Sellers if there has been a breach by
        any Seller of any representation, warranty, covenant, or agreement contained in this
        Agreement that has prevented the satisfaction of the conditions to the obligations of Buyers
        at the Closing set forth in Section 7.1(a) and Section 7.1(b), and such breach has not been
        waived by Buyers, or, if such breach is curable, cured by such Seller prior to the earlier to
        occur of (A) ten (10) days after receipt of Buyers’ notice of intent to terminate and (B) the
        Termination Date; provided, that Buyers shall not have a right of termination pursuant to

                                  Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 72 of 138
            Case 20-10746-LSS          Doc 199-1       Filed 05/11/20        Page 47 of 112

                           Rudy’s Barbershop Asset Purchase Agreement
                                                                                              Page 46


        this Section 8.1(c) if Sellers could, at such time, terminate this Agreement pursuant to
        Section 8.1(d);

                (d)    by Sellers by giving written notice to Buyers if there has been a breach by
        Buyers of any representation, warranty, covenant, or agreement contained in this
        Agreement that has prevented the satisfaction of the conditions to the obligations of Sellers
        at the Closing set forth in Section 7.2(a) and Section 7.2(b), and such breach has not been
        waived by such Seller, or, if such breach is curable, cured by Buyer prior to the earlier to
        occur of (A) ten (10) days after receipt of such Seller’s notice of intent to terminate and
        (B) the Termination Date; provided, that Sellers shall not have a right of termination
        pursuant to this Section 8.1(d) if Buyer could, at such time, terminate this Agreement
        pursuant to Section 8.1(c); or

                (e)     by Sellers or Rudy’s Reloaded, if (i) (x) Sellers enter into a definitive
        agreement with respect to a Competing Bid, (y) the Bankruptcy Court enters an order
        approving a Competing Bid and (z) the Person making the Competing Bid consummates
        the Competing Bid or (ii) the Bankruptcy Court enters an order that precludes the
        consummation of the transactions contemplated hereby on the terms and conditions set
        forth in this Agreement.

                (f)     Notwithstanding anything contained herein to the contrary, in the event that
        Sellers terminate this Agreement pursuant to Section 8.1(d), the Escrow Amount shall be
        delivered to Sellers in accordance with Section 2.3(b)(ii) (within one (1) Business Day
        following the date of any such termination). Sellers’ receipt of the Escrow Amount shall
        constitute liquidated damages (and not a penalty) in a reasonable amount that will
        compensate Sellers in the circumstances in which this Agreement is terminated pursuant
        to Section 8.1(d), which amount would otherwise be impossible to calculate with precision,
        and (subject to the following sentence) be the sole and exclusive remedy (whether at law,
        in equity, in contract, in tort or otherwise) of Sellers against the Buyers, and any of their
        respective former, current, or future general or limited partners, stockholders, managers,
        members, directors, officers, Affiliates or agents for any loss suffered as a result of any
        breach of any covenant, representation, warranty or agreement in this Agreement by any
        Buyer or the failure of the transactions contemplated hereby to be consummated, and upon
        payment of such amounts, none of the Buyers nor any of their respective former, current,
        or future general or limited partners, stockholders, managers, members, directors, officers,
        Affiliates or agents shall have any further liability or obligation relating to or arising out of
        this Agreement or the transactions contemplated hereby. Notwithstanding the previous
        sentence, if Sellers terminate this Agreement pursuant to Section 8.1(d) as a result of any
        of the Buyers’ willful misconduct, then, in addition to the Escrow Amount, Sellers shall be
        entitled to any other remedies available at law or in equity.

                 Section 8.2 Effect of Termination. If any Party terminates this Agreement
 pursuant to Section 8.1, all rights and obligations of the Parties hereunder shall terminate upon
 such termination and shall become null and void (except that Article I, Section 3.17, Article IX,
 and this Section 8.2 shall survive any such termination) and no Party shall have any Liability
 (except as set forth in Section 5.3) to the other Party hereunder; provided, however, that nothing
                                Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 73 of 138
            Case 20-10746-LSS        Doc 199-1       Filed 05/11/20        Page 48 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                            Page 47


 in this Section 8.2 shall relieve any Party from Liability for any breach occurring prior to any
 such termination (but solely to the extent such breach was willful, grossly negligent or fraudulent)
 set forth in this Agreement.
                                         ARTICLE IX
                                       MISCELLANEOUS

                Section 9.1 Survival. Except for any covenant that by its terms is to be
 performed (in whole or in part) by any Party following the Closing, none of the representations,
 warranties, or covenants of any Party set forth in this Agreement or in any certificate delivered
 pursuant to Section 2.5(b) or Section 2.5(c) shall survive, and each of the same shall terminate
 and be of no further force or effect as of, the Closing. Any obligations to be performed post-
 Closing shall survive until completion.
                Section 9.2 Expenses. Except for as provided by orders of the Bankruptcy
 Court including the DIP Order and the Expense Reimbursement, each Party will bear its own
 costs and expenses incurred in connection with this Agreement and the transactions contemplated
 hereby, including all fees of law firms, commercial banks, investment banks, accountants, public
 relations firms, experts, and consultants. For the avoidance of doubt, Buyers shall pay all
 recording fees arising from the transfer of the Acquired Assets.
                 Section 9.3 Entire Agreement. This Agreement and the Related Agreements
 constitute the entire agreement between the Parties and supersede any prior understandings,
 agreements or representations (whether written or oral) by or between the Parties to the extent
 they relate in any way to the subject matter hereof.
               Section 9.4 Incorporation of Exhibits and Disclosure Schedule. The Exhibits to
 this Agreement and the Disclosure Schedule are incorporated herein by reference and made a part
 hereof.
                 Section 9.5 Amendments and Waivers. No amendment of any provision of this
 Agreement shall be valid unless the same shall be in writing and signed by each Buyer and each
 Seller. No waiver of any breach of this Agreement shall be construed as an implied amendment
 or agreement to amend or modify any provision of this Agreement. No waiver by any Party of
 any default, misrepresentation, or breach of warranty or covenant hereunder, whether intentional
 or not, shall be valid unless the same shall be in writing and signed by the Party making such
 waiver, nor shall such waiver be deemed to extend to any prior or subsequent default,
 misrepresentation, or breach of warranty or covenant hereunder or affect in any way any rights
 arising by virtue of any prior or subsequent default, misrepresentation or breach of warranty or
 covenant. No conditions, course of dealing or performance, understanding, or agreement
 purporting to modify, vary, explain, or supplement the terms or conditions of this Agreement shall
 be binding unless this Agreement is amended or modified in writing pursuant to the first sentence
 of this Section 9.5 except as expressly provided herein. Except where a specific period for action
 or inaction is provided herein, no delay on the part of any Party in exercising any right, power, or
 privilege hereunder shall operate as a waiver thereof.
                Section 9.6 Succession and Assignment. This Agreement shall be binding upon
 and inure to the benefit of the Parties and their respective successors and permitted assigns. No
 Party may assign either this Agreement or any of its rights, interests, or obligations hereunder
                              Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 74 of 138
            Case 20-10746-LSS           Doc 199-1       Filed 05/11/20        Page 49 of 112

                             Rudy’s Barbershop Asset Purchase Agreement
                                                                                               Page 48


 with the prior written consent of the other Parties. Notwithstanding the foregoing, each Buyer
 may assign (in whole or in part) either this Agreement or any of its rights, interests, or obligations
 hereunder to an Affiliate of such Buyer without the prior written consent of the other Parties;
 provided that such assignment shall not relieve such Buyer of its obligations hereunder.
                 Section 9.7 Notices. All notices, requests, demands, claims, and other
 communications hereunder shall be in writing except as expressly provided herein. Any notice,
 request, demand, claim, or other communication hereunder shall be deemed duly given (a) when
 delivered personally to the recipient; (b) one (1) Business Day after being sent to the recipient by
 reputable overnight courier service (charges prepaid); (c) upon receipt of confirmation of receipt
 if sent by facsimile transmission; (d) on the day such communication was sent by e-mail; or (e)
 three (3) Business Days after being mailed to the recipient by certified or registered mail, return
 receipt requested and postage prepaid, and addressed to the intended recipient as set forth below:
         If to any Seller:       RUDY’S BARBERSHOP HOLDINGS, LLC
                                 1605 Boylston Avenue
                                 Suite 202
                                 Seattle, Washington 98122
                                 Attention: Katie Trent
                                 E-mail: Katie.Trent@rudysbarbershop.com

                                 With a mandatory copy (which shall not constitute notice to
                                 Sellers) to:

                                 CHIPMAN BROWN CICERO & COLE, LLP
                                 Hercules Plaza
                                 1313 North Market Street, Suite 5400
                                 Wilmington, Delaware 19801
                                 Attention: William E. Chipman, Jr.
                                 E-mail: Chipman@chipmanbrown.com

         If to Buyers:           RUDY’S RELOADED
                                 c/o Sortis Holdings Inc.
                                 9 SE 3rd Ave Suite 100
                                 Portland, OR 97214
                                 Attention: William “Butch” Bannon
                                 E-mail: butch.bannon@sortis.com

                                 With a mandatory copy (which shall not constitute notice to
                                 Buyers) to:

                                 Field Jerger LLP
                                 621 SW Morrison, Suite 510




                                 Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 75 of 138
            Case 20-10746-LSS        Doc 199-1       Filed 05/11/20        Page 50 of 112

                         Rudy’s Barbershop Asset Purchase Agreement
                                                                                            Page 49


                               Portland, OR 97205
                               Attention: Joe Field
                               E-mail: joefield@fieldjerger.com;

                               Sternberg Thomson Okrent & Scher, PLLC
                               Attention: Craig S. Sternberg
                               2033 Sixth Avenue, Ste. 251
                               Seattle, WA 98121-2526
                               E-mail: craig@stoslaw.com &

                               Sternberg Thomson Okrent & Scher, PLLC
                               Attention: Terry Thomson
                               2033 Sixth Avenue, Ste. 251
                               Seattle, WA 98121-2526
                               E-mail: terry@stoslaw.com & tthom999@aol.com

Any Party may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Parties notice in the manner set
forth in this Section 9.7.

                Section 9.8 Governing Law. This Agreement shall be governed by and
 construed in accordance with the internal laws of the State of Delaware (without giving effect to
 the principles of conflict of Laws thereof), except to the extent that the Laws of such state are
 superseded by the Bankruptcy Code.
                 Section 9.9 Submission to Jurisdiction; Service of Process. Each of the Parties
 irrevocably and unconditionally submits to the exclusive jurisdiction of the Bankruptcy Court in
 any Litigation arising out of or relating to this Agreement or any Related Agreement or the
 transactions contemplated hereby or thereby and agrees that all claims in respect of such
 Litigation may be heard and determined in any such court. Each Party also agrees not to (a)
 attempt to deny or defeat such exclusive jurisdiction by motion or other request for leave from
 the Bankruptcy Court or (b) bring any action or proceeding arising out of or relating to this
 Agreement or any Related Agreement or the transactions contemplated hereby or thereby in any
 other court. Each of the Parties irrevocably and unconditionally waives any objection to the
 laying of venue in, and any defense of inconvenient forum to the maintenance of, any Litigation
 so brought and waives any bond, surety or other security that might be required of any other Party
 with respect thereto. Any Party may make service on any other Party by sending or delivering a
 copy of the process to the Party to be served at the address and in the manner provided for the
 giving of notices in Section 9.7; provided, however, that nothing in this Section 9.9 shall affect
 the right of any Party to serve legal process in any other manner permitted by law or in equity.
 Each Party agrees that a final judgment in any Litigation so brought shall be conclusive and may
 be enforced by Litigation or in any other manner provided by law or in equity. The Parties intend
 that all foreign jurisdictions will enforce any Decree of the Bankruptcy Court in any Litigation
 arising out of or relating to this Agreement or any Related Agreement or the transactions
 contemplated hereby or thereby.


                              Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 76 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20        Page 51 of 112

                          Rudy’s Barbershop Asset Purchase Agreement
                                                                                             Page 50


           Section 9.10 Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND
 UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
 RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
 AGREEMENT OR ANY RELATED AGREEMENTS OR THE TRANSACTIONS
 CONTEMPLATED HEREBY OR THEREBY.
                 Section 9.11 Specific Performance. Prior to the Closing, without the requirement
 of posting a bond or other security, Sellers shall be entitled to an injunction or injunctions to
 enforce specifically Buyers’ obligation to deliver written instructions to Debtors’ Counsel to
 release the Escrow Amount to Sellers if and to the extent required by Section 2.3(b)(ii); provided
 that Sellers shall not be entitled to enforce specifically any other covenant or agreement prior to
 the Closing. From and after the Closing, the Parties shall be entitled to an injunction or
 injunctions to enforce specifically the Parties’ respective covenants and agreements under this
 Agreement that survive the Closing, without the requirement of posting a bond or other security.
                 Section 9.12 Severability. The invalidity or unenforceability of any provision of
 this Agreement shall not affect the validity or enforceability of any other provisions of this
 Agreement. In the event that any of the provisions of this Agreement shall be held by any
 Governmental Authority to be illegal, invalid, or unenforceable, such provisions shall be limited
 or eliminated only to the minimum extent necessary so that this Agreement shall otherwise remain
 in full force and effect.
                 Section 9.13 No Third Party Beneficiaries . This Agreement shall not confer any
 rights or remedies upon any Person other than Buyers, each Seller, the Executive and their
 respective successors and permitted assigns. Notwithstanding anything to the contrary in this
 Agreement, the DIP Lender shall be a third party beneficiary of all provisions of this Agreement
 that expressly relate to the DIP Lender, as applicable.
                Section 9.14 Non-Recourse. All claims, obligations, liabilities, or causes of
 action that may be based upon, in respect of, arise under, out or by reason of, be connected with,
 or relate in any manner to this Agreement, the negotiation, execution or performance of this
 Agreement (including any representation or warranty made in connection with or as an
 inducement to this Agreement) or the transactions contemplated hereby may be made only against
 (and are those solely of) the Persons that are expressly identified as Parties to this Agreement.
 No other Person, including any of their Affiliates, directors, officers, employees, incorporators,
 members, partners, managers, stockholders, agents, attorneys, or representatives of, or any
 financial advisors or lenders to any of the foregoing shall have any liabilities for any claims,
 causes of action, obligations, or liabilities arising under, out of, in connection with, or related in
 any manner to this Agreement or based on, in respect of, or by reason of this Agreement or its
 negotiation, execution, performance, or breach.
                 Section 9.15 Mutual Drafting. The Parties have participated jointly in the
 negotiation and drafting of this Agreement. In the event an ambiguity or question of intent or
 interpretation arises, this Agreement shall be construed as if drafted jointly by the Parties and no
 presumption or burden of proof shall arise favoring or disfavoring any Party by virtue of the
 authorship of any of the provisions of this Agreement.
              Section 9.16 Disclosure Schedule. All capitalized terms not defined in the
 Disclosure Schedule shall have the meanings ascribed to them in this Agreement. The
                               Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 77 of 138
            Case 20-10746-LSS        Doc 199-1       Filed 05/11/20        Page 52 of 112

                         Rudy’s Barbershop Asset Purchase Agreement
                                                                                            Page 51


 representations and warranties of Sellers in this Agreement are made and given, and the covenants
 are agreed to, subject to the disclosures and exceptions set forth in the Disclosure Schedule. The
 listing of any matter shall expressly not be deemed to constitute an admission by Sellers, or to
 otherwise imply, that any such matter is material, is required to be disclosed under this Agreement
 or falls within relevant minimum thresholds or materiality standards set forth in this Agreement.
 No disclosure in the Disclosure Schedule relating to any possible breach or violation of any
 Contract or law shall be construed as an admission or indication that any such breach or violation
 exists or has actually occurred. In no event shall the listing of any matter in the Disclosure
 Schedule be deemed or interpreted to expand the scope of Sellers’ representations, warranties, or
 covenants set forth in this Agreement. All attachments to the Disclosure Schedule are
 incorporated by reference into the applicable section of the Disclosure Schedule in which they
 are directly or indirectly referenced.
                Section 9.17 Headings; Table of Contents. The section headings and the table of
 contents contained in this Agreement and the Disclosure Schedule are inserted for convenience
 only and shall not affect in any way the meaning or interpretation of this Agreement.
                Section 9.18 Counterparts; Facsimile and Electronic Signatures. This Agreement
 may be executed in one or more counterparts, each of which shall be deemed an original but all
 of which together will constitute one and the same instrument. This Agreement or any counterpart
 may be executed and delivered by facsimile copies or delivered by electronic communications by
 portable document format (.pdf), each of which shall be deemed an original.
                           [Remainder of page intentionally left blank.]




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date first above




                              Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 78 of 138
           Case 20-10746-LSS        Doc 199-1      Filed 05/11/20        Page 53 of 112




written.

SELLERS:

RUDY’S BARBERSHOP HOLDINGS LLC
AND ITS SUBSIDIARIES


By:/s/ Kathleen Trent
   Name: Kathleen Trent
   Title: Chief Executive Officer

RUDY’S NEW YORK LLC


By:/s/ Kathleen Trent
   Name: Kathleen Trent
   Title: Chief Executive Officer

RUDY’S HOLLYWOOD, LLC


By:/s/ Kathleen Trent
   Name: Kathleen Trent
   Title: Chief Executive Officer

RUDY’S PORTLAND, LLC


By:/s/ Kathleen Trent
   Name: Kathleen Trent
   Title: Chief Executive Officer

RUDY’S SOUTHEAST, LLC


By:/s/ Kathleen Trent
   Name: Kathleen Trent
   Title: Chief Executive Officer

RUDY’S BARBER SHOP, L.L.C.

By:/s/ Kathleen Trent
   Name: Kathleen Trent
   Title: Chief Executive Officer
                            Signature Page to Asset Purchase Agreement
            Case 20-10746-LSS    Doc 199-1       Filed 05/11/20        Page 54 of 112

                      Rudy’s Barbershop Asset Purchase Agreement
                                                                                        Page 53


                                     BUYERS:

                                     Malden Avenue Associates, LLC dba RUDY’S
                                     RELOADED, a Washington limited liability company


                                     By:/s/ William Bannon
                                        William Bannon:
                                        Managing Member




                          Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 80 of 138
            Case 20-10746-LSS    Doc 199-1       Filed 05/11/20        Page 55 of 112

                                TABLE OF CONTENTS

                                                                                        Page


written.

SELLERS:

RUDY’S BARBERSHOP HOLDINGS LLC
AND ITS SUBSIDIARIES


By:
   Name:
   Title:

RUDY’S NEW YORK LLC


By:
   Name:
   Title:

RUDY’S HOLLYWOOD, LLC


By:
   Name:
   Title:

RUDY’S PORTLAND, LLC


By:
   Name:
   Title:

RUDY’S SOUTHEAST, LLC


By:
   Name:
   Title:

RUDY’S BARBER SHOP, L.L.C.

By:
   Name:
   Title:
                          Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 81 of 138
            Case 20-10746-LSS    Doc 199-1       Filed 05/11/20        Page 56 of 112

                                TABLE OF CONTENTS

                                                                                        Page



                                     BUYERS:

                                     Malden Avenue Associates, LLC dba RUDY’S
                                     RELOADED, a Washington limited liability company


                                     By:/s/ William Bannon
                                        William Bannon:
                                        Managing Member




                          Signature Page to Asset Purchase Agreement
EAST\173324448.6
Rudy's Barbershop Sale Order
Page 82 of 138
         Case 20-10746-LSS     Doc 199-1   Filed 05/11/20   Page 57 of 112




                 EXHIBIT $
                        WR$VVHW3XUFKDVH
                           $JUHHPHQW

                               %LOORI6DOH




Rudy's Barbershop Sale Order
Page 83 of 138
             Case 20-10746-LSS              Doc 199-1         Filed 05/11/20         Page 58 of 112




                                                 BILL OF SALE

        This Bill of Sale executed and entered into as of May ___, 2020, is given by Rudy’s
Barbershop Holdings, LLC, a Delaware limited liability company (“RBS”), and the direct
and indirect Subsidiaries and affiliates of RBS identified on the signature pages hereto (together
with RBS, as Debtors in in the consolidated Chapter 11 case of In re Rudy’s Barbershop Holdings,
LLC, No. 20-10746 in the United States Bankruptcy Court for the District of Delaware, (herein
“Bankruptcy Case” and “Bankruptcy Court”)1 each a “Seller” and collectively, “Sellers”, in favor
of Malvern Avenue Associates, LLC, a Washington limited liability company (“Malvern”), and
the direct and indirect Subsidiaries o r a s s i g n e e s of Malvern identified on the signature
pages hereto (together with Malvern, each a “Buyer” and collectively, “Buyers”).
        This Bill of Sale is made pursuant to the Asset Purchase Agreement (the “Agreement”),
dated May __, 2020, by and between Sellers and Buyers, to transfer the Acquired Assets, as fully
defined herein. Any capitalized term used but not defined in this Bill of Sale shall have the meaning
set forth in the Agreement.

        1.        Conveyance. For good and valuable consideration in the amount paid under
Section 2.3 of the Agreement, the receipt and adequacy of which Sellers hereby acknowledge,
Sellers hereby irrevocably sell, convey, assign and transfer to Buyers, all of their right, title, and
interest in and to the Acquired Assets (“Acquired Assets”), all in accordance with the Agreement
and the Assumption and Assignment Agreement. Notwithstanding any provision contained
herein to the contrary, the Acquired Assets shall not include, and Sellers shall not sell, transfer,
assign, convey or deliver to Buyers, Sellers’ right, title or interest in, to and under the Excluded
Assets. The Acquired Assets shall include by are not limited to the assets set forth in each of the
Sellers Bankruptcy Schedules. 2

         2.       Representations and Warranties. Sellers represent and warrant that Sellers are
the true and lawful owner of the Acquired Assets, and Sellers have lawful authority to sell and
transfer the same and the same are free and clear of any Liens (other than Permitted Liens), subject
to the terms of the Sale Order.

         3.      Further Assurances. This Bill of Sale is understood and agreed to be subject to
all the terms and conditions set forth in the Agreement, including, without limitation, terms relating
to the survival of, and indemnification with respect to, the representations, warranties and

1
 The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are (i) Rudy’s
Barbershop Holdings, LLC (3198); (ii) Rudy’s Barber Shop, LLC (6037); (iii) Rudy’s Portland, LLC (7237); (iv)
Rudy’s Southeast, LLC (5113); (v) Rudy’s Hollywood, LLC (2941); and (vi) Rudy’s New York, LLC (7034). The
Debtors’ headquarters is located at 1605 Boylston Avenue, Suite 202, Seattle, Washington 98122.
2
 (1) Rudy’s Barber Shop Holdings, LLC, Case No. 20-10746 at [DI 145]; (2) Rudy’s Barbershop, LLC, Case No. 20-
10747, filed in Lead Case at [DI 147]; (3) Rudy’s Portland, LLC, Case No. 20-10750, filed in Lead Case at [DI 153];
(4) Rudy’s Southeast, LLC Case No. 20-10751, filed in Lead Case at [DI 155]; (5) Rudy’s Hollywood, LLC Case
No. 20-10749, filed in Lead Case at [DI 151]; (6) Rudy’s New York, LLC, Case No. 20-10748, filed in Lead Case at
[DI 149];




Rudy's Barbershop Sale Order
Page 84 of 138
            Case 20-10746-LSS         Doc 199-1       Filed 05/11/20      Page 59 of 112




covenants of Sellers, and the Sale Order. Sellers and their respective successors and assigns hereby
covenant and agree with Buyers to execute and deliver such other and further assignments,
instruments of transfer, bills of sale, conveyances or other documents as may be necessary to more
fully vest in Buyers’ title to the Acquired Assets.

        4.        Governing Law. This Bill of Sale is governed by, is governed by, and construed
and interpreted in accordance with, the laws of the State of Delaware, without regard to principles
of conflicts of law.

        5.       Counterparts. This Bill of Sale may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute one and the same
instrument. This Bill of Sale or any counterpart may be executed and delivered by facsimile copies
or delivered by electronic communications by portable document format (.pdf), each of which shall
be deemed an original.Headings. The section headings contained in this Bill of Sale are inserted
for convenience only and shall not affect in any way the meaning or interpretation of this Bill of
Sale.

        6.       Binding Effect; Benefit; Assignment. This Bill of Sale will inure to the benefit
of and bind the parties and their respective successors and permitted assigns. Nothing in this Bill
of Sale, express or implied, may be construed to give any person other than the parties hereto and
their respective successors and permitted assigns any right, remedy, claim, obligation or liability
arising from or related to this Bill of Sale. This Bill of Sale and the rights and obligations hereunder
shall not be assignable by Sellers without the prior written consent of Buyers, and any such
purported assignment without such consent shall be void. This Bill of Sale and the rights and
obligations hereunder shall be assignable by Buyers without the written consent of Sellers.

       7.       Amendment. This Bill of Sale may not be amended or modified except by an
instrument in writing signed by or on behalf of each of the parties hereto.

        IN WITNESS WHEREOF, Sellers and Buyers have each duly executed and delivered
this Bill of Sale as of the date first written above.

SELLERS:

RUDY’S BARBERSHOP HOLDINGS LLC AND ITS SUBSIDIARIES


By:
      Name: Kathleen Tate
      Title: Chief Executive Officer
      Bankruptcy Case No. 20-10746 filed in Lead Case as

RUDY’S NEW YORK LLC


By:
      Name: Kathleen Tate



Rudy's Barbershop Sale Order
Page 85 of 138
             Case 20-10746-LSS         Doc 199-1   Filed 05/11/20   Page 60 of 112




      Title: Chief Executive Officer
      Bankruptcy Case No. 20-10748

RUDY’S HOLLYWOOD, LLC


By:
      Name: Kathleen Tate
      Title: Chief Executive Officer

RUDY’S PORTLAND, LLC


By:
      Name: Kathleen Tate
      Title: Chief Executive Officer

RUDY’S SOUTHEAST, LLC


By:
      Name: Kathleen Tate
      Title: Chief Executive Officer

RUDY’S BARBER SHOP, L.L.C.


By:
      Name: Kathleen Tate
      Title: Chief Executive Officer

BUYER:
MALVERN AVENUE ASSOCIATES, LLC


By:
      Name:
      Title: Chief Executive Officer




Rudy's Barbershop Sale Order
Page 86 of 138
         Case 20-10746-LSS     Doc 199-1   Filed 05/11/20   Page 61 of 112




                Exhibit B
                        7R$VVHW3XUFKDVH
                           $JUHHPHQW

                  $VVLJQPHQW $VVXPSWLRQ
                        $JUHHPHQW




Rudy's Barbershop Sale Order
Page 87 of 138
         Case 20-10746-LSS     Doc 199-1   Filed 05/11/20   Page 62 of 112




                ASSIGNMENT AND ASSUMPTION AGREEMENT

                                BY AND AMONG

                    RUDY’S BARBERSHOP HOLDINGS LLC,

                    THE OTHER SELLER PARTIES HERETO,

        MALDEN AVENUE ASSOCIATES, LLC, DBA RUDY’S RELOADED

                     THE OTHER BUYER PARTY HERETO

                                      AND

   THE OTHER PARTIES IDENTIFIED ON THE SIGNATURE PAGES HERETO

                                   MAY 7, 2020




Rudy's Barbershop Sale Order
Page 88 of 138
           Case 20-10746-LSS         Doc 199-1      Filed 05/11/20     Page 63 of 112




        This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is entered into as of May 7, 2020 2020 by and among Rudy’s Barbershop Holdings
LLC, a Delaware limited liability company (“RBS” or the “Company”), and the direct and
indirect Subsidiaries and affiliates of RBS identified on the signature pages hereto (together with
RBS, each an “Assignor” and collectively, “Assignors”), Malden Avenue Associates, LLC, a
Washington State limited liability company, or assigns, doing business as “Rudy’s Reloaded”
(“Rudy’s Reloaded”). Rudy’s Reloaded, is referred to herein as an“Assignee” or “Assignees”.
Sellers and Buyers are referred to collectively herein as the “Parties” and each, a “Party”.
      All terms used, but not defined, herein shall have the meanings ascribed to them in the
Underlying Agreement (defined below).

      WHEREAS, Assignor and Assignee, are parties to an Asset Purchase Agreement (the
“Underlying Agreement”), dated May 7, 2020, for Assignee to purchase all of the Assets of
Assignor from its chapter 11 bankruptcy cases in the US Bankruptcy Court for the District of
Delaware as set out below:

        1. Rudy’s Barber Shop Holdings, LLC, Case No. 20-10746

        2. Rudy’s Barbershop, LLC, Case No. 20-10747

        3. Rudy’s Portland, LLC, Case No. 20-10750

        4. Rudy’s Southeast, LLC Case No. 20-10751

        5. Rudy’s Hollywood, LLC Case No. 20-10749

       6 Rudy’s New York, LLC, Case No. 20-10748,

       WHEREAS, Assignor has agreed to assign to Assignee all of its rights and obligations
under the Underlying Agreement with respect to all of Assignors executory contracts and
unexpired leases, that are identified on the schedule attached hereto as Schedule 1 (collectively,
the “Assigned Rights and Obligations”); and

       WHEREAS, Assignee has agreed to assume the Assigned Rights and Obligations.

       NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

       1. Assignment. Assignor hereby assigns to Assignee all of Assignor’s rights and
          obligations under the Underlying Agreement with respect to the Assigned Rights and
          Obligations.
       2. Assumption. Assignee hereby accepts the foregoing assignment and assumes all of
          the rights and obligations of Assignor under the Underlying Agreement with respect
          to the Assigned Rights and Obligations.


Page 2 of 5

Rudy's Barbershop Sale Order
Page 89 of 138
          Case 20-10746-LSS         Doc 199-1      Filed 05/11/20     Page 64 of 112




       3. Effective Date. The date on which the assignment and assumption of rights and
          obligations under the Underlying Agreement is effective is May 15, 2020
       4. Successors. All future transfers and assignments of the Assigned Rights and
          Obligations transferred and assigned hereby are subject to the transfer and assignment
          provisions of the Underlying Agreement. This Assignment and Assumption
          Agreement shall inure to the benefit of, and be binding upon, the permitted successors
          and assigns of the parties hereto.
       5. Counterparts. This Assignment and Assumption Agreement may be executed in
          counterparts, each of which shall be an original, but all of which together constitute
          one and the same instrument.

        IN WITNESS WHEREOF, Assignor and Assignee, by their duly authorized officials,
hereby execute and deliver this Assignment and Assumption Agreement, together with Schedule
1, effective as of the date set forth in Section 3 above.




Page 3 of 5

Rudy's Barbershop Sale Order
Page 90 of 138
            Case 20-10746-LSS   Doc 199-1   Filed 05/11/20   Page 65 of 112




ASSIGNOR:

RUDY’S BARBERSHOP HOLDINGS LLC
AND ITS SUBSIDIARIES


By:
   Name:
   Title:

RUDY’S NEW YORK LLC


By:
   Name:
   Title:

RUDY’S HOLLYWOOD, LLC


By:
   Name:
   Title:

RUDY’S PORTLAND, LLC


By:
   Name:
   Title:

RUDY’S SOUTHEAST, LLC


By:
   Name:
   Title:

RUDY’S BARBER SHOP, L.L.C.

By:
   Name:
   Title:




Page 4 of 5

Rudy's Barbershop Sale Order
Page 91 of 138
          Case 20-10746-LSS       Doc 199-1   Filed 05/11/20   Page 66 of 112




 ASSIGNEE

 Malden Avenue Associates, LLC
 dba RUDY’S RELOADED,
 a Washington limited liability company


 By:/s/ William Bannon
    William Bannon:
    Managing Member




Page 5 of 5

Rudy's Barbershop Sale Order
Page 92 of 138
         Case 20-10746-LSS     Doc 199-1   Filed 05/11/20   Page 67 of 112




            6&+('8/(




Rudy's Barbershop Sale Order
Page 93 of 138
                             Case 20-10746-LSS                Doc 199-1            Filed 05/11/20                 Page 68 of 112


    Rudy's Barbershop Holdings LLC
    Cure Amounts

               Description / Address                  Type                   Lessor                  Lessee                Expiration       Cure Amount
                     Store Lease
    Ballard store lease                Store location lease      Nuts N' Bolts Property     Rudy's Barbershop, LLC   12/31/2020         $        4,758.71
    5229 Ballard Ave NW                                          (Lessor); The Derschang
    Seattle, WA 98107                                            Group (Sublessor)
    Bellevue store lease               Store location lease      Main Street Partners of    Rudy's Barbershop, LLC   5/31/2021          $             -
    10713 Main Street                                            Bellevue
    Bellevue WA 98004
    Belltown store lease               Store location lease      Modern Housing, LLC        Rudy's Barbershop, LLC   4/30/2023          $        2,647.77
    89 Wall Street
    Seattle, WA 98121
    Capitol Hill store lease           Store location lease      Asana Partners             Rudy's Barbershop, LLC   3/31/2023          $        4,490.78
    614 E Pine St
    Seattle, WA 98122
    Columbia City store lease          Store location lease      Pagliacci Pizza, Inc.      Rudy's Barbershop, LLC   9/30/2026          $        5,868.29
    4903 Rainier Ave S
    Seattle, WA 98118
    East Capitol Hill store lease      Store location lease      Hunters Capital            Rudy's Barbershop, LLC   2/28/2025          $        5,267.45
    428 15th Ave E
    Seattle, WA 98102
    Fremont store lease                Store location lease      Blonde and Blonder, LLC    Rudy's Barbershop, LLC   12/31/2026         $        2,356.48
    475 N 36th St
    Seattle, WA 98103
    Headquarters office lease          Office lease              Asana Partners             Rudy's Barbershop, LLC   3/31/2023          $       10,570.82
    1605 Boylston Ave, Ste 202
    Seattle, WA 98122
    Laurelhurst store lease            Store location lease      Bike Path 1, LLC           Rudy's Barbershop, LLC   7/31/2027          $        5,189.78
    3620 NE 45th St
    Seattle WA 98105
    Microsoft Commons store lease      Store location lease      Compass Group Inc,         Rudy's Barbershop, LLC   5/1/2020 (renews   $        8,588.55
    West Campus Commons Submixer                                                                                     annually)
    15255 NE 40th St
    Redmond, WA 98052
    Phinney Ridge Lease                Store location lease      Sandra C. Bengtsson        Rudy's Barbershop, LLC   6/30/2024          $        4,253.91
    6415 Phinney Ave N
    Seattle, WA 98103
    Pioneer Square store lease         Store location lease      Terry Denny Building LLC   Rudy's Barbershop, LLC   3/31/2026          $        8,100.66
    109 1st Ave S
    Seattle WA 98103
    Redmond store lease                Store location lease      Equity Residential         Rudy's Barbershop, LLC   10/31/2022         $             -
    16095 Cleveland St, #106                                     Management
    Redmond, WA 98052
    Tacoma store lease                 Store location lease      Proctor Investors LLC      Rudy's Barbershop, LLC   9/30/2026          $        4,291.98
    2722 N Proctor St, Ste 106
    Tacoma WA 98103
    University store lease             Store location lease      Vinh Tran                  Rudy's Barbershop, LLC   5/31/2020          $        2,664.42
    4738 University Way NE
    Seattle WA 98105
    West Seattle store lease           Store location lease      Westseattle LLC            Rudy's Barbershop, LLC   9/30/2024          $             -
    4480 Fauntleroy Way SW
    Seattle WA 98126
    Highland Park store lease          Store location lease      Accipiter Investments, LLC Rudy's Hollywood, LLC    5/31/2026          $        6,285.91
    5633 N Figueroa St
    Los Angeles, CA 90042
    Main Street store lease            Store location lease      3101 Main St LLC           Rudy's Hollywood, LLC    4/30/2022          $       11,809.15
    3101 Main St, Suite C
    Santa Monica CA 98122
    Melrose store lease                Store location lease      Sefton Property           Rudy's Hollywood, LLC     3/15/2025          $        6,375.00
    8019 Melrose Ave                                             Management (8017
    Los Angeles CA 90046                                         Melrose Ave Property LLC)
    Silverlake store lease             Store location lease      Harry J Morley            Rudy's Hollywood, LLC     7/31/2020          $        8,735.00
    4451 Sunset Blvd
    Los Angeles CA90027
    Studio City store lease            Store location lease      AVV Properties             Rudy's Hollywood, LLC    8/31/2025          $        4,381.10
    12238A Ventura Blvd
    Studio City CA 91604
    Division store lease               Store location lease      3015 Division LLC          Rudy's Portland LLC      12/31/2023         $        1,008.00
    3005 SE Division S
    Portland OR 97214
    Mississippi store lease            Store location lease      Pearson Equity             Rudy's Portland LLC      9/30/2025          $        3,747.37
    3956 N Mississippi Ave                                       Management LLC
    Portland OR 97227
    Pearl store lease                  Store location lease      Wieden + Kennedy Inc.      Rudy's Portland LLC      2/29/2024          $             -
    212 NW 13th Ave
    Portland OR 97209
    29th St store lease                Store location lease      GFI Hospitality (1186      Rudy's New York LLC      1/31/2022          $       14,968.50
    14 W 29th St                                                 Broadway, LLC)
    New York NY 10001
    Ponce City Market store lease      Store location lease      Jamestown PCM Master       Rudy's Southeast LLC     2/29/2024          $             -
    650 North Ave NE S202                                        Tenant
    Atlanta, GA 30308
               STORE LEASE TOTAL                                                                                                        $      126,359.63




Rudy's Barbershop Sale Order
Page 94 of 138
                               Case 20-10746-LSS                               Doc 199-1                 Filed 05/11/20                  Page 69 of 112


    Rudy's Barbershop Holdings LLC
    Cure Amounts

               Description / Address                           Type                                 Lessor                    Lessee                 Expiration               Cure Amount
                        Other
    Copiers Northwest                          Samsung printer lease for HQ            Copiers Northwest             Rudy's Barbershop, LLC   9/17/2020                   $          344.59
    Cisco Meraki - all locations               5-year license for enterprise           Cisco Systems Capital, Inc.   Rudy's Barbershop, LLC   10/24/2023                  $        1,719.10
    Pacific Office Automation, Inc. (TIAA      Konica Printer for HQ                   TIAA Commerical Finance,      Rudy's Barbershop, LLC   9/17/2020                   $          758.58
    Commerical Finance)                                                                Inc.
    SoCal Self Storage                         Storage unit in LA                      So Cal Self Storage           Rudy's Hollywood, LLC    Month-to-month              $         411.00
                                                                                       Hollywood & Bronson, LLC                               (requires 7 days notice)
    Public Storage                             Storage unit in Seattle                 Public Storage (WA)           Rudy's Barbershop, LLC   Month-to-month              $             -
                                                                                                                                              (requires 30 days notice)
    Access                                     Records and Information storage         Access Corp                   Rudy's Barbershop, LLC   Month-to-month              $         335.86
    Wave Broadband                             ISP for Pioneer Square location         Wave Broadband                Rudy's Barbershop        6/1/2020                    $            -
    Time Warner                                ISP for Studio City location            Time Warner Business          Rudy's Barbershop        month-to-month              $            -
                                                                                       Class
    Time Warner                                ISP for 29th Street location            Time Warner Business          Rudy's Barbershop        month-to-month              $             -
                                                                                       Class
    Time Warner                                ISP for Highland Park location          Time Warner Business          Rudy's Barbershop        month-to-month              $             -
                                                                                       Class
    Time Warner                                ISP for Melrose location                Time Warner Business          Rudy's Barbershop        month-to-month              $             -
                                                                                       Class
    Time Warner                                ISP for Silverlake location             Time Warner Business          Rudy's Barbershop        month-to-month              $             -
                                                                                       Class
    Comcast Business                           ISP for Tacoma location                 Comcast Business              Rudy's Barbershop        10/17/2022                  $             -
    Comcast Business                           ISP for Laurelhurst location            Comcast Business              Rudy's Barbershop        10/21/2022                  $             -
    Comcast Business for CH - 614 E Pine St,   ISP for Capitol Hill location           Comcast Business              Rudy's Barbershop        10/19/2022                  $             -
    Seattle WA 98122
    Comcast Business                           ISP for Columbia City location          Comcast Business              Rudy's Barbershop        10/17/2022                  $             -
    Comcast Business                           ISP for West Seattle location           Comcast Business              Rudy's Barbershop        10/17/2022                  $             -
    Comcast Business                           ISP for East Capitol Hill location      Comcast Business              Rudy's Barbershop        10/14/2022                  $             -
    Comcast Business                           ISP for Headquarters location           Comcast Business              Rudy's Barbershop        10/14/2022                  $             -
    Comcast Business                           ISP for Ballard location                Comcast Business              Rudy's Barbershop        10/14/2022                  $             -
    Comcast Business                           ISP for Mississippi location            Comcast Business              Rudy's Barbershop        10/17/2022                  $             -
    Comcast Business                           ISP for Division location               Comcast Business              Rudy's Barbershop        3/9/2021                    $             -
    Comcast Business                           ISP for Pearl location                  Comcast Business              Rudy's Barbershop        3/9/2021                    $             -
    Comcast Business                           ISP for Ponce City Market location      Comcast Business              Rudy's Barbershop        1/19/2021                   $             -
    Comcast Business                           ISP for University location             Comcast Business              Rudy's Barbershop        3/9/2021                    $             -
    Comcast Business                           ISP for Fremont location                Comcast Business              Rudy's Barbershop        3/9/2021                    $             -
    Comcast Business                           ISP for Phinney Ridge location          Comcast Business              Rudy's Barbershop        3/9/2021                    $             -
    Frontier Communications                    ISP for Microsoft location              Frontier Communications       Rudy's Barbershop        3/30/2021                   $             -
    Wave Broadband                             ISP for Belltown location               Wave Broadband                Rudy's Barbershop        4/12/2020                   $             -
    Allstream                                  ISP for Bellevue location               Allstream Communications      Rudy's Barbershop        8/14/2020                   $             -
    Time Warner                                ISP for Main Street location            Time Warner Business          Rudy's Barbershop        7/26/2020                   $             -
                                                                                       Class
    Soundline Communications                   Phone service provider for all          Soundline Communications      Rudy's Barbershop        month-to-month              $             -
                                               locations
    Ehrlich Pest Control                       Pest Control for Ponce City Market                                                                                         $             -
                                               location
    Background Source Intl                     Background check vendor                                               Rudy's Barbershop        N/A                         $             -
                                                                                                                     Holdings LLC
    KDH Consulting, Inc.                       IT consulting vendor                    KDH Consulting, Inc           Rudy's Barbershop        30 days notice              $             -
                                                                                                                     Holdings LLC
    UPS                                        Shipping rate agreement for             United Parcel Service Inc.    Rudy's Barbershop        30 days notice              $             -
                                               webstore                                                              Holdings LLC
    American Society of Composers, Authors     Music licensing for stores                                            Rudy's Barbershop        5/1/2020                    $             -
    and Publishers (ASCAP)                                                                                           Holdings LLC
    Broadcast Music, Inc (BMI)                 Music licensing for stores              BMI                           Rudy's Barbershop        2/2/2021                    $             -
    Navia Benefit Solutions Client Pay         Commuter benefits administration        Navia                         Rudy's Barbershop        Term at any time            $             -
                                                                                                                     Holdings LLC
    Ibsen Impound                              Tow authority for Bellevue parking      Ibsen                         Rudy's Barbershop                                    $             -
                                               lot
    Stericycle                                 Stericycle for Pioneer Square           Stericycle                    Rudy's Barbershop        6/1/2020                    $             -
                                               location
    Stericycle                                 Stericycle for Highland Park location   Stericycle                    Rudy's Barbershop        11/1/2020                   $             -
    Stericycle                                 Stericycle for Columbia City location   Stericycle                    Rudy's Barbershop        10/1/2020                   $             -
    Stericycle                                 Stericycle for Tacoma location          Stericycle                    Rudy's Barbershop        9/1/2020                    $             -
    Stericycle                                 Stericycle for Laurelhurst location     Stericycle                    Rudy's Barbershop        8/1/2020                    $             -
    Stericycle                                 Stericycle for Ponce City Market        Stericycle                    Rudy's Barbershop        3/1/2021                    $             -
                                               location
    ADP Master Services Agreement              HRIS and payroll software               ADP                           Rudy's Barbershop, LLC   30 days notice              $             -
    Zenoti Subscription Agreement              Store POS                               Zenoti                        Rudy's Barbershop        Term at any time            $             -
                                                                                                                     Holdings LLC
    Stripe, Inc.                               Merchant Service Agreement for          Stripe                        Per location             Term at any time            $             -
                                               shops
    Staples Advantage                          Shop office supplies vendor             Staples Advantage             Rudy's Barbershop        Term at any time            $             -
    Shopify Plus                               Website and webstore hosting            Shopify, Inc                  Rudy's Barbershop        Term at any time            $             -
    Shipping Easy                                                                                                                                                         $             -
    PayPal                                     Ecommerce payments                      PayPal, Inc.                  Rudy's Barbershop        Term at any time            $             -
    Gravity Payments                           Merchant service processing for         Gravity Payments                                                                   $             -
                                               ecomm
    WageWorks                                                                                                                                                             $             -
    eFax                                       Fax service for 206-726-0200 (HQ)       eFax                          Rudy's Barbershop        Term at any time            $             -
    MapBox                                     Dynamic maps for website                                              Rudy's Barbershop        Term at any time            $             -
    InFlow Cloud                               Wholesale inventory software                                                                   April, 2020                 $             -
    Kaye Smith                                                                                                                                                            $       38,096.57
    GAR labs                                                                                                                                                              $             -




Rudy's Barbershop Sale Order
Page 95 of 138
                              Case 20-10746-LSS                                Doc 199-1                Filed 05/11/20                  Page 70 of 112


    Rudy's Barbershop Holdings LLC
    Cure Amounts

             Description / Address                               Type                              Lessor                   Lessee                   Expiration          Cure Amount
    Vantage Packaging                                                                                                                                                $            -
    Rogue & Co.                                  Product sales agreement                Rogue & Co                                            10/1/2020              $            -
    Rogue & Co Online Sales Agreement            Product sales agreement                Rogue & Co                                            10/1/20 or on 5 days   $            -
                                                                                                                                              notice
    Premera                                                                                                                                                          $             -
    Delta Dental                                                                                                                                                     $             -
    Cascade Centers                                                                                                                                                  $             -
    Vision Service Plan                                                                                                                                              $             -
    UNUM                                                                                                                                                             $             -
    ADT Security Services - 614 E Pine St,       Security for Capitol Hill location     ADT                       Rudy's Barbershop                                  $             -
    Seattle WA 98122
    ADT Security Services - 6415 Phinney Ave     Security for Phinney Ridge location ADT                                                                             $             -
    N, Seattle WA 98103
    ADT Security Services - 8019 Melrose Ave,    Security for Melrose location          ADT                       Rudy's Barbershop                                  $             -
    Los Angeles CA 90046
    ADT Security Services - 5633 N Figueroa      Security for Highland Park location    ADT                       Rudy's Barbershop                                  $             -
    St, Los Angeles CA 90042
    ADT Security Services - 4451 W Sunset        Security for Silverlake location       ADT                       Rudy's Barbershop                                  $             -
    Blvd, Los Angeles CA 90027
    ADT Security Services - 3101 Main St,        Security for Main Street location      ADT                       Rudy's Barbershop                                  $             -
    Santa Monical CA 90405
    ADT Security Services - 12238A Ventura       Security for Studio City location      ADT                       Rudy's Barbershop                                  $             -
    Blvd, Studio City CA 91604
    ADT Security Services - 650 North Ave N,     Security for Ponce City Market         ADT                       Rudy's Barbershop                                  $             -
    Ste 202, Atlanta GA 30308                    location
    ADT Security Services - 14 W 29th St, New    Security for 29th Street location      ADT                       Rudy's Barbershop                                  $             -
    York NY 10001
    ADT Security Services - 212 NW 14th Ave,     Security for Pearl District location   ADT (Annual Payment)      Rudy's Barbershop                                  $             -
    Portland OR 97209
    ADT Security Services - 3005 SE Division     Security for Division location         ADT                       Rudy's Barbershop                                  $             -
    St, Portland OR 97202
    ADT Security Services - 3956 N Mississippi   Security for Mississippi location      ADT                       Rudy's Barbershop                                  $             -
    Ave, Portland OR 97227
    ADT Security Services - 10713 Main Street,   Security for Bellevue location         ADT                       Rudy's Barbershop                                  $             -
    Bellevue WA 98004
    ADT Security Services - 16095 Cleveland      Security for Redmond location          ADT                       Rudy's Barbershop                                  $             -
    St Ste 106, Redmond WA 98052
    ADT Security Services - 428 15th Ave E,      Security for East Capitol Hill       ADT                         Rudy's Barbershop                                  $             -
    Seattle WA 98112                             location
    ADT Security Services - 109 1st Ave S,       Security for Pioneer Square location ADT                         Rudy's Barbershop                                  $             -
    Seattle WA 98104
    ADT Security Service - 3620 45th Ave St,     Security for Laurelhurst location      ADT                       Rudy's Barbershop                                  $             -
    Seattle WA 98105
    ADT Security Services - 4480 Fauntleroy      Security for West Seattle location     ADT                       Rudy's Barbershop                                  $             -
    Way SW, Seattle WA 98126
    ADT Security Services - 4903 Rainier Ave     Security for Columbia City location    ADT                       Rudy's Barbershop                                  $             -
    S, Seattle WA 98118
    ADT Security Services - 4738 University      Security for University Way location ADT                         Rudy's Barbershop                                  $             -
    Way NE, Seattle WA 98105
    ADT Security Services - 2722 N Proctor St,   Security for Tacoma location           ADT                       Rudy's Barbershop                                  $             -
    Tacoma WA 98407
    EDS Security - 475 N 36th St, Seattle WA     Security for Fremont location          EDS                       Rudy's Barbershop                                  $             -
    98103
    EDS Security - 1605 Boylston Ave, Ste 202,   Security for Headquarters              EDS                       Rudy's Barbershop                                  $             -
    Seattle WA 98122
    Comcast Business - 16095 Cleveland St        ISP for Redmond location               Comcast Business          Rudy's Barbershop           month-to-month         $             -
    Ste 106, Redmond WA 98052
    Beekeeper Marketing                          Amazon marketing                       Beekeeper Marketing       Rudy's Barbershop           30 days notice         $             -
                                                                                                                  Holdings, LLC
    T-Mobile                                     Cell backups for firewalls             T-Mobile                  Rudy's                      N/A                    $             -
    Salon Centric                                                                                                                                                    $             -
    Culligan water for HQ and shops              Water service                          Culligan                  Rudy's Barbershop                                  $             -
    Microsoft Office 365 Business Essentials     SaaS                                   Microsoft Corp.           Rudy's Barbershop            11/12/2020            $             -
    Microsoft Office 365 Business Premium        SaaS                                   Microsoft Corp.           Rudy's Barbershop            11/12/2020            $             -
    Subtenant to 4459 Sunset Boulevard, Los      Sublease                               Rudy's Hollywood, LLC     Caffe Vita, Inc. (Subtenant) 7/31/2020             $             -
    Angeles, CA 90027
    Subtenant to 4480 Fauntleroy Way SW,         Sublease                               Rudy's Barbershop, LLC    Julie's Coffee, LLC         9/30/2024              $             -
    Seattle, WA
    4480 Fauntleroy Way SW, Seattle, WA          Use of Restroom Agreement              Rudy's Barbershop, LLC    Julie's Coffee, LLC (Mobile N/A                    $             -
                                                                                        (Restroom Accessibility   Unit/Food Vendor)
                                                                                        Information)
    Hazardous Waste Removal, Recycling and       Service Agreement                      Athens Services           Rudy's Barbershop           N/A                    $             -
    Disposal
    Culligan Water for Melrose Shop              Water service                          Culligan                  Rudy's Hollywood, LLC                              $             -
    Culligan Water for Silverlake Shop           Water service                          Culligan                  Rudy's Hollywood, LLC                              $             -
    Culligan Water for Main Street Shop          Water service                          Culligan                  Rudy's Hollywood, LLC                              $             -
    Culligan Water for Highland Park Shop        Water service                          Culligan of Santa Ana     Rudy's Hollywood, LLC                              $             -
    Culligan Water for Studio City Shop          Water service                          Culligan                  Rudy's Hollywood, LLC                              $             -
    Culligan Water for Ponce City Market shop    Water service                          Culligan of Atlanta       Rudy's Southeast LLC                               $             -
    Culligan water for WA shops                  Water service                          Culligan                  Rudy's Barbershop, LLC                             $             -
    Sierra Springs Water for Division shop       Water service                          Sierra Springs            Rudy's Portland, LLC                               $             -
    Sierre Springs water for Pearl shop          Water service                          Sierra Springs            Rudy's Portland, LLC                               $             -
    Sierra Springs water for Mississippi shop    Water service                          Sierra Springs            Rudy's Portland, LLC                               $             -
            OTHER CONTRACT TOTAL                                                                                                                                     $       41,665.70
             TOTAL CURE AMOUNTS                                                                                                                                      $      168,025.33




Rudy's Barbershop Sale Order
Page 96 of 138
         Case 20-10746-LSS     Doc 199-1   Filed 05/11/20   Page 71 of 112




                Exhibit C
                         WR$VVHW3XUFKDVH
                            $JUHHPHQW

                    ,QWHOOHFWXDO3URSHUW\
                 $VVLJQPHQW $VVXPSWLRQ
                        $JUHHPHQW




Rudy's Barbershop Sale Order
Page 97 of 138
           Case 20-10746-LSS         Doc 199-1      Filed 05/11/20      Page 72 of 112




               INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT


This Intellectual Property Assignment Agreement ("IP Assignment"), is entered into as of May
6, 2020 by and among Rudy’s Barbershop Holdings LLC, a Delaware limited liability company
(“RBS” or the “Company”), and the direct and indirect Subsidiaries and affiliates of RBS
identified on the signature pages hereto (together with RBS, each a “Seller” and collectively,
“Sellers”), Rudy’s Reloaded LLC, a Delaware limited liability company (“Rudy’s Reloaded”),
and the direct and indirect Subsidiaries of Rudy’s Reloaded identified on the signature pages
hereto (together with Rudy’s Reloaded, each a “Buyer” and collectively, “Buyers”). Sellers and
Buyers are referred to collectively herein as the “Parties” and each, a “Party”.
WHEREAS, under the terms of that certain Asset Purchase Agreement, dated May __, 2020,
Seller has conveyed, transferred, and assigned to Buyer, among other assets, certain intellectual
property of Seller, and has agreed to execute and deliver this IP Assignment, for recording with
the United States Patent and Trademark Office and the United States Copyright Office and
corresponding entities or agencies in any applicable jurisdictions;
NOW THEREFORE, the parties agree as follows:
     1. Assignment. For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller hereby irrevocably, unequivocally and without reservation,
forever sells, conveys, transfers, and assigns to Buyer, and Buyer hereby accepts, all of Seller's
right, title, and interest in all of Seller’s patents, trademarks, copyrights, social media accounts,
and any and all other intellectual property, including without limitation that described below on
the following schedules and in the Asset Purchase Agreement, together with the related trade
dress, the goodwill associated with such intellectual property, the goodwill in the business
associated with the intellectual property, and the causes of action associated with the intellectual
property, including without limitation any claims for past infringement, dilution or any other
violation of any of the intellectual property (all collectively the “Assigned IP”). The Assigned IP
includes but is not limited to that more fully, but partially, set out below and on the following
attached Schedules:
       (a) The Material Unregistered Trademarks and Social Media Account set forth on
Schedules 3.113(a)(iii) & 3.113(a)(vi) of the Asset Purchase Agreement, and all issuances,
extensions, and renewals thereof (the "Trademarks"), together with the goodwill of the business
connected with the use of, and symbolized by, the Trademarks provided that, with respect to the
United States intent-to-use trademark applications, the transfer of such applications accompanies,
pursuant to the Asset Purchase Agreement, the transfer of Seller's business, and that business is
ongoing and existing.
      (b) The Internet Domain Names set forth on Schedule 3.13(a)(v) of the Asset Purchase
Agreement hereto and all issuances, extensions, and renewals thereof (the "Domain Names");
      (c) The Intellectual Property set forth on Schedule 3.13(a) of the Asset Purchase
Agreement;
        (d) The Intellectual Property used in business (excluding off the shelf software) as set
forth in Schedule 3.13(d) of the Asset Purchase Agreement;



Page 1 of 5

Rudy's Barbershop Sale Order
Page 98 of 138
           Case 20-10746-LSS         Doc 199-1      Filed 05/11/20     Page 73 of 112




       (e) all rights of any kind whatsoever of Seller accruing under any of the foregoing
provided by applicable law of any jurisdiction, by international treaties and conventions, and
otherwise throughout the world;
       (f) any and all royalties, fees, income, payments, and other proceeds now or hereafter due
or payable with respect to any and all of the foregoing; and
         (g) any and all claims and causes of action with respect to any of the foregoing, whether
accruing before, on, or after the date hereof, including all rights to and claims for damages,
restitution, and injunctive and other legal and equitable relief for past, present, and future
infringement, dilution, misappropriation, violation, misuse, breach, or default, with the right but
no obligation to sue for such legal and equitable relief and to collect, or otherwise recover, any
such damages.
     Buyer/Assignee hereby accepts such assignment.2.         Recordation and Further Actions.
Seller hereby authorizes the Commissioner for Trademarks in the United States Patent and
Trademark Office and the Register of Copyrights in the United States Copyright Office, and the
officials of corresponding entities or agencies in any other applicable jurisdictions to record and
register this IP Assignment upon request by Buyer. Following the date hereof,[upon Buyer's
reasonable request, and at Buyer's sole cost and expense, Seller shall take such steps and actions,
and provide such cooperation and assistance to Buyer and its successors, assigns, and legal
representatives, including the execution and delivery of any instruments of sale, conveyances
assignments and delivery, consents, assurances, affidavits, declarations, oaths, exhibits,
assignments, powers of attorney, or other instruments or documents, as may be reasonably
necessary to effect, evidence, or perfect the assignment of the Assigned IP to Buyer, or any
assignee or successor thereto.
     3. Terms of the Asset Purchase Agreement. The parties hereto acknowledge and agree
that this IP Assignment is entered into pursuant to the Asset Purchase Agreement, to which
reference is made for a further statement of the rights and obligations of Seller and Buyer with
respect to the Assigned IP. The representations, warranties, covenants, agreements, and
indemnities contained in the Asset Purchase Agreement shall not be superseded hereby but shall
remain in full force and effect to the full extent provided therein. Seller/Assignor shall not enter
into any agreement in conflict with this Assignment and Assumption Agreement. In the event of
any conflict or inconsistency between The terms of the Asset Purchase Agreement and the terms
hereof, the terms of the Asset Purchase Agreement shall govern.
    Seller represents and warrants to Buyer that immediately following the execution of this
Assignment and Assumption Agreement it will own all right, title and interest in and to the
Assigned IP, free and clear of all liens, encumbrances, licenses, or any interest of any third party
of any kind and that it has the authority to grant the same to Buyer, and further represents and
warrants that Seller has not previously assigned or conveyed any interest of any kind in the
Assigned IP to another assignee or entity.
    Seller represents and warrants to Buyer that immediately following execution of this
Assignment and Assumption Agreement all such assignments or other documents as are
necessary to vest in Buyer exclusively ownership of all Assigned IP will have been executed and
delivered by Seller.



Page 2 of 5

Rudy's Barbershop Sale Order
Page 99 of 138
           Case 20-10746-LSS         Doc 199-1     Filed 05/11/20     Page 74 of 112




     4 .Counterparts. This IP Assignment may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall be deemed one and the same agreement. A
signed copy of this IP Assignment delivered by facsimile, e-mail, or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an original signed copy
of this IP Assignment.
    5. Successors and Assigns. This IP Assignment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.
     6. Governing Law. This IP Assignment and any claim, controversy, dispute, or cause of
action (whether in contract, tort, or otherwise) based upon, arising out of, or relating to this IP
Assignment and the transactions contemplated hereby shall be governed by, and construed in
accordance with, the laws of the United States and the State of Delaware, without giving effect to
any choice or conflict of law provision or rule whether of the State of Delaware or any other
jurisdiction).


IN WITNESS WHEREOF, Seller has duly executed and delivered this IP Assignment as of the
date first above




                          THIS SPACE INTENTIONALLY LEFT BLANK




Page 3 of 5

Rudy's Barbershop Sale Order
Page 100 of 138
            Case 20-10746-LSS   Doc 199-1   Filed 05/11/20   Page 75 of 112




SELLERS:

RUDY’S BARBERSHOP HOLDINGS LLC
AND ITS SUBSIDIARIES


By:
   Name:
   Title:

RUDY’S NEW YORK LLC


By:
   Name:
   Title:

RUDY’S HOLLYWOOD, LLC


By:
   Name:
   Title:

RUDY’S PORTLAND, LLC


By:
   Name:
   Title:

RUDY’S SOUTHEAST, LLC


By:
   Name:
   Title:

RUDY’S BARBER SHOP, L.L.C.

By:
   Name:
   Title:




Page 4 of 5

Rudy's Barbershop Sale Order
Page 101 of 138
          Case 20-10746-LSS    Doc 199-1   Filed 05/11/20   Page 76 of 112




                                 BUYERS:

                                 Malden Avenue Associates, LLC dba RUDY’S
                                 RELOADED, a Washington limited liability company


                                 By:/s/ William Bannon
                                    William Bannon:
                                    Managing Member




Page 5 of 5

Rudy's Barbershop Sale Order
Page 102 of 138
              Case 20-10746-LSS          Doc 199-1     Filed 05/11/20      Page 77 of 112


Rudy's Barbership Holdings LLC
Schedule 3.13(a)(iii): Material Unregistered Trademarks and Social Media Accounts


                    Trademark                                            URL
Facebook                                  https://www.facebook.com/rudysbarbershop/
Username: rudysbarbershop
Instagram
Username: rudysbarbershop
Twitter                                   https://twitter.com/rudysbarbershop?lang=en
Username: rudysbarbershop
YouTube                                   https://www.youtube.com/user/RudysBarbershopTV
Username: RudysBarbershopTV
Glassdoor                                 https://www.glassdoor.com/Overview/Working-at-Rudy-s-Barbershop-
Username: Rudy's Barbershop               EI_IE645692.11,28.htm
Indeed.com                                https://www.indeed.com/cmp/Rudy's-Barbershop-1
Username: Rudy's Barbershop
vimeo                                     https://vimeo.com/user7193478
Username: Rudy's Barbershop
Google My Business - 29th Street          https://business.google.com/reviews/l/06030456455035064074
Google My Business - Ballard              https://business.google.com/reviews/l/04613358515022200269
Google My Business - Bellevue             https://business.google.com/dashboard/l/12706987226937191912
Google My Business - Belltown             https://business.google.com/reviews/l/04275296066634376399
Google My Business - Capitol Hill         https://business.google.com/reviews/l/16608644097700701403
Google My Business - Columbia City        https://business.google.com/reviews/l/15423534723125090387
Google My Business - East Capitol Hill    https://business.google.com/reviews/l/16441065869336551418
Google My Business - Fremont              https://business.google.com/reviews/l/08710293980548450371
Google My Business - Laurelhurst          https://business.google.com/reviews/l/10463975789228231188
Google My Business - Microsoft Commons    https://business.google.com/reviews/l/13621521019405643861
Google My Business - Phinney Ridge        https://business.google.com/reviews/l/14110751179598764610
Google My Business - Pioneer Square       https://business.google.com/reviews/l/09444031239372901287
Google My Business - Redmond              https://business.google.com/reviews/l/04168221976366861273
Google My Business - Tacoma               https://business.google.com/reviews/l/00734479986246156868
Google My Business - University           https://business.google.com/reviews/l/04131846440252889897
Google My Business - West Seattle         https://business.google.com/reviews/l/06938671319735871620
Google My Business - Division             https://business.google.com/reviews/l/15868348357378589543
Google My Business - Pearl                https://business.google.com/reviews/l/07620478896181782445
Google My Business - Mississippi          https://business.google.com/reviews/l/10995937246329492923
Google My Business - Highland Park        https://business.google.com/reviews/l/12643258315515910318
Google My Business - Main Street          https://business.google.com/reviews/l/03294004916710405255
Google My Business - Melrose              https://business.google.com/reviews/l/02369417427893542633
Google My Business - Silverlake           https://business.google.com/reviews/l/11079503409189269212
Google My Business - Studio City          https://business.google.com/reviews/l/15082289431595591649
Google My Business - Ponce City Market    https://business.google.com/reviews/l/16292330255724664879
Yelp - 29th Street                        https://biz.yelp.com/home/QsM-C77H8tRo-uCZFNPzqg/
Yelp - Ballard                            https://biz.yelp.com/home/v5FdjtpzDtvyidDHuQ6ylQ/
Yelp - Bellevue                           https://biz.yelp.com/home/3BSAh4PT6eiKYEYrzY-ZOg/
Yelp - Belltown                           https://biz.yelp.com/home/fIwa8N7KWqm_WdSjiB6r9g/
Yelp - Capitol Hill                       https://biz.yelp.com/home/alnUjQudDUZS-WpdyY6vqw/
Yelp - Columbia City                      https://biz.yelp.com/home/FohsJdAHtMs30Nvy_oCWdw/
Yelp - East Capitol Hill                  https://biz.yelp.com/home/xExEf3GiUF9R19NYubScJQ/
Yelp - Fremont                            https://biz.yelp.com/home/FEYUCxUzZAFh1uIn6b8K6A/



   Rudy's Barbershop Sale Order
   Page 103 of 138
               Case 20-10746-LSS     Doc 199-1     Filed 05/11/20     Page 78 of 112


Rudy's Barbership Holdings LLC
Schedule 3.13(a)(iii): Material Unregistered Trademarks and Social Media Accounts


                  Trademark                                             URL
Yelp - Laurelhurst                     https://biz.yelp.com/home/GlGMhFaNxHlTCwdE8lxxpA/
Yelp - Microsoft Commons               https://www.yelp.com/biz/rudys-barbershop-redmond-2
Yelp - Phinney Ridge                   https://biz.yelp.com/home/pcTL8KmqlVubMT1Mowc6PQ/
Yelp - Pioneer Square                  https://biz.yelp.com/home/m-W8H5RxaHhkifPtFe8V4w/
Yelp - Redmond                         https://biz.yelp.com/home/90XhigxbRz6L75UlmABAew/
Yelp - Tacoma                          https://biz.yelp.com/home/7o6k_vpJt8DpNGcR51tZlQ/
Yelp - University                      https://biz.yelp.com/home/E1_svh9AzG6IbDw7_Y4sKw/
Yelp - West Seattle                    https://biz.yelp.com/home/-A40ZnfCdnLTRW08V0dPfA/
Yelp - Division                        https://biz.yelp.com/home/uaemvqbw5wYEUaWqRiJryQ/
Yelp - Pearl                           https://biz.yelp.com/home/DBgblPdRL4pBN1LyYZNQ8w/
Yelp - Mississippi                     https://biz.yelp.com/home/Y_AG5JdvJVjJn7w_GnBnrw/
Yelp[ - Highland Park                  https://biz.yelp.com/home/bpWqzlujnC1o4LzJFjaPOQ/
Yelp - Main Street                     https://biz.yelp.com/home/TZ2VWwBgj9PH5F3msiT9Zg/
Yelp - Melrose                         https://biz.yelp.com/home/cO4Xt_k3kHu_yD0ltZJPjA/
Yelp - Silverlake                      https://biz.yelp.com/home/diZ4vrXkNThGlRDPJjlBgA/
Yelp - Studio City                     https://biz.yelp.com/home/7_jm_0maAT6NW0p3EXDT7w/
Yelp - Ponce City Market               https://biz.yelp.com/home/G6TUgtPImuR6tgv-tQbzpw/




    Rudy's Barbershop Sale Order
    Page 104 of 138
                     Case 20-10746-LSS                     Doc 199-1              Filed 05/11/20             Page 79 of 112


Rudy's Barbership Holdings LLC
Schedule 3.13(a)(vi): Material Unregistered Trademarks and Social Media Accounts


                    Trademark                                           URL                                           Owner of Record / Registrar
Facebook                                 https://www.facebook.com/rudysbarbershop/
Username: rudysbarbershop                                                                                   Greg.seals@rudysbarbershop.com
Instagram
Username: rudysbarbershop                                                                                   bekah.malover@rudysbarbershop.com
Twitter                                  https://twitter.com/rudysbarbershop?lang=en                        greg.seals@rudysbarbershop.com
Username: rudysbarbershop
YouTube                                  https://www.youtube.com/user/RudysBarbershopTV                     info@rudysbarbershop.com
Username: RudysBarbershopTV
Glassdoor                                https://www.glassdoor.com/Overview/Working-at-Rudy-s-Barbershop-   jobs@rudysbarbershop.com
Username: Rudy's Barbershop              EI_IE645692.11,28.htm
Indeed.com                               https://www.indeed.com/cmp/Rudy's-Barbershop-1                     jobs@rudysbarbershop.com
Username: Rudy's Barbershop
vimeo                                    https://vimeo.com/user7193478                                      info@rudysbarbershop.com
Username: Rudy's Barbershop
Google My Business - 29th Street         https://business.google.com/reviews/l/06030456455035064074         greg.seals@rudysbarbershop.com
Google My Business - Ballard             https://business.google.com/reviews/l/04613358515022200269         greg.seals@rudysbarbershop.com
Google My Business - Bellevue            https://business.google.com/dashboard/l/12706987226937191912       greg.seals@rudysbarbershop.com
Google My Business - Belltown            https://business.google.com/reviews/l/04275296066634376399         greg.seals@rudysbarbershop.com
Google My Business - Capitol Hill        https://business.google.com/reviews/l/16608644097700701403         greg.seals@rudysbarbershop.com
Google My Business - Columbia City       https://business.google.com/reviews/l/15423534723125090387         greg.seals@rudysbarbershop.com
Google My Business - East Capitol Hill   https://business.google.com/reviews/l/16441065869336551418         greg.seals@rudysbarbershop.com
Google My Business - Fremont             https://business.google.com/reviews/l/08710293980548450371         greg.seals@rudysbarbershop.com
Google My Business - Laurelhurst         https://business.google.com/reviews/l/10463975789228231188         greg.seals@rudysbarbershop.com
Google My Business - Microsoft Commons   https://business.google.com/reviews/l/13621521019405643861         greg.seals@rudysbarbershop.com
Google My Business - Phinney Ridge       https://business.google.com/reviews/l/14110751179598764610         greg.seals@rudysbarbershop.com
Google My Business - Pioneer Square      https://business.google.com/reviews/l/09444031239372901287         greg.seals@rudysbarbershop.com
Google My Business - Redmond             https://business.google.com/reviews/l/04168221976366861273         greg.seals@rudysbarbershop.com
Google My Business - Tacoma              https://business.google.com/reviews/l/00734479986246156868         greg.seals@rudysbarbershop.com
Google My Business - University          https://business.google.com/reviews/l/04131846440252889897         greg.seals@rudysbarbershop.com
Google My Business - West Seattle        https://business.google.com/reviews/l/06938671319735871620         greg.seals@rudysbarbershop.com
Google My Business - Division            https://business.google.com/reviews/l/15868348357378589543         greg.seals@rudysbarbershop.com
Google My Business - Pearl               https://business.google.com/reviews/l/07620478896181782445         greg.seals@rudysbarbershop.com
Google My Business - Mississippi         https://business.google.com/reviews/l/10995937246329492923         greg.seals@rudysbarbershop.com
Google My Business - Highland Park       https://business.google.com/reviews/l/12643258315515910318         greg.seals@rudysbarbershop.com
Google My Business - Main Street         https://business.google.com/reviews/l/03294004916710405255         greg.seals@rudysbarbershop.com
Google My Business - Melrose             https://business.google.com/reviews/l/02369417427893542633         greg.seals@rudysbarbershop.com
Google My Business - Silverlake          https://business.google.com/reviews/l/11079503409189269212         greg.seals@rudysbarbershop.com
Google My Business - Studio City         https://business.google.com/reviews/l/15082289431595591649         greg.seals@rudysbarbershop.com
Google My Business - Ponce City Market   https://business.google.com/reviews/l/16292330255724664879         greg.seals@rudysbarbershop.com
Yelp - 29th Street                       https://biz.yelp.com/home/QsM-C77H8tRo-uCZFNPzqg/                  greg.seals@rudysbarbershop.com
Yelp - Ballard                           https://biz.yelp.com/home/v5FdjtpzDtvyidDHuQ6ylQ/                  greg.seals@rudysbarbershop.com
Yelp - Bellevue                          https://biz.yelp.com/home/3BSAh4PT6eiKYEYrzY-ZOg/                  greg.seals@rudysbarbershop.com
Yelp - Belltown                          https://biz.yelp.com/home/fIwa8N7KWqm_WdSjiB6r9g/                  greg.seals@rudysbarbershop.com
Yelp - Capitol Hill                      https://biz.yelp.com/home/alnUjQudDUZS-WpdyY6vqw/                  greg.seals@rudysbarbershop.com
Yelp - Columbia City                     https://biz.yelp.com/home/FohsJdAHtMs30Nvy_oCWdw/                  greg.seals@rudysbarbershop.com
Yelp - East Capitol Hill                 https://biz.yelp.com/home/xExEf3GiUF9R19NYubScJQ/                  greg.seals@rudysbarbershop.com
Yelp - Fremont                           https://biz.yelp.com/home/FEYUCxUzZAFh1uIn6b8K6A/                  greg.seals@rudysbarbershop.com
Yelp - Laurelhurst                       https://biz.yelp.com/home/GlGMhFaNxHlTCwdE8lxxpA/                  greg.seals@rudysbarbershop.com
Yelp - Microsoft Commons                 https://www.yelp.com/biz/rudys-barbershop-redmond-2                greg.seals@rudysbarbershop.com
Yelp - Phinney Ridge                     https://biz.yelp.com/home/pcTL8KmqlVubMT1Mowc6PQ/                  greg.seals@rudysbarbershop.com
Yelp - Pioneer Square                    https://biz.yelp.com/home/m-W8H5RxaHhkifPtFe8V4w/                  greg.seals@rudysbarbershop.com
Yelp - Redmond                           https://biz.yelp.com/home/90XhigxbRz6L75UlmABAew/                  greg.seals@rudysbarbershop.com
Yelp - Tacoma                            https://biz.yelp.com/home/7o6k_vpJt8DpNGcR51tZlQ/                  greg.seals@rudysbarbershop.com
Yelp - University                        https://biz.yelp.com/home/E1_svh9AzG6IbDw7_Y4sKw/                  greg.seals@rudysbarbershop.com
Yelp - West Seattle                      https://biz.yelp.com/home/-A40ZnfCdnLTRW08V0dPfA/                  greg.seals@rudysbarbershop.com
Yelp - Division                          https://biz.yelp.com/home/uaemvqbw5wYEUaWqRiJryQ/                  greg.seals@rudysbarbershop.com
Yelp - Pearl                             https://biz.yelp.com/home/DBgblPdRL4pBN1LyYZNQ8w/                  greg.seals@rudysbarbershop.com
Yelp - Mississippi                       https://biz.yelp.com/home/Y_AG5JdvJVjJn7w_GnBnrw/                  greg.seals@rudysbarbershop.com
Yelp[ - Highland Park                    https://biz.yelp.com/home/bpWqzlujnC1o4LzJFjaPOQ/                  greg.seals@rudysbarbershop.com
Yelp - Main Street                       https://biz.yelp.com/home/TZ2VWwBgj9PH5F3msiT9Zg/                  greg.seals@rudysbarbershop.com
Yelp - Melrose                           https://biz.yelp.com/home/cO4Xt_k3kHu_yD0ltZJPjA/                  greg.seals@rudysbarbershop.com
Yelp - Silverlake                        https://biz.yelp.com/home/diZ4vrXkNThGlRDPJjlBgA/                  greg.seals@rudysbarbershop.com
Yelp - Studio City                       https://biz.yelp.com/home/7_jm_0maAT6NW0p3EXDT7w/                  greg.seals@rudysbarbershop.com
Yelp - Ponce City Market                 https://biz.yelp.com/home/G6TUgtPImuR6tgv-tQbzpw/                  greg.seals@rudysbarbershop.com




     Rudy's Barbershop Sale Order
     Page 105 of 138
               Case 20-10746-LSS        Doc 199-1   Filed 05/11/20    Page 80 of 112


Rudy's Barbership Holdings LLC
Schedule 3.13(a)(v): Internet Domain Names


      Domain Name (URL)                      Host                               Notes
rudysbarbershop.biz            Network Solutions          Page under construction
rudysbarbershop.co             Network Solutions          Page under construction
rudysbarbershop.com            Network Solutions          Active site
rudysbarbershop.info           Network Solutions          Page under construction
rudysbarbershop.mobi           Network Solutions          Page under construction
rudysbarbershop.net            Network Solutions          Page under construction
rudysbarbershop.online         Network Solutions          Website forwarding to rudysbarbershop.com
rudysbarbershop.org            Network Solutions          Page under construction
rudysbarbershop.us             Network Solutions          Page under construction
rudysbarbershopfranchise.com   Network Solutions          Page under construction
rudysbarbershopfranchise.net   Network Solutions          Page under construction
rudysfranchise.com             Network Solutions          Page under construction
rudysfranchise.net             Network Solutions          Page under construction
rudysbarbershop.com            Media Temple               DV Server




    Rudy's Barbershop Sale Order
    Page 106 of 138
Rudy's Barbership Holdings LLC
Schedule 3.13(a): Intellectual Property


                                                                                                   Registration Registration
                  Trademark / Domain Name          Country         Application No.   Filing Date       No.         Date           Status            Next Action Due                   Classes                                  Goods
A COMMUNITY YOU CAN COUNT ON                   United States of 87092038                7/2/2016                               Abandoned                                         03 Int., 44 Int.   03 Int. Cosmetics and soaps, shampoos, conditioners,
                                               America                                                                                                                                              lotions, gels, creams, oils and moisturizers for hair, skin
                                                                                                                                                                                                    and body care; 44 Int. Hairdressing salons, beauty
                                                                                                                                                                                                    salons, and haircutting services
FOR EVERYBODY                                  United States of 87092060               7/2/2016                                Abandoned                                         03 Int., 44 Int.   03 Int. Cosmetics and non-medicated soaps, shampoos,
                                               America                                                                                                                                              conditioners, gels, creams, oils and moisturizers for hair
                                                                                                                                                                                                    and skin.; 44 Int. Hairdressing salons, beauty salons, and
                                                                                                                                                                                                    haircutting services
QUALITY CUTS SUPERIOR PRODUCTS FOR EVERYBODY   United States of 87092063               7/2/2016                                Abandoned   Statement of Use 4th Extension,08-    03 Int., 44 Int.   03 Int. Cosmetics and non-medicated soaps, shampoos,
                                               America                                                                                     May-2020,Due Date                                        conditioners, gels, creams, oils and moisturizers for hair
                                                                                                                                                                                                    and skin; 44 Int. Hairdressing salons, beauty salons, and
                                                                                                                                                                                                    haircutting services
                                               United States of 87092062               7/2/2016 5302731                43011 Registered    Aff of Use - 5 Year,03-Oct-2022,Due   03 Int., 44 Int.   03 Int. Cosmetics and soaps, shampoos, conditioners,
                                               America                                                                                     Date                                                     lotions, gels, creams, oils and moisturizers for hair, skin
                                                                                                                                                                                                    and body care; 44 Int. Hairdressing salons, beauty
                                                                                                                                                                                                    salons, and haircutting services

RUDY'S                                         United States of 76285113              7/16/2001 2651510                37579 Registered    Section 8 &amp; 9                42 Int.                 42 Int. Hairdressing salons, beauty salons and
                                                                                                                                                                                                                                                                  Case 20-10746-LSS




                                               America                                                                                     Affidavit/Renewa,19-Nov-2021,Due                         haircutting services
                                                                                                                                           Date
Rudy's                                         Japan           2001-010790             2/9/2001 4602495                37505 Registered    1 YEAR RENEWAL REMINDER,06-Sep- 42 Int.                  42 Int. Beauty care, hairdressing care
                                                                                                                                           2021,Due Date
RUDY'S                                         Japan           2005-054533            6/16/2005 4954486                38856 Registered    1 YEAR RENEWAL REMINDER,19-May-
                                                                                                                                           2025,Due Date; Renewal due - 1
                                                                                                                                           Year,19-May-2025,Reminder
RUDY'S                                         European Union 004406476               5/21/2005 4406476                39408 Registered    Renewal,21-May-2025,Due Date     33 Int., 44 Int.        33 Int. Hair lotions, creams, gels, sprays and color
                                               (Community)                                                                                                                                          treatments, cosmetics; 44 Int. Barbery, hair cutting and
                                                                                                                                                                                                    salon services
                                                                                                                                                                                                                                                                  Doc 199-1




RUDY'S                                         United States of 76416078               6/6/2002 3133394                38951 Registered    Next Renewal,22-Aug-2026,Ren/Due 03 Int.                 03 Int. Cosmetics and soaps, shampoos, conditioners,
                                               America                                                                                                                                              lotions, gels, creams, oils and moisturizers for hair, skin
                                                                                                                                                                                                    and body care
RUDY'S                                         European Union 4406476                 5/21/2005 4406476                39408 Registered    Next Renewal,21-May-2025,Ren/Due 03 Int., 44 Int.        03 Int. Hair lotions, creams, gels, sprays and color
                                               (Community)                                                                                                                                          treatments, cosmetics; 44 Int. Barber, hair cutting and
                                                                                                                                                                                                    salon services
RUDY'S California                              California       55623                 12/4/2010 CA55623                40516 Registered
WE CUT HEADS                                   United States of 78634611              5/23/2005 3331049                39392 Lapsed                                              03 Int., 44 Int.   03 Int. Cosmetics and soaps, shampoos, conditioners,
                                               America                                                                                                                                              lotions, gels, creams, oils and moisturizers for hair, skin
                                                                                                                                                                                                    and body care; 44 Int. Hairdressing salons and barbering
                                                                                                                                                                                                    services
                                                                                                                                                                                                                                                                  Filed 05/11/20
                                                                                                                                                                                                                                                                  Page 81 of 112




         Rudy's Barbershop Sale Order
         Page 107 of 138
                   Case 20-10746-LSS                Doc 199-1          Filed 05/11/20           Page 82 of 112


Rudy's Barbership Holdings LLC
Schedule 3.13(d): IP used in business (excluding off-the-shelf software for which Seller pays < $30k per year per title)



         License                 Annual Cost                                           Comment
Zenoti                    $             127,500.00 Monthly cost is $400 per month per store. Monthly cost for HQ is $625 per month.




     Rudy's Barbershop Sale Order
     Page 108 of 138
         Case 20-10746-LSS     Doc 199-1   Filed 05/11/20   Page 83 of 112




         6FKHGXOHVWR
            $VVHW
           3XUFKDVH
          $JUHHPHQW



Rudy's Barbershop Sale Order
Page 109 of 138
                     Case 20-10746-LSS                        Doc 199-1                   Filed 05/11/20        Page 84 of 112


Rudy's Barbership Holdings LLC
Rudy's Reload APA Disclosure Schedules


                                                                                           NONE or    Responsible
       Schedule                                 Contents                                     N/A         Party                  Status / Comments
Schedule A           Intellectual Property Licenses                                                                 Complete
Schedule B           Other Excluded Assets                                                  None                    Complete
Schedule 2.7(a)      All executory contracts and unexpired leases                                                   Conmplete
Schedule 2.7(b)      Designation list of leases and contracts to be Assumed or                       Buyer          Complete
                     Rejected
Schedule 3.6         Location of each barbershop location                                                           Complete
Schedule 3.7         Pending litigation                                                                             Complete
Schedule 3.8         Collective bargaining agreements, unions or labor                      None
                     organizations
Schedule 3.8(c)      All employees including job title, work location, date of hire,                                Complete - NEED TO REDACT - DO NOT
                     exempt or non-exempt status, employment status (active or                                      FILE
                     leave of absence with date), part-time or full-time, annual base
                     salary or regular hourly wage rate, and bonus/commission
                     entitlement.
Schedule 3.10        Tax returns not filed, taxes due but not paid, pending or              None
                     threatened litigation involving taxing authorities
Schedule 3.11        Personal property leased with annual payments in excess of                                     Complete
                     $5,000
Schedule 3.12(a)     List of all employee benefit plans                                                             Complete
Schedule 3.12(c)     Occurences that could impair IRC Sec. 401 qualification for            None
                     any employee benefits plan
Schedule 3.13(a)     Patents and patent applications; registered trademarks and                                     Complete
                     trademark applications; material unregistered trademarks and
                     social media accounts; registered copyrights; internet domain
                     names; material software
Schedule 3.13(d)     List of all IP used in and necessary for conduct of business           None                    Shopify Plus costs $2,316.46 / month;
                     (excluding off-the-shelf software for which Seller pays < $30k                                 27,797.52 / year
                     per year per title)                                                                            Intacct costs $16,818.88 / year
Schedule 3.13(e)     Any options with respect to, or encumbrances placed on                 None
                     Owned Intellectual Property or Sellers' use thereof
Schedule 3.13(f)     List of received written communication alleging that any               None
                     Owned IP or IP Licenses are invalid or unenforceable; cease
                     and desists relating to licenses or IP Licenses; threatened
                     action or claims relating to any Owned IP
Schedule 3.13(j)     List of material software owned, licensesd, used or otherwise          None
                     held for use in Business that is not in good working condition

Schedule 3.14(b)     List of all current Permits issued to Sellers which are related to                             Complete
                     the conduct of the Business as currently conducted or the
                     ownership and use of the Acquired Assets, including the
                     names of the Permits and their respective dates of issuance
                     and expiration.
Schedule 3.16        List of any officers, directors or executive committee members                                 Complete
                     who (a) are party to any contract on Sched 2.7(b) or has any
                     material business arrangement with the Company (other than
                     employee benefits plan), (b) has a cause of action or claim
                     against the Company, or (c) has a business relationship with
                     or financial obligation to any other insider

Schedule 5.2(b)      Exceptions to prohibited business activities (see following tab)       None

Schdule 5.2(b)(xi)   Lease Rejections                                                       None                    Complete
Schedule 5.4(a)      List of required third party consents or sublicenses                                           Complete




      Rudy's Barbershop Sale Order
      Page 110 of 138
                Case 20-10746-LSS                Doc 199-1   Filed 05/11/20   Page 85 of 112


Rudy's Barbership Holdings LLC
Schedule A: Intellectual Property Licenses


       Licensor                              Description                 Expiration Date             Annual Cost
Microsoft Corp        Microsoft Office 365 Premium                                  11/12/2020   $        11,700.00
Zenoti                Zenoti POS                                         month-to-month          $       127,500.00
Cisco Meraki          Firewall, WAP and licensing                                   10/24/2023   $        10,314.60
Shopify Plus          Website, ecomm hosting                             month-to-month          $        30,000.00
ADP                   HRIS                                                     N/A                      N/A
ASCAP Music License   Music broadcast license                                         5/1/2020   $          6,150.00
BMI Music License     Music broadcast license                                         2/2/2021   $          6,167.25
Klaviyo               Email marketing software                           month-to-month          $          9,600.00




    Rudy's Barbershop Sale Order
    Page 111 of 138
            Case 20-10746-LSS     Doc 199-1   Filed 05/11/20   Page 86 of 112


Rudy's Barbership Holdings LLC
Schedule B: Other Excluded Assets



None




   Rudy's Barbershop Sale Order
   Page 112 of 138
                                                                                     Case 20-10746-LSS                                                                                                                             Doc 199-1   Filed 05/11/20   Page 87 of 112

Rudy's Barbership Holdings LLC
Schedule 2.7(a): Executory Contracts and Unexpired Leases


          Description / Address                             Type                                     Lessor                                   Lessee                              Expiration            Est. Monthly Payment
Ballard store lease                       Store location lease                       Nuts N' Bolts Property (Lessor); The   Rudy's Barbershop, LLC                                    12/31/2020    $                 4,758.71
5229 Ballard Ave NW                                                                  Derschang Group (Sublessor)
Seattle WA 98107
Bellevue store lease                      Store location lease                       Main Street Partners of Bellevue       Rudy's Barbershop, LLC                                     5/31/2021    $                  13,391.26
10713 Main Street
Bellevue WA 98004
Belltown store lease                      Store location lease                       Modern Housing, LLC                    Rudy's Barbershop, LLC                                     4/30/2023    $                   2,647.77
89 Wall Street
Seattle WA 98121
Capitol Hill store lease                  Store location lease                       Asana Partners                         Rudy's Barbershop, LLC                                     3/31/2023    $                   4,490.78
614 E Pine St
Seattle WA 98122
Columbia City store lease                 Store location lease                       Pagliacci Pizza, Inc.                  Rudy's Barbershop, LLC                                     9/30/2026    $                   5,868.29
4903 Rainier Ave S
Seattle WA 98118
East Capitol Hill store lease             Store location lease                       Hunters Capital                        Rudy's Barbershop, LLC                                     2/28/2025    $                   4,466.77
428 15th Ave E
Seattle WA 98102
Fremont store lease                       Store location lease                       Blonde and Blonder, LLC                Rudy's Barbershop, LLC                                    12/31/2026    $                   4,712.96
475 N 36th St
Seattle WA 98103
Headquarters office lease                 Office lease                               Asana Partners                         Rudy's Barbershop, LLC                                     3/31/2023    $                  10,570.82
1605 Boylston Ave, Ste 202
Seattle WA 98122
Laurelhurst store lease                   Store location lease                       Bike Path 1, LLC                       Rudy's Barbershop, LLC                                     7/31/2027    $                   5,189.78
3620 NE 45th St
Seattle WA 98105
Microsoft Commons store lease             Store location lease                       Compass Group Inc,                     Rudy's Barbershop, LLC                          5/1/2020 (renews        $                     628.35
West Campus Commons Submixer                                                                                                                                                annually)
15255 NE 40th St
Redmond WA 98052
Phinney Ridge Lease                       Store location lease                       Sandra C. Bengtsson                    Rudy's Barbershop, LLC                                     6/30/2024    $                   3,100.00
6415 Phinney Ave N
Seattle WA 98103
Pioneer Square store lease                Store location lease                       Terry Denny Building LLC               Rudy's Barbershop, LLC                                     3/31/2026    $                   7,224.83
109 1st Ave S
Seattle WA 98103
Redmond store lease                       Store location lease                       Equity Residential Management          Rudy's Barbershop, LLC                                    10/31/2022    $                   5,129.31
16095 Cleveland St, #106
Redmond WA 98052
Tacoma store lease                        Store location lease                       Proctor Investors LLC                  Rudy's Barbershop, LLC                                     9/30/2026    $                   3,863.78
2722 N Proctor St, Ste 106
Tacoma WA 98103
University store lease                    Store location lease                       Vinh Tran                              Rudy's Barbershop, LLC                                     5/31/2020    $                   2,664.42
4738 University Way NE
Seattle WA 98105
West Seattle store lease                  Store location lease                       Westseattle LLC                        Rudy's Barbershop, LLC                                     9/30/2024    $                  10,045.50
4480 Fauntleroy Way SW
Seattle WA 98126
Highland Park store lease                 Store location lease                       Accipiter Investments, LLC             Rudy's Hollywood, LLC                                      5/31/2026    $                   6,285.91
5633 N Figueroa St
Los Angeles CA 90042
Main Street store lease                   Store location lease                       3101 Main St LLC                       Rudy's Hollywood, LLC                                      4/30/2022    $                   9,878.55
3101 Main St, Suite C
Santa Monica CA 98122
Melrose store lease                       Store location lease                       Sefton Property Management (8017       Rudy's Hollywood, LLC                                      3/15/2025    $                   6,375.00
8019 Melrose Ave                                                                     Melrose Ave Property LLC)
Los Angeles CA 90046
Silverlake store lease                    Store location lease                       Harry J Morley                         Rudy's Hollywood, LLC                                      7/31/2020    $                  29,116.82
4451 Sunset Blvd
Los Angeles CA90027
Studio City store lease                   Store location lease                       AVV Properties                         Rudy's Hollywood, LLC                                      8/31/2025    $                   7,757.75
12238A Ventura Blvd
Studio City CA 91604
Division store lease                      Store location lease                       3015 Division LLC                      Rudy's Portland LLC                                       12/31/2023    $                   5,444.16
3005 SE Division S
Portland OR 97214
Mississippi store lease                   Store location lease                       Pearson Equity Management LLC          Rudy's Portland LLC                                        9/30/2025    $                   3,747.37
3956 N Mississippi Ave
Portland OR 97227
Pearl store lease                         Store location lease                       Wieden + Kennedy Inc.                  Rudy's Portland LLC                                        2/29/2024    $                   3,934.79
212 NW 13th Ave
Portland OR 97209
29th St store lease                       Store location lease                       GFI Hospitality (1186 Broadway, LLC) Rudy's New York LLC                                          1/31/2022    $                   9,568.67
14 W 29th St
New York NY 10001
Ponce City Market store lease             Store location lease                       Jamestown PCM Master Tenant            Rudy's Southeast LLC                                       2/29/2024    $                   5,112.23
650 North Ave NE S202
Atlanta GA 30308
Copiers Northwest                         Samsung printer lease for HQ               Copiers Northwest                      Rudy's Barbershop, LLC                                     9/17/2020    $                    344.59
Cisco Meraki - all locations              5-year license for enterprise firewalls    Cisco Systems Capital, Inc.            Rudy's Barbershop, LLC                                    10/24/2023    $                    859.55

Pacific Office Automation, Inc. (TIAA     Konica Printer for HQ                      TIAA Commerical Finance, Inc.          Rudy's Barbershop, LLC                                     9/17/2020    $                    379.29
Commerical Finance)
SoCal Self Storage                        Storage unit in LA                         So Cal Self Storage                    Rudy's Hollywood, LLC                           Month-to-month          $                     411.00
                                                                                     Hollywood & Bronson, LLC                                                               (requires 7 days
                                                                                                                                                                            notice)
Public Storage                            Storage unit in Seattle                    Public Storage (WA)                    Rudy's Barbershop, LLC                          Month-to-month          $                     324.00
                                                                                                                                                                            (requires 30 days
                                                                                                                                                                            notice)
Access                                    Records and Information storage            Access Corp                            Rudy's Barbershop, LLC                          Month-to-month          $                    335.86
Wave Broadband                            ISP for Pioneer Square location            Wave Broadband                         Rudy's Barbershop                                            6/1/2020   $                    144.63
Time Warner                               ISP for Studio City location               Time Warner Business Class             Rudy's Barbershop                               month-to-month          $                    319.00
Time Warner                               ISP for 29th Street location               Time Warner Business Class             Rudy's Barbershop                               month-to-month          $                    226.98
Time Warner                               ISP for Highland Park location             Time Warner Business Class             Rudy's Barbershop                               month-to-month          $                    336.98
Time Warner                               ISP for Melrose location                   Time Warner Business Class             Rudy's Barbershop                               month-to-month          $                    336.98
Time Warner                               ISP for Silverlake location                Time Warner Business Class             Rudy's Barbershop                               month-to-month          $                    319.00
Comcast Business                          ISP for Tacoma location                    Comcast Business                       Rudy's Barbershop                                         10/17/2022    $                    216.90
Comcast Business                          ISP for Laurelhurst location               Comcast Business                       Rudy's Barbershop                                         10/21/2022    $                    216.90
Comcast Business for CH - 614 E Pine      ISP for Capitol Hill location              Comcast Business                       Rudy's Barbershop                                         10/19/2022    $                    220.27
St Seattle WA 98122
Comcast Business                          ISP for Columbia City location             Comcast Business                       Rudy's Barbershop                                        10/17/2022     $                    216.90
Comcast Business                          ISP for West Seattle location              Comcast Business                       Rudy's Barbershop                                        10/17/2022     $                    216.90
Comcast Business                          ISP for East Capitol Hill location         Comcast Business                       Rudy's Barbershop                                        10/14/2022     $                    216.90
Comcast Business                          ISP for Headquarters location              Comcast Business                       Rudy's Barbershop                                        10/14/2022     $                    216.90
Comcast Business                          ISP for Ballard location                   Comcast Business                       Rudy's Barbershop                                        10/14/2022     $                    216.90
Comcast Business                          ISP for Mississippi location               Comcast Business                       Rudy's Barbershop                                        10/17/2022     $                    216.90
Comcast Business                          ISP for Division location                  Comcast Business                       Rudy's Barbershop                                          3/9/2021     $                    234.64
Comcast Business                          ISP for Pearl location                     Comcast Business                       Rudy's Barbershop                                          3/9/2021     $                    234.64
Comcast Business                          ISP for Ponce City Market location         Comcast Business                       Rudy's Barbershop                                         1/19/2021     $                    284.85
Comcast Business                          ISP for University location                Comcast Business                       Rudy's Barbershop                                          3/9/2021     $                    234.64
Comcast Business                          ISP for Fremont location                   Comcast Business                       Rudy's Barbershop                                          3/9/2021     $                    234.64
Comcast Business                          ISP for Phinney Ridge location             Comcast Business                       Rudy's Barbershop                                          3/9/2021     $                    234.64
Frontier Communications                   ISP for Microsoft location                 Frontier Communications                Rudy's Barbershop                                         3/30/2021     $                    727.57
Wave Broadband                            ISP for Belltown location                  Wave Broadband                         Rudy's Barbershop                                         4/12/2020     $                    249.89
Allstream                                 ISP for Bellevue location                  Allstream Communications               Rudy's Barbershop                                         8/14/2020     $                    569.36
Time Warner                               ISP for Main Street location               Time Warner Business Class             Rudy's Barbershop                                         7/26/2020                  N/A
Soundline Communications                  Phone service provider for all locations   Soundline Communications               Rudy's Barbershop                               month-to-month          $                   3,386.94

Ehrlich Pest Control                      Pest Control for Ponce City Market                                                                                                                        $                      54.00
                                          location
Background Source Intl                    Background check vendor                                                           Rudy's Barbershop Holdings LLC                  N/A                                  N/A
KDH Consulting, Inc.                      IT consulting vendor                       KDH Consulting, Inc                    Rudy's Barbershop Holdings LLC                  30 days notice                    $150/hour
UPS                                       Shipping rate agreement for webstore       United Parcel Service Inc.             Rudy's Barbershop Holdings LLC                  30 days notice              See addendum B on
                                                                                                                                                                                                          physical contract
American Society of Composers,            Music licensing for stores                                                        Rudy's Barbershop Holdings LLC                              5/1/2020        $246/location annually
Authors and Publishers (ASCAP)
Broadcast Music, Inc (BMI)                Music licensing for stores                 BMI                                    Rudy's Barbershop                                           2/2/2021     $246.69/location annually
Navia Benefit Solutions Client Pay        Commuter benefits administration           Navia                                  Rudy's Barbershop Holdings LLC                  Term at any time        $                    25.00
Ibsen Impound                             Tow authority for Bellevue parking lot     Ibsen                                  Rudy's Barbershop                                                         N/A, payable by towee

Stericycle                                Stericycle for Pioneer Square location     Stericycle                             Rudy's Barbershop                                           6/1/2020         $39.98 per container

Stericycle                                Stericycle for Highland Park location      Stericycle                             Rudy's Barbershop                                          11/1/2020         $39.98 per container
Stericycle                                Stericycle for Columbia City location      Stericycle                             Rudy's Barbershop                                          10/1/2020         $39.98 per container
Stericycle                                Stericycle for Tacoma location             Stericycle                             Rudy's Barbershop                                           9/1/2020         $39.98 per container
Stericycle                                Stericycle for Laurelhurst location        Stericycle                             Rudy's Barbershop                                           8/1/2020         $39 98 per container
Stericycle                                Stericycle for Ponce City Market           Stericycle                             Rudy's Barbershop                                           3/1/2021         $39.98 per container
                                          location
ADP Master Services Agreement             HRIS and payroll software                  ADP                                    Rudy's Barbershop LLC                           30 days notice                      N/A
Zenoti Subscription Agreement             Store POS                                  Zenoti                                 Rudy's Barbershop Holdings LLC                  Term at any time           $400/location monthly
Stripe, Inc.                              Merchant Service Agreement for shops       Stripe                                 Per location                                    Term at any time        1.7% in store, card present
                                                                                                                                                                                                      2.5% +40.30 Card not
                                                                                                                                                                                                              present
                                                                                                                                                                                                     2.9% Amex card present
                                                                                                                                                                                                       3.5% Amex card not
                                                                                                                                                                                                              present


Staples Advantage                         Shop office supplies vendor                Staples Advantage                      Rudy's Barbershop                               Term at any time                     N/A
Shopify Plus                              Website and webstore hosting               Shopify Inc                            Rudy's Barbershop                               Term at any time                     N/A
Shipping Easy                                                                                                                                                                                                    N/A
PayPal                                    Ecommerce payments                         PayPal Inc                             Rudy's Barbershop                               Term at any time                     N/A
Gravity Payments                          Merchant service processing for            Gravity Payments                                                                                                            N/A
                                          ecomm
WageWorks                                                                                                                                                                                           $                     69 70
eFax                                      Fax service for 206-726-0200 (HQ)          eFax                                   Rudy's Barbershop                               Term at any time        $                     16 95
MapBox                                    Dynamic maps for website                                                          Rudy's Barbershop                               Term at any time               Varies by usage
InFlow Cloud                              Wholesale inventory software                                                                                                      April 2020                      $1 788 annual
Kaye Smith                                                                                                                                                                                                       N/A
GAR labs                                                                                                                                                                                                         N/A
Vantage Packaging                                                                                                                                                                                                N/A
Rogue & Co                                Product sales agreement                    Rogue & Co                                                                                        10/1/2020                 N/A
Rogue & Co Online Sales Agreement         Product sales agreement                    Rogue & Co                                                                             10/1/20 or on 5                      N/A
                                                                                                                                                                            days notice
Premera                                                                                                                                                                                                          N/A
Delta Dental                                                                                                                                                                                                     N/A
Cascade Centers                                                                                                                                                                                     $                    730 00
Vision Service Plan                                                                                                                                                                                              N/A
UNUM                                                                                                                                                                                                             N/A
ADT Security Services - 614 E Pine St,    Security for Capitol Hill location         ADT                                    Rudy's Barbershop                                                       $                    117.13
Seattle WA 98122
ADT Security Services - 6415 Phinney      Security for Phinney Ridge location        ADT                                                                                                                         N/A
Ave N Seattle WA 98103
ADT Security Services - 8019 Melrose      Security for Melrose location              ADT                                    Rudy's Barbershop                                                       $                    138.49
Ave Los Angeles CA 90046
ADT Security Services - 5633 N            Security for Highland Park location        ADT                                    Rudy's Barbershop                                                       $                    128.54
Figueroa St Los Angeles CA 90042
ADT Security Services - 4451 W Sunset     Security for Silverlake location           ADT                                    Rudy's Barbershop                                                       $                      66.16
Blvd Los Angeles CA 90027
ADT Security Services - 3101 Main St,     Security for Main Street location          ADT                                    Rudy's Barbershop                                                       $                      63.23
Santa Monical CA 90405
ADT Security Services - 12238A            Security for Studio City location          ADT                                    Rudy's Barbershop                                                       $                    136.72
Ventura Blvd Studio City CA 91604
ADT Security Services - 650 North Ave     Security for Ponce City Market location ADT                                       Rudy's Barbershop                                                       $                    131.14
N Ste 202 Atlanta GA 30308
ADT Security Services - 14 W 29th St,     Security for 29th Street location          ADT                                    Rudy's Barbershop                                                       $                      86.70
New York NY 10001
ADT Security Services - 212 NW 14th       Security for Pearl District location       ADT (Annual Payment)                   Rudy's Barbershop                                                       $                    720.60
Ave Portland OR 97209
ADT Security Services - 3005 SE           Security for Division location             ADT                                    Rudy's Barbershop                                                       $                    193.08
Division St Portland OR 97202
ADT Security Services - 3956 N            Security for Mississippi location          ADT                                    Rudy's Barbershop                                                       $                    138.46
Mississippi Ave Portland OR 97227
ADT Security Services - 10713 Main        Security for Bellevue location             ADT                                    Rudy's Barbershop                                                       $                      74.18
Street Bellevue WA 98004
ADT Security Services - 16095             Security for Redmond location              ADT                                    Rudy's Barbershop                                                       $                    331.12
Cleveland St Ste 106, Redmond WA
98052
ADT Security Services - 428 15th Ave      Security for East Capitol Hill location    ADT                                    Rudy's Barbershop                                                       $                    179.51
E Seattle WA 98112
ADT Security Services - 109 1st Ave S,    Security for Pioneer Square location       ADT                                    Rudy's Barbershop                                                       $                    199.92
Seattle WA 98104
ADT Security Service - 3620 45th Ave      Security for Laurelhurst location          ADT                                    Rudy's Barbershop                                                       $                    138.09
St Seattle WA 98105
ADT Security Services - 4480              Security for West Seattle location         ADT                                    Rudy's Barbershop                                                       $                    154.18
Fauntleroy Way SW, Seattle WA 98126

ADT Security Services - 4903 Rainier      Security for Columbia City location        ADT                                    Rudy's Barbershop                                                       $                    145.07
Ave S Seattle WA 98118
ADT Security Services - 4738 University   Security for University Way location       ADT                                    Rudy's Barbershop                                                       $                    111.37
Way NE, Seattle WA 98105

ADT Security Services - 2722 N Proctor    Security for Tacoma location               ADT                                    Rudy's Barbershop                                                       $                    144.98
St Tacoma WA 98407
EDS Security - 475 N 36th St, Seattle     Security for Fremont location              EDS                                    Rudy's Barbershop                                                                    N/A
WA 98103
EDS Security - 1605 Boylston Ave, Ste     Security for Headquarters                  EDS                                    Rudy's Barbershop                                                                    N/A
202 Seattle WA 98122
Comcast Business - 16095 Cleveland St     ISP for Redmond location                   Comcast Business                       Rudy's Barbershop                               month-to-month          $                    220.27
Ste 106, Redmond WA 98052

Beekeeper Marketing                       Amazon marketing                           Beekeeper Marketing                    Rudy's Barbershop Holdings, LLC                 30 days notice          $2500 or 5% of sales, plus
                                                                                                                                                                                                     10% of advertising spend

T-Mobile                                 Cell backups for firewalls                  T-Mobile                               Rudy's                                          N/A                                  N/A
Salon Centric                                                                                                                                                                                                    N/A
Culligan water for HQ and shops          Water service                               Culligan                               Rudy's Barbershop                                                       $                    749.21
Microsoft Office 365 Business Essentials SaaS                                        Microsoft Corp.                        Rudy's Barbershop                                         11/12/2020    $                    110.00

Microsoft Office 365 Business Premium     SaaS                                       Microsoft Corp.                        Rudy's Barbershop                                         11/12/2020    $                    975.00

Subtenant to 4459 Sunset Boulevard,       Sublease                                   Rudy's Hollywood, LLC                  Caffe Vita, Inc. (Subtenant)                               7/31/2020    $                   8,360.00
Los Angeles CA 90027
Subtenant to 4480 Fauntleroy Way SW,      Sublease                                   Rudy's Barbershop, LLC                 Julie's Coffee, LLC                                        9/30/2024    $                   1,457.99
Seattle WA
4480 Fauntleroy Way SW, Seattle, WA       Use of Restroom Agreement                  Rudy's Barbershop, LLC (Restroom       Julie's Coffee, LLC (Mobile Unit/Food Vendor)   N/A                                  N/A
                                                                                     Accessibility Information)

Hazardous Waste Removal, Recycling        Service Agreement                          Athens Services                        Rudy's Barbershop                               N/A                                  N/A
and Disposal
Culligan Water for Melrose Shop           Water service                              Culligan                               Rudy's Hollywood, LLC                                                   $                      41.00
Culligan Water for Silverlake Shop        Water service                              Culligan                               Rudy's Hollywood, LLC                                                   $                      36.85
Culligan Water for Main Street Shop       Water service                              Culligan                               Rudy's Hollywood, LLC                                                   $                      36.85
Culligan Water for Highland Park Shop     Water service                              Culligan of Santa Ana                  Rudy's Hollywood, LLC                                                   $                      31.69

Culligan Water for Studio City Shop       Water service                              Culligan                               Rudy's Hollywood, LLC                                                   $                      38.95
Culligan Water for Ponce City Market      Water service                              Culligan of Atlanta                    Rudy's Southeast LLC                                                    $                      32.27
shop
Culligan water for WA shops               Water service                              Culligan                               Rudy's Barbershop, LLC                                                  $                    595.56
Sierra Springs Water for Division shop    Water service                              Sierra Springs                         Rudy's Portland, LLC                                                                 N/A

Sierre Springs water for Pearl shop       Water service                              Sierra Springs                         Rudy's Portland, LLC                                                    $                      39.99
Sierra Springs water for Mississippi shop Water service                              Sierra Springs                         Rudy's Portland, LLC                                                    $                      82.98




                       Rudy's Barbershop Sale Order
                       Page 113 of 138
                                                                                                  Case 20-10746-LSS                                                           Doc 199-1   Filed 05/11/20   Page 88 of 112

Rudy's Barbership Holdings LLC
Schedule 2.7(b): Executory Contracts and Unexpired Leases - Designation List


        Description / Address                            Type                                    Lessor                         Lessee                   Assumed / Rejected
Ballard store lease                     Store location lease                   Nuts N' Bolts Property (Lessor); The   Rudy's Barbershop, LLC         Assumed
5229 Ballard Ave NW                                                            Derschang Group (Sublessor)
Seattle WA 98107
Bellevue store lease                    Store location lease                   Main Street Partners of Bellevue       Rudy's Barbershop, LLC         Assumed
10713 Main Street
Bellevue WA 98004
Belltown store lease                    Store location lease                   Modern Housing, LLC                    Rudy's Barbershop, LLC         Assumed
89 Wall Street
Seattle WA 98121
Capitol Hill store lease                Store location lease                   Asana Partners                         Rudy's Barbershop, LLC         Assumed
614 E Pine St
Seattle WA 98122
Columbia City store lease               Store location lease                   Pagliacci Pizza, Inc.                  Rudy's Barbershop, LLC         Assumed
4903 Rainier Ave S
Seattle WA 98118
East Capitol Hill store lease           Store location lease                   Hunters Capital                        Rudy's Barbershop, LLC         Assumed
428 15th Ave E
Seattle WA 98102
Fremont store lease                     Store location lease                   Blonde and Blonder, LLC                Rudy's Barbershop, LLC         Assumed
475 N 36th St
Seattle WA 98103
Headquarters office lease               Office lease                           Asana Partners                         Rudy's Barbershop, LLC         Assumed
1605 Boylston Ave, Ste 202
Seattle WA 98122
Laurelhurst store lease                 Store location lease                   Bike Path 1, LLC                       Rudy's Barbershop, LLC         Assumed
3620 NE 45th St
Seattle WA 98105
Microsoft Commons store lease           Store location lease                   Compass Group Inc,                     Rudy's Barbershop, LLC         Assumed
West Campus Commons Submixer
15255 NE 40th St
Redmond, WA 98052

Phinney Ridge Lease                     Store location lease                   Sandra C. Bengtsson                    Rudy's Barbershop, LLC         Assumed
6415 Phinney Ave N
Seattle WA 98103
Pioneer Square store lease              Store location lease                   Terry Denny Building LLC               Rudy's Barbershop, LLC         Assumed
109 1st Ave S
Seattle WA 98103
Redmond store lease                     Store location lease                   Equity Residential Management          Rudy's Barbershop, LLC         Assumed
16095 Cleveland St, #106
Redmond WA 98052
Tacoma store lease                      Store location lease                   Proctor Investors LLC                  Rudy's Barbershop, LLC         Assumed
2722 N Proctor St, Ste 106
Tacoma WA 98103
University store lease                  Store location lease                   Vinh Tran                              Rudy's Barbershop, LLC         Assumed
4738 University Way NE
Seattle WA 98105
West Seattle store lease                Store location lease                   Westseattle LLC                        Rudy's Barbershop, LLC         Assumed
4480 Fauntleroy Way SW
Seattle WA 98126
Highland Park store lease               Store location lease                   Accipiter Investments, LLC             Rudy's Hollywood, LLC          Assumed
5633 N Figueroa St
Los Angeles CA 90042
Main Street store lease                 Store location lease                   3101 Main St LLC                       Rudy's Hollywood, LLC          Assumed
3101 Main St, Suite C
Santa Monica CA 98122
Melrose store lease                     Store location lease                   Sefton Property Management (8017       Rudy's Hollywood, LLC          Assumed
8019 Melrose Ave                                                               Melrose Ave Property LLC)
Los Angeles CA 90046
Silverlake store lease                  Store location lease                   Harry J Morley                         Rudy's Hollywood, LLC          Assumed
4451 Sunset Blvd
Los Angeles CA90027
Studio City store lease                 Store location lease                   AVV Properties                         Rudy's Hollywood, LLC          Assumed
12238A Ventura Blvd
Studio City CA 91604
Division store lease                    Store location lease                   3015 Division LLC                      Rudy's Portland LLC            Assumed
3005 SE Division S
Portland OR 97214
Mississippi store lease                 Store location lease                   Pearson Equity Management LLC          Rudy's Portland LLC            Assumed
3956 N Mississippi Ave
Portland OR 97227
Pearl store lease                       Store location lease                   Wieden + Kennedy Inc.                  Rudy's Portland LLC            Assumed
212 NW 13th Ave
Portland OR 97209
29th St store lease                     Store location lease                   GFI Hospitality (1186 Broadway, LLC)   Rudy's New York LLC            Assumed
14 W 29th St
New York NY 10001
Ponce City Market store lease           Store location lease                   Jamestown PCM Master Tenant            Rudy's Southeast LLC           Assumed
650 North Ave NE S202
Atlanta GA 30308
Copiers Northwest                       Samsung printer lease for HQ           Copiers Northwest                      Rudy's Barbershop, LLC         Assumed
Cisco Meraki - all locations            5-year license for enterprise          Cisco Systems Capital, Inc.            Rudy's Barbershop, LLC         Assumed
                                        firewalls
Pacific Office Automation, Inc. (TIAA   Konica Printer for HQ                  TIAA Commerical Finance, Inc.          Rudy's Barbershop, LLC         Assumed
Commerical Finance)
SoCal Self Storage                      Storage unit in LA                     So Cal Self Storage                    Rudy's Hollywood, LLC          Assumed
                                                                               Hollywood & Bronson LLC
Public Storage                          Storage unit in Seattle                Public Storage (WA)                    Rudy's Barbershop, LLC         Assumed
Access                                  Records and Information storage        Access Corp                            Rudy's Barbershop, LLC         Assumed

Wave Broadband                          ISP for Pioneer Square location        Wave Broadband                         Rudy's Barbershop              Assumed

Time Warner                             ISP for Studio City location           Time Warner Business Class             Rudy's Barbershop              Assumed
Time Warner                             ISP for 29th Street location           Time Warner Business Class             Rudy's Barbershop              Assumed
Time Warner                             ISP for Highland Park location         Time Warner Business Class             Rudy's Barbershop              Assumed
Time Warner                             ISP for Melrose location               Time Warner Business Class             Rudy's Barbershop              Assumed
Time Warner                             ISP for Silverlake location            Time Warner Business Class             Rudy's Barbershop              Assumed
Comcast Business                        ISP for Tacoma location                Comcast Business                       Rudy's Barbershop              Assumed
Comcast Business                        ISP for Laurelhurst location           Comcast Business                       Rudy's Barbershop              Assumed
Comcast Business for CH - 614 E         ISP for Capitol Hill location          Comcast Business                       Rudy's Barbershop              Assumed
Pine St Seattle WA 98122
Comcast Business                        ISP for Columbia City location         Comcast Business                       Rudy's Barbershop              Assumed
Comcast Business                        ISP for West Seattle location          Comcast Business                       Rudy's Barbershop              Assumed
Comcast Business                        ISP for East Capitol Hill location     Comcast Business                       Rudy's Barbershop              Assumed

Comcast Business                        ISP for Headquarters location          Comcast Business                       Rudy's Barbershop              Assumed
Comcast Business                        ISP for Ballard location               Comcast Business                       Rudy's Barbershop              Assumed
Comcast Business                        ISP for Mississippi location           Comcast Business                       Rudy's Barbershop              Assumed
Comcast Business                        ISP for Division location              Comcast Business                       Rudy's Barbershop              Assumed
Comcast Business                        ISP for Pearl location                 Comcast Business                       Rudy's Barbershop              Assumed
Comcast Business                        ISP for Ponce City Market location     Comcast Business                       Rudy's Barbershop              Assumed

Comcast Business                        ISP for University location            Comcast Business                       Rudy's Barbershop              Assumed
Comcast Business                        ISP for Fremont location               Comcast Business                       Rudy's Barbershop              Assumed
Comcast Business                        ISP for Phinney Ridge location         Comcast Business                       Rudy's Barbershop              Assumed
Frontier Communications                 ISP for Microsoft location             Frontier Communications                Rudy's Barbershop              Assumed
Wave Broadband                          ISP for Belltown location              Wave Broadband                         Rudy's Barbershop              Assumed
Allstream                               ISP for Bellevue location              Allstream Communications               Rudy's Barbershop              Assumed
Time Warner                             ISP for Main Street location           Time Warner Business Class             Rudy's Barbershop              Assumed
Soundline Communications                Phone service provider for all         Soundline Communications               Rudy's Barbershop              Assumed
                                        locations
Ehrlich Pest Control                    Pest Control for Ponce City Market                                                                           Assumed
                                        location
Background Source Intl                  Background check vendor                                                       Rudy's   Barbershop Holdings   Assumed
                                                                                                                      LLC
KDH Consulting, Inc.                    IT consulting vendor                   KDH Consulting, Inc                    Rudy's   Barbershop Holdings   Assumed
                                                                                                                      LLC
UPS                                     Shipping rate agreement for            United Parcel Service Inc.             Rudy's   Barbershop Holdings   Assumed
                                        webstore                                                                      LLC
American Society of Composers,          Music licensing for stores                                                    Rudy's   Barbershop Holdings   Assumed
Authors and Publishers (ASCAP)                                                                                        LLC

Broadcast Music, Inc (BMI)              Music licensing for stores             BMI                                    Rudy's Barbershop              Assumed
Navia Benefit Solutions Client Pay      Commuter benefits administration       Navia                                  Rudy's Barbershop Holdings     Assumed
                                                                                                                      LLC
Ibsen Impound                           Tow authority for Bellevue parking    Ibsen                                   Rudy's Barbershop              Assumed
                                        lot
Stericycle                              Stericycle for Pioneer Square         Stericycle                              Rudy's Barbershop              Assumed
                                        location
Stericycle                              Stericycle for Highland Park location Stericycle                              Rudy's Barbershop              Assumed

Stericycle                              Stericycle for Columbia City location Stericycle                              Rudy's Barbershop              Assumed

Stericycle                              Stericycle for Tacoma location         Stericycle                             Rudy's Barbershop              Assumed
Stericycle                              Stericycle for Laurelhurst location    Stericycle                             Rudy's Barbershop              Assumed

Stericycle                              Stericycle for Ponce City Market       Stericycle                             Rudy's Barbershop              Assumed
                                        location
ADP Master Services Agreement           HRIS and payroll software              ADP                                    Rudy's Barbershop, LLC         Assumed
Zenoti Subscription Agreement           Store POS                              Zenoti                                 Rudy's Barbershop Holdings     Assumed
                                                                                                                      LLC
Stripe, Inc.                            Merchant Service Agreement for         Stripe                                 Per location                   Assumed
                                        shops
Staples Advantage                       Shop office supplies vendor            Staples Advantage                      Rudy's Barbershop              Assumed
Shopify Plus                            Website and webstore hosting           Shopify, Inc                           Rudy's Barbershop              Assumed
Shipping Easy                                                                                                                                        Assumed
PayPal                                  Ecommerce payments                     PayPal, Inc.                           Rudy's Barbershop              Assumed
Gravity Payments                        Merchant service processing for        Gravity Payments                                                      Assumed
                                        ecomm
WageWorks                                                                                                                                            Assumed
eFax                                    Fax service for 206-726-0200 (HQ)      eFax                                   Rudy's Barbershop              Assumed

MapBox                                  Dynamic maps for website                                                      Rudy's Barbershop              Assumed
InFlow Cloud                            Wholesale inventory software                                                                                 Assumed
Kaye Smith                                                                                                                                           Assumed
GAR labs                                                                                                                                             Assumed
Vantage Packaging                                                                                                                                    Assumed
Rogue & Co.                             Product sales agreement                Rogue & Co                                                            Assumed
Rogue & Co Online Sales Agreement       Product sales agreement                Rogue & Co                                                            Assumed

Premera                                                                                                                                              Assumed
Delta Dental                                                                                                                                         Assumed
Cascade Centers                                                                                                                                      Assumed
Vision Service Plan                                                                                                                                  Assumed
UNUM                                                                                                                                                 Assumed
ADT Security Services - 614 E Pine      Security for Capitol Hill location     ADT                                    Rudy's Barbershop              Assumed
St Seattle WA 98122
ADT Security Services - 6415            Security for Phinney Ridge location    ADT                                                                   Assumed
Phinney Ave N, Seattle WA 98103

ADT Security Services - 8019 Melrose Security for Melrose location             ADT                                    Rudy's Barbershop              Assumed
Ave, Los Angeles CA 90046

ADT Security Services - 5633 N          Security for Highland Park location    ADT                                    Rudy's Barbershop              Assumed
Figueroa St, Los Angeles CA 90042

ADT Security Services - 4451 W          Security for Silverlake location       ADT                                    Rudy's Barbershop              Assumed
Sunset Blvd, Los Angeles CA 90027

ADT Security Services - 3101 Main       Security for Main Street location      ADT                                    Rudy's Barbershop              Assumed
St Santa Monical CA 90405
ADT Security Services - 12238A          Security for Studio City location      ADT                                    Rudy's Barbershop              Assumed
Ventura Blvd, Studio City CA 91604

ADT Security Services - 650 North       Security for Ponce City Market         ADT                                    Rudy's Barbershop              Assumed
Ave N, Ste 202, Atlanta GA 30308        location

ADT Security Services - 14 W 29th       Security for 29th Street location      ADT                                    Rudy's Barbershop              Assumed
St New York NY 10001
ADT Security Services - 212 NW 14th     Security for Pearl District location   ADT (Annual Payment)                   Rudy's Barbershop              Assumed
Ave Portland OR 97209
ADT Security Services - 3005 SE         Security for Division location         ADT                                    Rudy's Barbershop              Assumed
Division St, Portland OR 97202

ADT Security Services - 3956 N          Security for Mississippi location      ADT                                    Rudy's Barbershop              Assumed
Mississippi Ave, Portland OR 97227

ADT Security Services - 10713 Main      Security for Bellevue location         ADT                                    Rudy's Barbershop              Assumed
Street Bellevue WA 98004
ADT Security Services - 16095           Security for Redmond location          ADT                                    Rudy's Barbershop              Assumed
Cleveland St Ste 106, Redmond WA
98052
ADT Security Services - 428 15th Ave    Security for East Capitol Hill location ADT                                   Rudy's Barbershop              Assumed
E Seattle WA 98112
ADT Security Services - 109 1st Ave     Security for Pioneer Square location ADT                                      Rudy's Barbershop              Assumed
S Seattle WA 98104
ADT Security Service - 3620 45th Ave    Security for Laurelhurst location      ADT                                    Rudy's Barbershop              Assumed
St Seattle WA 98105
ADT Security Services - 4480            Security for West Seattle location     ADT                                    Rudy's Barbershop              Assumed
Fauntleroy Way SW, Seattle WA
98126
ADT Security Services - 4903 Rainier    Security for Columbia City location    ADT                                    Rudy's Barbershop              Assumed
Ave S Seattle WA 98118
ADT Security Services - 4738            Security for University Way location ADT                                      Rudy's Barbershop              Assumed
University Way NE, Seattle WA 98105

ADT Security Services - 2722 N          Security for Tacoma location           ADT                                    Rudy's Barbershop              Assumed
Proctor St Tacoma WA 98407
EDS Security - 475 N 36th St, Seattle   Security for Fremont location          EDS                                    Rudy's Barbershop              Assumed
WA 98103
EDS Security - 1605 Boylston Ave,       Security for Headquarters              EDS                                    Rudy's Barbershop              Assumed
Ste 202 Seattle WA 98122
Comcast Business - 16095 Cleveland      ISP for Redmond location               Comcast Business                       Rudy's Barbershop              Assumed
St Ste 106, Redmond WA 98052

Beekeeper Marketing                     Amazon marketing                       Beekeeper Marketing                    Rudy's Barbershop Holdings,    Assumed
                                                                                                                      LLC
T-Mobile                                Cell backups for firewalls             T-Mobile                               Rudy's                         Assumed
Salon Centric                                                                                                                                        Assumed
Culligan water for HQ and shops         Water service                          Culligan                               Rudy's Barbershop              Assumed
Microsoft Office 365 Business           SaaS                                   Microsoft Corp.                        Rudy's Barbershop              Assumed
Essentials
Microsoft Office 365 Business           SaaS                                   Microsoft Corp.                        Rudy's Barbershop              Assumed
Premium
Subtenant to 4459 Sunset Boulevard,     Sublease                               Rudy's Hollywood, LLC                  Caffe Vita, Inc. (Subtenant)   Assumed
Los Angeles, CA 90027

Subtenant to 4480 Fauntleroy Way        Sublease                               Rudy's Barbershop, LLC                 Julie's Coffee, LLC            Assumed
SW Seattle WA
4480 Fauntleroy Way SW, Seattle,        Use of Restroom Agreement              Rudy's Barbershop, LLC (Restroom       Julie's Coffee, LLC (Mobile    Assumed
WA                                                                             Accessibility Information)             Unit/Food Vendor)
Hazardous Waste Removal,                Service Agreement                      Athens Services                        Rudy's Barbershop              Assumed
Recycling and Disposal
Culligan Water for Melrose Shop         Water service                          Culligan                               Rudy's Hollywood, LLC          Assumed
Culligan Water for Silverlake Shop      Water service                          Culligan                               Rudy's Hollywood, LLC          Assumed

Culligan Water for Main Street Shop     Water service                          Culligan                               Rudy's Hollywood, LLC          Assumed

Culligan Water for Highland Park Shop Water service                            Culligan of Santa Ana                  Rudy's Hollywood, LLC          Assumed

Culligan Water for Studio City Shop     Water service                          Culligan                               Rudy's Hollywood, LLC          Assumed

Culligan Water for Ponce City Market   Water service                           Culligan of Atlanta                    Rudy's Southeast LLC           Assumed
shop
Culligan water for WA shops            Water service                           Culligan                               Rudy's Barbershop, LLC         Assumed
Sierra Springs Water for Division shop Water service                           Sierra Springs                         Rudy's Portland, LLC           Assumed

Sierre Springs water for Pearl shop     Water service                          Sierra Springs                         Rudy's Portland, LLC           Assumed

Sierra Springs water for Mississippi    Water service                          Sierra Springs                         Rudy's Portland, LLC           Assumed
shop




                          Rudy's Barbershop Sale Order
                          Page 114 of 138
                Case 20-10746-LSS        Doc 199-1          Filed 05/11/20   Page 89 of 112


Rudy's Barbership Holdings LLC
Schedule 3.6: Shop Locations



              Shop                Address                    Address 2             City     State Zip Code
1    Main Street         3101 Main Street         Suite C                    Santa Monica   CA        90405
2    29th Street         14 W 29th St                                        New York       NY        10001
3    Silverlake          4451 W Sunset Blvd                                  Los Angeles    CA        90027
4    Pioneer Square      109 1st Ave S                                       Seattle        WA        98104
5    Highland Park       5633 N Figueroa St                                  Los Angeles    CA        90042
6    Melrose             8019 Melrose Ave                                    Los Angeles    CA        90046
7    Columbia City       4903 Rainier Ave S                                  Seattle        WA        98118
8    Ballard             5229 Ballard Ave NW                                 Seattle        WA        98107
9    Capitol Hill        614 E Pine St                                       Seattle        WA        98122
10   Studio City         12238A Ventura Blvd                                 Los Angeles    CA        91604
11   Tacoma Proctor      2722 N Proctor St        Ste 106                    Tacoma         WA        98406
12   Mississippi         3956 N Mississippi Ave                              Portland       OR        97227
13   Phinney Ridge       6415 Phinney Ave N                                  Seattle        WA        98103
14   University          4738 University Way NE                              Seattle        WA        98105
15   Belltown            89 Wall Street                                      Seattle        WA        98121
16   Fremont             475 N 36th St                                       Seattle        WA        98103
17   East Capitol Hill   428 15th Ave E                                      Seattle        WA        98112
18   Microsoft Commons   West Campus Commons      Submixer15255 NE 40th St   Redmond        WA        98052
19   Division            3005 SE Division St                                 Portland       OR        97202
20   Laurelhurst         3620 NE 45th St                                     Seattle        WA        98105
21   Ponce City Market   650 North Ave NE         Suite 202                  Atlanta        GA        30308
22   Redmond             16095 Cleveland St                                  Redmond        WA        98052
23   West Seattle        4480 Fauntleroy Way SW                              Seattle        WA        98126
24   Bellevue            10713 Main Street                                   Bellevue       WA        98004
25   Pearl District      212 NW 13th Ave                                     Portland       OR        97209




     Rudy's Barbershop Sale Order
     Page 115 of 138
                                     Case 20-10746-LSS                                        Doc 199-1                      Filed 05/11/20                           Page 90 of 112


Rudy's Barbership Holdings LLC
Schedule 3.7: Pending Litigation


                                                                               Rudy's Counsel with                            Opposing Party Counsel      Opposing Counsel       Description of
    Caption         Filing Date       Venue (Court)           Case No.              contact info       Opposing Parties           with contact info             Address             Litigation                          Status
Cerecerez v.        10/25/2019 Superior Court of          19STCP04617         Andrew McNaught,        Karen Cerecerez,      Jacob Karczewski, Employee   3055 Wilshire Blvd,   PAGA Wage and          Intended to mediate in early summer.
Rudy's                          California, County of Los                     Seyfarth Shaw LLP       California employee   Justice Legal Group          Suite 1120, Los       Hour Claims
Hollywood,                      Angeles                                       560 Mission Street,                           jkarczewsju@ejlglaw.com      Angeles, CA 90010
LLC; Rudy's                                                                   Suite 3100, San
Barbershop,                                                                   Francisco, California
LLC                                                                           94105-2930
                                                                              415-544-1022
Rollins v. Morley    11/5/2018 Superior Court of         18STLC13768          N/A                     Jerry Rollins         Morse Mehrban                15720 Ventura Blvd,   ADA facility complaint Plaintiff filed suit against Silverlake
                               California, County of Los                                                                    morse@mehrban.com            Suite 228, Encino,                           landlord. Default judgment entered for
                               Angeles                                                                                                                   CA 91436                                     $5,155. Landlord's attorney sent to us in
                                                                                                                                                                                                      January, 2020. Rudy's paid landlord for
                                                                                                                                                                                                      the $5,155 fee. $400 fee to file a
                                                                                                                                                                                                      satisfaction and acord outstanding to
Whitaker v. Van      11/7/2019 US District Court for the   2:19-cv-09521-JAK Myra B. Villamor;        Anthony Ferreiro      Evan Smith, Brodsky & Smith 9595 Wilshire Blvd,    Prop 65 notice of      Plaintiff purchased a style kit of Rudy's
Cliet Homes,                   Central District of                           Seyfarth Shaw LLP                              esmith@brodskysmith.com     Suite 900, Beverly     violation (dated       products contained within a plastic zip bag
LLC; Rudy's                    California                                    2029 Century Park                                                          Hills, CA 90212        1/28/2020)             that did not have a proper Prop. 65 notice
Hollywood, LLC                                                               East, Suite 3500, Los                                                                                                    for State of CA. Purchased at Urban
                                                                             Angeles, California                                                                                                      Outfitters. Sent notice of violation to Urban
                                                                             90067-3021                                                                                                               Outfitters and Rudy's. Rudy's agreed to
                                                                             310-201-1522                                                                                                             absorb defense costs for Urban Outfitters.
                                                                                                                                                                                                      Suit not yet filed, but expecting very soon.




          Rudy's Barbershop Sale Order
          Page 116 of 138
            Case 20-10746-LSS     Doc 199-1   Filed 05/11/20   Page 91 of 112


Rudy's Barbership Holdings LLC
Schedule 3.8: Collective Bargaining Agreements



None




   Rudy's Barbershop Sale Order
   Page 117 of 138
               Case 20-10746-LSS        Doc 199-1     Filed 05/11/20    Page 92 of 112


Rudy's Barbership Holdings LLC
Schedule 3.10: Tax returns not filed, taxes due but not paid, pending or threatened litigation involving
taxing authorities



None




   Rudy's Barbershop Sale Order
   Page 118 of 138
                 Case 20-10746-LSS            Doc 199-1          Filed 05/11/20    Page 93 of 112


Rudy's Barbership Holdings LLC
Schedule 3.11: Personal property leased with annual payments in excess of $5,000


                Item                             Lessor                            Type        Annual Payment
Meraki License Renewal (Firewalls)   Cisco Systems Capital CRP         Financing Agreement     $     10,314.60




    Rudy's Barbershop Sale Order
    Page 119 of 138
              Case 20-10746-LSS        Doc 199-1   Filed 05/11/20   Page 94 of 112


Rudy's Barbership Holdings LLC
Schedule 3.12(a) List of all Employee Benefit Plans


       Plan Type                          Benefit Provider
Short Term Disability   UNUM
Dental                  Delta Dental
401(k)                  ForUsAll
Commuter Benefits       Navia
COBRA                   WageWorks
Medical                 Premera
Vision                  Vision Service Plan
Accident                UNUM
Whole Life              UNUM
Disability - NY State   Coming from Broker
Cascade Centers         EAP




   Rudy's Barbershop Sale Order
   Page 120 of 138
                 Case 20-10746-LSS           Doc 199-1       Filed 05/11/20       Page 95 of 112


Rudy's Barbership Holdings LLC
Schedule 3.12(c): Occurences that could impair IRC Sec. 401 qualification for any employee benefits plan



None




    Rudy's Barbershop Sale Order
    Page 121 of 138
                                    Case 20-10746-LSS                      Doc 199-1                            Filed 05/11/20                                    Page 96 of 112


Rudy's Barbership Holdings LLC
Schedule 3.13(a): Intellectual Property


                                                                                                   Registration Registration
                  Trademark / Domain Name          Country         Application No.   Filing Date       No.         Date           Status            Next Action Due                  Classes                                 Goods
A COMMUNITY YOU CAN COUNT ON                   United States of 87092038                7/2/2016                               Abandoned                                        03 Int., 44 Int.   03 Int. CosmeƟcs and soaps, shampoos, condiƟoners,
                                               America                                                                                                                                             loƟons, gels, creams, oils and moisturizers for hair, skin
                                                                                                                                                                                                   and body care; 44 Int. Hairdressing salons, beauty
                                                                                                                                                                                                   salons, and haircuƫng services
FOR EVERYBODY                                  United States of 87092060               7/2/2016                                Abandoned                                        03 Int., 44 Int.   03 Int. CosmeƟcs and non-medicated soaps, shampoos,
                                               America                                                                                                                                             condiƟoners, gels, creams, oils and moisturizers for hair
                                                                                                                                                                                                   and skin.; 44 Int. Hairdressing salons, beauty salons,
                                                                                                                                                                                                   and haircuƫng services

QUALITY CUTS SUPERIOR PRODUCTS FOR EVERYBODY   United States of 87092063               7/2/2016                                Abandoned   Statement of Use 4th Extension,08-   03 Int., 44 Int.   03 Int. CosmeƟcs and non-medicated soaps, shampoos,
                                               America                                                                                     May-2020,Due Date                                       condiƟoners, gels, creams, oils and moisturizers for hair
                                                                                                                                                                                                   and skin; 44 Int. Hairdressing salons, beauty salons, and
                                                                                                                                                                                                   haircuƫng services

                                               United States of 87092062               7/2/2016 5302731                43011 Registered    Aī of Use - 5 Year,03-Oct-2022,Due   03 Int., 44 Int.   03 Int. CosmeƟcs and soaps, shampoos, condiƟoners,
                                               America                                                                                     Date                                                    loƟons, gels, creams, oils and moisturizers for hair, skin
                                                                                                                                                                                                   and body care; 44 Int. Hairdressing salons, beauty
                                                                                                                                                                                                   salons, and haircuƫng services

RUDY'S                                         United States of 76285113              7/16/2001 2651510                37579 Registered    SecƟon 8 &amp; 9                   42 Int.              42 Int. Hairdressing salons, beauty salons and
                                               America                                                                                     Aĸdavit/Renewa,19-Nov-2021,Due                          haircuƫng services
                                                                                                                                           Date
Rudy's                                         Japan           2001-010790             2/9/2001 4602495                37505 Registered    1 YEAR RENEWAL REMINDER,06-Sep- 42 Int.                 42 Int. Beauty care, hairdressing care
                                                                                                                                           2021,Due Date
RUDY'S                                         Japan           2005-054533            6/16/2005 4954486                38856 Registered    1 YEAR RENEWAL REMINDER,19-
                                                                                                                                           May-2025,Due Date; Renewal due - 1
                                                                                                                                           Year,19-May-2025,Reminder

RUDY'S                                         European Union 004406476               5/21/2005 4406476                39408 Registered    Renewal,21-May-2025,Due Date         33 Int., 44 Int.   33 Int. Hair loƟons, creams, gels, sprays and color
                                               (Community)                                                                                                                                         treatments, cosmeƟcs; 44 Int. Barbery, hair cuƫng and
                                                                                                                                                                                                   salon services
RUDY'S                                         United States of 76416078               6/6/2002 3133394                38951 Registered    Next Renewal,22-Aug-2026,Ren/Due 03 Int.                03 Int. CosmeƟcs and soaps, shampoos, condiƟoners,
                                               America                                                                                                                                             loƟons, gels, creams, oils and moisturizers for hair, skin
                                                                                                                                                                                                   and body care
RUDY'S                                         European Union 4406476                 5/21/2005 4406476                39408 Registered    Next Renewal,21-May-2025,Ren/Due 03 Int., 44 Int.       03 Int. Hair loƟons, creams, gels, sprays and color
                                               (Community)                                                                                                                                         treatments, cosmeƟcs; 44 Int. Barber, hair cuƫng and
                                                                                                                                                                                                   salon services
RUDY'S California                              California       55623                 12/4/2010 CA55623               40516 Registered
WE CUT HEADS                                   United States of 78634611              5/23/2005 3331049               39392 Lapsed                                              03 Int., 44 Int.   03 Int. CosmeƟcs and soaps, shampoos, condiƟoners,
                                               America                                                                                                                                             loƟons, gels, creams, oils and moisturizers for hair, skin
                                                                                                                                                                                                   and body care; 44 Int. Hairdressing salons and
                                                                                                                                                                                                   barbering services




          Rudy's Barbershop Sale Order
          Page 122 of 138
                      Case 20-10746-LSS                  Doc 199-1             Filed 05/11/20              Page 97 of 112


Rudy's Barbership Holdings LLC
Schedule 3.13(a)(iii): Material Unregistered Trademarks and Social Media Accounts


               Trademark                                               URL
Facebook                                 hƩps://www.facebook.com/rudysbarbershop/
Username: rudysbarbershop
Instagram
Username: rudysbarbershop
Twitter                                  hƩps://twiƩer.com/rudysbarbershop?lang=en
Username: rudysbarbershop
YouTube                                  hƩps://www.youtube.com/user/RudysBarbershopTV
Username: RudysBarbershopTV
Glassdoor                                hƩps://www.glassdoor.com/Overview/Working-at-Rudy-s-Barbershop-
Username: Rudy's Barbershop              EI_IE645692.11,28.htm
Indeed.com                               hƩps://www.indeed.com/cmp/Rudy's-Barbershop-1
Username: Rudy's Barbershop
vimeo                                    hƩps://vimeo.com/user7193478
Username: Rudy's Barbershop
Google My Business - 29th Street         hƩps://business.google.com/reviews/l/06030456455035064074
Google My Business - Ballard             hƩps://business.google.com/reviews/l/04613358515022200269
Google My Business - Bellevue            hƩps://business.google.com/dashboard/l/12706987226937191912
Google My Business - Belltown            hƩps://business.google.com/reviews/l/04275296066634376399
Google My Business - Capitol Hill        hƩps://business.google.com/reviews/l/16608644097700701403
Google My Business - Columbia City       hƩps://business.google.com/reviews/l/15423534723125090387
Google My Business - East Capitol Hill   hƩps://business.google.com/reviews/l/16441065869336551418
Google My Business - Fremont             hƩps://business.google.com/reviews/l/08710293980548450371
Google My Business - Laurelhurst         hƩps://business.google.com/reviews/l/10463975789228231188
Google My Business - Microsoft Commons   hƩps://business.google.com/reviews/l/13621521019405643861

Google My Business - Phinney Ridge       hƩps://business.google.com/reviews/l/14110751179598764610
Google My Business - Pioneer Square      hƩps://business.google.com/reviews/l/09444031239372901287
Google My Business - Redmond             hƩps://business.google.com/reviews/l/04168221976366861273
Google My Business - Tacoma              hƩps://business.google.com/reviews/l/00734479986246156868
Google My Business - University          hƩps://business.google.com/reviews/l/04131846440252889897
Google My Business - West Seattle        hƩps://business.google.com/reviews/l/06938671319735871620
Google My Business - Division            hƩps://business.google.com/reviews/l/15868348357378589543
Google My Business - Pearl               hƩps://business.google.com/reviews/l/07620478896181782445
Google My Business - Mississippi         hƩps://business.google.com/reviews/l/10995937246329492923
Google My Business - Highland Park       hƩps://business.google.com/reviews/l/12643258315515910318
Google My Business - Main Street         hƩps://business.google.com/reviews/l/03294004916710405255
Google My Business - Melrose             hƩps://business.google.com/reviews/l/02369417427893542633
Google My Business - Silverlake          hƩps://business.google.com/reviews/l/11079503409189269212
Google My Business - Studio City         hƩps://business.google.com/reviews/l/15082289431595591649
Google My Business - Ponce City Market   hƩps://business.google.com/reviews/l/16292330255724664879
Yelp - 29th Street                       hƩps://biz.yelp.com/home/QsM-C77H8tRo-uCZFNPzqg/
Yelp - Ballard                           hƩps://biz.yelp.com/home/v5FdjtpzDtvyidDHuQ6ylQ/
Yelp - Bellevue                          hƩps://biz.yelp.com/home/3BSAh4PT6eiKYEYrzY-ZOg/
Yelp - Belltown                          hƩps://biz.yelp.com/home/fIwa8N7KWqm_WdSjiB6r9g/
Yelp - Capitol Hill                      hƩps://biz.yelp.com/home/alnUjQudDUZS-WpdyY6vqw/
Yelp - Columbia City                     hƩps://biz.yelp.com/home/FohsJdAHtMs30Nvy_oCWdw/
Yelp - East Capitol Hill                 hƩps://biz.yelp.com/home/xExEf3GiUF9R19NYubScJQ/
Yelp - Fremont                           hƩps://biz.yelp.com/home/FEYUCxUzZAFh1uIn6b8K6A/
Yelp - Laurelhurst                       hƩps://biz.yelp.com/home/GlGMhFaNxHlTCwdE8lxxpA/
Yelp - Microsoft Commons                 hƩps://www.yelp.com/biz/rudys-barbershop-redmond-2
Yelp - Phinney Ridge                     hƩps://biz.yelp.com/home/pcTL8KmqlVubMT1Mowc6PQ/
Yelp - Pioneer Square                    hƩps://biz.yelp.com/home/m-W8H5RxaHhkifPtFe8V4w/
Yelp - Redmond                           hƩps://biz.yelp.com/home/90XhigxbRz6L75UlmABAew/
Yelp - Tacoma                            hƩps://biz.yelp.com/home/7o6k_vpJt8DpNGcR51tZlQ/
Yelp - University                        hƩps://biz.yelp.com/home/E1_svh9AzG6IbDw7_Y4sKw/
Yelp - West Seattle                      hƩps://biz.yelp.com/home/-A40ZnfCdnLTRW08V0dPfA/
Yelp - Division                          hƩps://biz.yelp.com/home/uaemvqbw5wYEUaWqRiJryQ/
Yelp - Pearl                             hƩps://biz.yelp.com/home/DBgblPdRL4pBN1LyYZNQ8w/
Yelp - Mississippi                       hƩps://biz.yelp.com/home/Y_AG5JdvJVjJn7w_GnBnrw/
Yelp[ - Highland Park                    hƩps://biz.yelp.com/home/bpWqzlujnC1o4LzJFjaPOQ/
Yelp - Main Street                       hƩps://biz.yelp.com/home/TZ2VWwBgj9PH5F3msiT9Zg/
Yelp - Melrose                           hƩps://biz.yelp.com/home/cO4Xt_k3kHu_yD0ltZJPjA/
Yelp - Silverlake                        hƩps://biz.yelp.com/home/diZ4vrXkNThGlRDPJjlBgA/
Yelp - Studio City                       hƩps://biz.yelp.com/home/7_jm_0maAT6NW0p3EXDT7w/
Yelp - Ponce City Market                 hƩps://biz.yelp.com/home/G6TUgtPImuR6tgv-tQbzpw/




     Rudy's Barbershop Sale Order
     Page 123 of 138
                Case 20-10746-LSS        Doc 199-1   Filed 05/11/20    Page 98 of 112


Rudy's Barbership Holdings LLC
Schedule 3.13(a)(v): Internet Domain Names


      Domain Name (URL)                      Host                                Notes
rudysbarbershop.biz            Network Solutions           Page under construcƟon
rudysbarbershop.co             Network Solutions           Page under construcƟon
rudysbarbershop.com            Network Solutions           AcƟve site
rudysbarbershop.info           Network Solutions           Page under construcƟon
rudysbarbershop.mobi           Network Solutions           Page under construcƟon
rudysbarbershop.net            Network Solutions           Page under construcƟon
rudysbarbershop.online         Network Solutions           Website forwarding to rudysbarbershop.com
rudysbarbershop.org            Network Solutions           Page under construcƟon
rudysbarbershop.us             Network Solutions           Page under construcƟon
rudysbarbershopfranchise.com   Network Solutions           Page under construcƟon

rudysbarbershopfranchise.net   Network Solutions           Page under construcƟon
rudysfranchise.com             Network Solutions           Page under construcƟon
rudysfranchise.net             Network Solutions           Page under construcƟon
rudysbarbershop.com            Media Temple                DV Server




    Rudy's Barbershop Sale Order
    Page 124 of 138
                      Case 20-10746-LSS                   Doc 199-1             Filed 05/11/20              Page 99 of 112


Rudy's Barbership Holdings LLC
Schedule 3.13(a)(vi): Material Unregistered Trademarks and Social Media Accounts


               Trademark                                               URL                                           Owner of Record / Registrar
Facebook                                 hƩps://www.facebook.com/rudysbarbershop/
Username: rudysbarbershop                                                                                  Greg.seals@rudysbarbershop.com
Instagram
Username: rudysbarbershop                                                                                  bekah.malover@rudysbarbershop.com
Twitter                                  hƩps://twiƩer.com/rudysbarbershop?lang=en                         greg.seals@rudysbarbershop.com
Username: rudysbarbershop
YouTube                                  hƩps://www.youtube.com/user/RudysBarbershopTV                     info@rudysbarbershop.com
Username: RudysBarbershopTV
Glassdoor                                hƩps://www.glassdoor.com/Overview/Working-at-Rudy-s-Barbershop-   jobs@rudysbarbershop.com
Username: Rudy's Barbershop              EI_IE645692.11,28.htm
Indeed.com                               hƩps://www.indeed.com/cmp/Rudy's-Barbershop-1                     jobs@rudysbarbershop.com
Username: Rudy's Barbershop
vimeo                                    hƩps://vimeo.com/user7193478                                      info@rudysbarbershop.com
Username: Rudy's Barbershop
Google My Business - 29th Street         hƩps://business.google.com/reviews/l/06030456455035064074         greg.seals@rudysbarbershop.com
Google My Business - Ballard             hƩps://business.google.com/reviews/l/04613358515022200269         greg.seals@rudysbarbershop.com
Google My Business - Bellevue            hƩps://business.google.com/dashboard/l/12706987226937191912       greg.seals@rudysbarbershop.com
Google My Business - Belltown            hƩps://business.google.com/reviews/l/04275296066634376399         greg.seals@rudysbarbershop.com
Google My Business - Capitol Hill        hƩps://business.google.com/reviews/l/16608644097700701403         greg.seals@rudysbarbershop.com
Google My Business - Columbia City       hƩps://business.google.com/reviews/l/15423534723125090387         greg.seals@rudysbarbershop.com
Google My Business - East Capitol Hill   hƩps://business.google.com/reviews/l/16441065869336551418         greg.seals@rudysbarbershop.com
Google My Business - Fremont             hƩps://business.google.com/reviews/l/08710293980548450371         greg.seals@rudysbarbershop.com
Google My Business - Laurelhurst         hƩps://business.google.com/reviews/l/10463975789228231188         greg.seals@rudysbarbershop.com
Google My Business - Microsoft Commons   hƩps://business.google.com/reviews/l/13621521019405643861         greg.seals@rudysbarbershop.com

Google My Business - Phinney Ridge       hƩps://business.google.com/reviews/l/14110751179598764610         greg.seals@rudysbarbershop.com
Google My Business - Pioneer Square      hƩps://business.google.com/reviews/l/09444031239372901287         greg.seals@rudysbarbershop.com
Google My Business - Redmond             hƩps://business.google.com/reviews/l/04168221976366861273         greg.seals@rudysbarbershop.com
Google My Business - Tacoma              hƩps://business.google.com/reviews/l/00734479986246156868         greg.seals@rudysbarbershop.com
Google My Business - University          hƩps://business.google.com/reviews/l/04131846440252889897         greg.seals@rudysbarbershop.com
Google My Business - West Seattle        hƩps://business.google.com/reviews/l/06938671319735871620         greg.seals@rudysbarbershop.com
Google My Business - Division            hƩps://business.google.com/reviews/l/15868348357378589543         greg.seals@rudysbarbershop.com
Google My Business - Pearl               hƩps://business.google.com/reviews/l/07620478896181782445         greg.seals@rudysbarbershop.com
Google My Business - Mississippi         hƩps://business.google.com/reviews/l/10995937246329492923         greg.seals@rudysbarbershop.com
Google My Business - Highland Park       hƩps://business.google.com/reviews/l/12643258315515910318         greg.seals@rudysbarbershop.com
Google My Business - Main Street         hƩps://business.google.com/reviews/l/03294004916710405255         greg.seals@rudysbarbershop.com
Google My Business - Melrose             hƩps://business.google.com/reviews/l/02369417427893542633         greg.seals@rudysbarbershop.com
Google My Business - Silverlake          hƩps://business.google.com/reviews/l/11079503409189269212         greg.seals@rudysbarbershop.com
Google My Business - Studio City         hƩps://business.google.com/reviews/l/15082289431595591649         greg.seals@rudysbarbershop.com
Google My Business - Ponce City Market   hƩps://business.google.com/reviews/l/16292330255724664879         greg.seals@rudysbarbershop.com
Yelp - 29th Street                       hƩps://biz.yelp.com/home/QsM-C77H8tRo-uCZFNPzqg/                  greg.seals@rudysbarbershop.com
Yelp - Ballard                           hƩps://biz.yelp.com/home/v5FdjtpzDtvyidDHuQ6ylQ/                  greg.seals@rudysbarbershop.com
Yelp - Bellevue                          hƩps://biz.yelp.com/home/3BSAh4PT6eiKYEYrzY-ZOg/                  greg.seals@rudysbarbershop.com
Yelp - Belltown                          hƩps://biz.yelp.com/home/fIwa8N7KWqm_WdSjiB6r9g/                  greg.seals@rudysbarbershop.com
Yelp - Capitol Hill                      hƩps://biz.yelp.com/home/alnUjQudDUZS-WpdyY6vqw/                  greg.seals@rudysbarbershop.com
Yelp - Columbia City                     hƩps://biz.yelp.com/home/FohsJdAHtMs30Nvy_oCWdw/                  greg.seals@rudysbarbershop.com
Yelp - East Capitol Hill                 hƩps://biz.yelp.com/home/xExEf3GiUF9R19NYubScJQ/                  greg.seals@rudysbarbershop.com
Yelp - Fremont                           hƩps://biz.yelp.com/home/FEYUCxUzZAFh1uIn6b8K6A/                  greg.seals@rudysbarbershop.com
Yelp - Laurelhurst                       hƩps://biz.yelp.com/home/GlGMhFaNxHlTCwdE8lxxpA/                  greg.seals@rudysbarbershop.com
Yelp - Microsoft Commons                 hƩps://www.yelp.com/biz/rudys-barbershop-redmond-2                greg.seals@rudysbarbershop.com
Yelp - Phinney Ridge                     hƩps://biz.yelp.com/home/pcTL8KmqlVubMT1Mowc6PQ/                  greg.seals@rudysbarbershop.com
Yelp - Pioneer Square                    hƩps://biz.yelp.com/home/m-W8H5RxaHhkifPtFe8V4w/                  greg.seals@rudysbarbershop.com
Yelp - Redmond                           hƩps://biz.yelp.com/home/90XhigxbRz6L75UlmABAew/                  greg.seals@rudysbarbershop.com
Yelp - Tacoma                            hƩps://biz.yelp.com/home/7o6k_vpJt8DpNGcR51tZlQ/                  greg.seals@rudysbarbershop.com
Yelp - University                        hƩps://biz.yelp.com/home/E1_svh9AzG6IbDw7_Y4sKw/                  greg.seals@rudysbarbershop.com
Yelp - West Seattle                      hƩps://biz.yelp.com/home/-A40ZnfCdnLTRW08V0dPfA/                  greg.seals@rudysbarbershop.com
Yelp - Division                          hƩps://biz.yelp.com/home/uaemvqbw5wYEUaWqRiJryQ/                  greg.seals@rudysbarbershop.com
Yelp - Pearl                             hƩps://biz.yelp.com/home/DBgblPdRL4pBN1LyYZNQ8w/                  greg.seals@rudysbarbershop.com
Yelp - Mississippi                       hƩps://biz.yelp.com/home/Y_AG5JdvJVjJn7w_GnBnrw/                  greg.seals@rudysbarbershop.com
Yelp[ - Highland Park                    hƩps://biz.yelp.com/home/bpWqzlujnC1o4LzJFjaPOQ/                  greg.seals@rudysbarbershop.com
Yelp - Main Street                       hƩps://biz.yelp.com/home/TZ2VWwBgj9PH5F3msiT9Zg/                  greg.seals@rudysbarbershop.com
Yelp - Melrose                           hƩps://biz.yelp.com/home/cO4Xt_k3kHu_yD0ltZJPjA/                  greg.seals@rudysbarbershop.com
Yelp - Silverlake                        hƩps://biz.yelp.com/home/diZ4vrXkNThGlRDPJjlBgA/                  greg.seals@rudysbarbershop.com
Yelp - Studio City                       hƩps://biz.yelp.com/home/7_jm_0maAT6NW0p3EXDT7w/                  greg.seals@rudysbarbershop.com
Yelp - Ponce City Market                 hƩps://biz.yelp.com/home/G6TUgtPImuR6tgv-tQbzpw/                  greg.seals@rudysbarbershop.com




      Rudy's Barbershop Sale Order
      Page 125 of 138
                   Case 20-10746-LSS               Doc 199-1          Filed 05/11/20           Page 100 of 112


Rudy's Barbership Holdings LLC
Schedule 3.13(d): IP used in business (excluding off-the-shelf software for which Seller pays < $30k per year per title)



         License                 Annual Cost                                           Comment
Zenoti                    $             127,500.00 Monthly cost is $400 per month per store. Monthly cost for HQ is $625 per month.




     Rudy's Barbershop Sale Order
     Page 126 of 138
                 Case 20-10746-LSS              Doc 199-1        Filed 05/11/20        Page 101 of 112


Rudy's Barbership Holdings LLC
Schedule 3.13(e): Options with respect to, or encumbrances placed on Owned Intellectual Property or Sellers' use thereof



None




       Rudy's Barbershop Sale Order
       Page 127 of 138
            Case 20-10746-LSS     Doc 199-1   Filed 05/11/20   Page 102 of 112


Rudy's Barbership Holdings LLC
Schedule 3.13(f): Allegations or notices of IP Violations



None




   Rudy's Barbershop Sale Order
   Page 128 of 138
           Case 20-10746-LSS      Doc 199-1   Filed 05/11/20   Page 103 of 112


Rudy's Barbership Holdings LLC
Schedule 3.13(j): Software not in good working condition



None




   Rudy's Barbershop Sale Order
   Page 129 of 138
                                               Case 20-10746-LSS                                                                Doc 199-1                                      Filed 05/11/20   Page 104 of 112


Rudy's Barbership Holdings LLC
Schedule 3.14(b) Business Permits


                                                                                                                                                    Issue
                        License Type                                  Holder                      Issuer                  Number                     Date    Expiration Date
Georgia DOL Account                                       Rudy's Southeast, LLC            Georgia Dept. of Labor 337875-09                         1/6/2020     12/31/2020

Seller's Permit - Studio City                             Rudy's Hollywood LLC             CA State Board of       097-514913 00007 AC              8/1/2015
                                                                                           Equalization
Seller's Permit - Melrose                                 Rudy's Hollywood LLC             CA State Board of       97-514913 00003 AC               9/4/2004
                                                                                           Equalization
Seller's Permit - Silverlake                              Rudy's Hollywood LLC             CA State Board of       97-514913 00002 AC              11/1/2000
                                                                                           Equalization
Seller's Permit - Main Street                             Rudy's Hollywood LLC             CA State Board of       97-514913 00004 AC              7/14/2006
                                                                                           Equalization
Seller's Permit - Highland Park                           Rudy's Hollywood LLC             CA State Board of       97-514913 00009 AC              10/1/2016
                                                                                           Equalization
Seller's Permit - WA State                                Rudy's Barbershop, LLC           WA State Department     A05 8637 21                      1/1/2018     12/31/2021
                                                                                           of Revenue

DOL Account - 29th Street                                 Rudy's New York, LLC            NY State Dept of         50-42256 1
                                                                                          Labor
Appearance Enhancement Business License                   Rudy's New York, LLC            NY State License         2015AE-02230                     3/2/2012      5/12/2020
                                                                                          Center
Barber Shop Owner License                                 Rudy's New York, LLC            NY State License         21RU1416458                      1/3/2014      6/29/2020
                                                                                          Center
Salon/Shop License - Ballard                              Rudy's Barbershop LLC           WA State Dept. of        21564                           7/31/2006      7/31/2020
                                                                                          Licensing
Alarm Permit - Bellevue                                   Rudy's Barbershop               City of Bellevue
Business License - Ballard                                Rudy's Barbershop LLC           WA State Dept of         UBI 601-774-908 6
                                                                                          Revenue
Business License - Ballard                                Rudy's Barbershop LLC           City of Seattle Dept.    511146                           1/1/2020     12/31/2020
                                                                                          of Finance
Salon/Shop License - Bellevue                             Rudy's Barbershop LLC           WA State Dept. of        43939                           7/22/2014      7/22/2020
                                                                                          Licensing
Business License, snack bar endorsement - Capitol Hill    Rudy's Barbershop LLC           WA State Dept of         UBI 601-774-908     1, snack     2/7/2020      2/28/2021
                                                                                          Revenue                  bar 423339
Business License, snack bar endorsement - Bellevue        Rudy's Barbershop LLC           WA State Dept of         UBI 601-774-908     4, snack     2/7/2020      2/28/2021
                                                                                          Revenue                  bar 350544
Business License, snack bar endorsement - Fremont         Rudy's Barbershop LLC           WA State Dept of         UBI 601-774-908     2, snack     2/7/2020      2/28/2021
                                                                                          Revenue                  bar 423599
Business License, snack bar endorsement - Belltown        Rudy's Barbershop LLC           WA State Dept of         UBI 601-774-908     3, snack     2/7/2020      2/28/2021
                                                                                          Revenue                  bar 423600
Business License- University                              Rudy's Barbershop LLC           WA State Dept of         UBI 601-774-908     5
                                                                                          Revenue
Business License, snack bar endorsement - Redmond         Rudy's Barbershop LLC           WA State Dept of         UBI 601-774-908 7, snack         2/7/2020      2/28/2021
                                                                                          Revenue                  bar 423622
Business License- West Seattle                            Rudy's Barbershop LLC           WA State Dept of         UBI 601-774-908 8
                                                                                          Revenue
Business License, snack bar endorsement - East Capitol Hi Rudy's Barbershop LLC           WA State Dept of         UBI   601-774-908   9, snack     2/7/2020      2/28/2021
                                                                                          Revenue                  bar   423621
Business License, snack bar endorsement - Pioneer Square Rudy's Barbershop LLC            WA State Dept of         UBI   601-774-908   10, snack    2/7/2020      2/28/2021
                                                                                          Revenue                  bar   422600
Business License, snack bar endorsement - Tacoma          Rudy's Barbershop LLC           WA State Dept of         UBI   601-774-908   11, snack    2/7/2020      2/28/2021
                                                                                          Revenue                  bar   423340
Business License, snack bar endorsement - Columbia City Rudy's Barbershop LLC             WA State Dept of         UBI   601-774-908   13, snack    2/7/2020      2/28/2021
                                                                                          Revenue                  bar   406441
Business License- Microsoft Commons                       Rudy's Barbershop LLC           WA State Dept of         UBI   601-774-908   14
                                                                                          Revenue
Business License, snack bar endorsement - Laurelhurst     Rudy's Barbershop LLC           WA State Dept of         UBI 601-774-908 15, snack        2/7/2020      2/28/2021
                                                                                          Revenue                  bar 424849
Business License- Rudy's Holdings                         Rudy's Barbershop Holdings, LLC WA State Dept of         UBI 603-315-148 1
                                                                                          Revenue
Business License - CapitolHill                            Rudy's Barbershop LLC           City of Seattle Dept.    UBI 601-774-908 1                1/1/2020     12/31/2020
                                                                                          of Finance
Business License - Fremont                                Rudy's Barbershop LLC           City of Seattle Dept.    UBI 601-774-908 2                1/1/2020     12/31/2020
                                                                                          of Finance
Business License - Belltown                               Rudy's Barbershop LLC           City of Seattle Dept.    UBI 601-774-908 3                1/1/2020     12/31/2020
                                                                                          of Finance
Business License - University                             Rudy's Barbershop LLC           City of Seattle Dept.    UBI 601-774-908 5                1/1/2020     12/31/2020
                                                                                          of Finance
Business License - Phinney Ridge                          Rudy's Barbershop LLC           City of Seattle Dept.    UBI 601-774-908 4                1/1/2020     12/31/2020
                                                                                          of Finance
Business License - Ballard                                Rudy's Barbershop LLC           City of Seattle Dept.    UBI 601-774-908 6                1/1/2020     12/31/2020
                                                                                          of Finance
Business License - West Seattle                           Rudy's Barbershop LLC           City of Seattle Dept.    UBI 601-774-908 8                1/1/2020     12/31/2020
                                                                                          of Finance
Business License - East Capitol Hill                      Rudy's Barbershop LLC           City of Seattle Dept.    UBI 601-774-908 9                1/1/2020     12/31/2020
                                                                                          of Finance
Business License - Pioneer Square                         Rudy's Barbershop LLC           City of Seattle Dept.    UBI 601-774-908 10               1/1/2020     12/31/2020
                                                                                          of Finance
Business License - Columbia City                          Rudy's Barbershop LLC           City of Seattle Dept.    UBI 601-774-908 13               1/1/2020     12/31/2020
                                                                                          of Finance
Business License - Laurelhurst                            Rudy's Barbershop LLC           City of Seattle Dept.    UBI 601-774-908 15               1/1/2020     12/31/2020
                                                                                          of Finance
Business License - Holdings                               Rudy's Barbershop Holdings, LLC City of Seattle Dept.    765325                           1/1/2020     12/31/2020
                                                                                          of Finance
Salon/Shop License - Belltown                             Rudy's Barbershop LLC           WA State Dept. of        6772                            9/15/2019      9/15/2020
                                                                                          Licensing
Salon/Shop License - Capitol Hill                         Rudy's Barbershop LLC           WA State Dept. of        6771                            ########      10/22/2020
                                                                                          Licensing
Salon/Shop License - Columbia City                        Rudy's Barbershop LLC           WA State Dept. of        50226                           8/26/2019      8/26/2020
                                                                                          Licensing
Salon/Shop License - Fremont                              Rudy's Barbershop LLC           WA State Dept. of        6770                            ########      10/22/2020
                                                                                          Licensing
Salon/Shop License - Headquarters                         Rudy's Barbershop LLC           WA State Dept. of        49224                           4/29/2020      4/29/2021
                                                                                          Licensing
Salon/Shop License - Laurelhurst                          Rudy's Barbershop LLC           WA State Dept. of        52470                           6/13/2019      6/13/2020
                                                                                          Licensing
Salon/Shop License - Microsoft                            Rudy's Barbershop LLC           WA State Dept. of        51575                           2/16/2020      2/16/2021
                                                                                          Licensing
Salon/Shop License - Phinney Ridge                        Rudy's Barbershop LLC           WA State Dept. of        9069                            ########      10/22/2020
                                                                                          Licensing
Salon/Shop License - Pioneer Square                       Rudy's Barbershop LLC           WA State Dept. of        49090                           4/18/2020      4/18/2021
                                                                                          Licensing
Salon/Shop License - Redmond                              Rudy's Barbershop LLC           WA State Dept. of        37851                            7/9/2019       7/9/2020
                                                                                          Licensing
Salon/Shop License - Tacoma                               Rudy's Barbershop LLC           WA State Dept. of        49983                           7/28/2019      7/28/2020
                                                                                          Licensing
Salon/Shop License - University                           Rudy's Barbershop LLC           WA State Dept. of        9070                            ########      10/22/2020
                                                                                          Licensing
Salon/Shop License - West Seattle                         Rudy's Barbershop LLC           WA State Dept. of        44983                           ########      12/10/2020
                                                                                          Licensing
Salon/Shop License - East Capitol Hill                    Rudy's Barbershop LLC           WA State Dept. of        45778                           3/20/2020      3/20/2021
                                                                                          Licensing
Establishment License - Studio City                       Rudy's Hollywood, LLC           CA Board of              A300048                                        7/31/2021
                                                                                          Barbering and
                                                                                          Cosmetology
Police Commission Alarm Permit - Studio City              Rudy's Hollywood, LLC           City of Los Angeles      0296811-08                      ########

Tax Registration Certificate - Studio City                Rudy's Hollywood, LLC            City of Los Angeles     179191-0004-4                   ########

POS Scanner Registration - Studio City                    Rudy's Hollywood, LLC            County of Los Angeles 121464                            ########      12/31/2020

Tax Registration Certificate - Highland Park              Rudy's Hollywood, LLC            City of Los Angeles     179191-0005-2                   10/1/2016
Establishment License - Highland Park                     Rudy's Hollywood, LLC            CA Board of             A306876                                        7/31/2020
                                                                                           Barbering and
                                                                                           Cosmetology
Tax Registration Certificate - Melrose                    Rudy's Hollywood, LLC            City of Los Angeles     179191-0002-8                    1/1/2015
Establishment License - Melrose                           Rudy's Hollywood, LLC            CA Board of             A233289                                        4/30/2021
                                                                                           Barbering and
                                                                                           Cosmetology
Establishment License - Silverlake                        Rudy's Hollywood, LLC            CA Board of             A211436                                        9/30/2020
                                                                                           Barbering and
                                                                                           Cosmetology
Police Commission Alarm Permit - Highland Park            Rudy's Hollywood, LLC            City of Los Angeles     0394572-10                      ########

Tax Registration Certificate - Silverlake                 Rudy's   Hollywood, LLC          City of Los Angeles     179191-0001-0                    1/1/2015
Tax Registration - City of Atlanta                        Rudy's   Southeast, LLC          City of Atlanta         176301004                                       4/1/2021
Georgia Certificate of Authority                          Rudy's   Southeast, LLC          State of Georgia        16089501                         1/1/2017
Amusement Permit - City of Portland - Pearl               Rudy's   Portland LLC            City of Portland        501463                           1/1/2020     12/31/2020
Amusement Permit - City of Portland - Division            Rudy's   Portland LLC            City of Portland        501437                           1/1/2020     12/31/2020
Amusement Permit - City of Portland - Mississippi         Rudy's   Portland LLC            City of Portland        501462                           1/1/2020     12/31/2020
POS Scanner Registration - Main Street                    Rudy's   Hollywood, LLC          County of Los Angeles   121463                          ########      12/31/2020

POS Scanner Registration - Highland Park                  Rudy's Hollywood, LLC            County of Los Angeles 122026                            ########      12/31/2020

POS Scanner Registration - Silverlake                     Rudy's Hollywood, LLC            County of Los Angeles 121461                            ########      12/31/2020

POS Scanner Registration - Melrose                        Rudy's Hollywood, LLC            County of Los Angeles 121462                            ########      12/31/2020

Cosmetology Facility License - Ponce City Market          Rudy's Southeast, LLC            State of Georgia       COSA061561                       1/31/2020      6/30/2021
                                                                                           Professional Licensing

Oregon Saves                                              Rudy's Portland LLC              OregonSaves             0116825-9
Atlanta Alarm Permit                                      Rudy's Southeast, LLC            City of Atlanta         88102                           1/10/2020      1/10/2021
City of Redmond Business License - Redmond shop                                                                    RED17-000313
City of Redmond Business License - Microsoft shop                                                                  RED17-000370
City of Tacoma General Business License - Tacoma shop     Rudy's Barbershop, LLC           City of Tacoma          500112594                       7/15/2016     12/31/2020




              Rudy's Barbershop Sale Order
              Page 130 of 138
             Case 20-10746-LSS    Doc 199-1   Filed 05/11/20   Page 105 of 112


Rudy's Barbership Holdings LLC
Schedule 3.16: Contractual Relationships with Insiders


        Party                         Description
Kathleen Trent      Employment Agreement




   Rudy's Barbershop Sale Order
   Page 131 of 138
           Case 20-10746-LSS      Doc 199-1   Filed 05/11/20   Page 106 of 112


Rudy's Barbership Holdings LLC
Schedule 5.2: Exceptions to Prohibited Business Activities



None




   Rudy's Barbershop Sale Order
   Page 132 of 138
                 Case 20-10746-LSS        Doc 199-1   Filed 05/11/20    Page 107 of 112


Rudy's Barbership Holdings LLC
Schedule 5.2(b)(xi): Lease Rejections


     Description / Address              Type                   Lessor                     Lessee




    Rudy's Barbershop Sale Order
    Page 133 of 138
               Case 20-10746-LSS     Doc 199-1     Filed 05/11/20       Page 108 of 112


Rudy's Barbership Holdings LLC
Schedule 5.4(a): List of required third party consents or sublicenses


        Party                                     Description
Zenoti                License transfer requires approval from Zenoti
ADP                   Not transferable
Klaviyo               Not transferable
Shopify Plus          License transfer requires approval from Shopify




   Rudy's Barbershop Sale Order
   Page 134 of 138
        Case 20-10746-LSS      Doc 199-1   Filed 05/11/20   Page 109 of 112




            Exhibit %
                         WR6DOH2UGHU

                  6FKHGXOHRI([HFXWRU\
                  &RQWUDFWV 8QH[SLUHG
                         /HDVHV




Rudy's Barbershop Sale Order
Page 135 of 138
                            Case 20-10746-LSS                 Doc 199-1            Filed 05/11/20              Page 110 of 112


    Rudy's Barbershop Holdings LLC
    Cure Amounts

               Description / Address                  Type                    Lessor                  Lessee                Expiration       Cure Amount
                     Store Lease
    Ballard store lease                Store location lease       Nuts N' Bolts Property     Rudy's Barbershop, LLC   12/31/2020         $        4,758.71
    5229 Ballard Ave NW                                           (Lessor); The Derschang
    Seattle, WA 98107                                             Group (Sublessor)
    Bellevue store lease               Store location lease       Main Street Partners of    Rudy's Barbershop, LLC   5/31/2021          $             -
    10713 Main Street                                             Bellevue
    Bellevue WA 98004
    Belltown store lease               Store location lease       Modern Housing, LLC        Rudy's Barbershop, LLC   4/30/2023          $        2,647.77
    89 Wall Street
    Seattle, WA 98121
    Capitol Hill store lease           Store location lease       Asana Partners             Rudy's Barbershop, LLC   3/31/2023          $        4,490.78
    614 E Pine St
    Seattle, WA 98122
    Columbia City store lease          Store location lease       Pagliacci Pizza, Inc.      Rudy's Barbershop, LLC   9/30/2026          $        5,868.29
    4903 Rainier Ave S
    Seattle, WA 98118
    East Capitol Hill store lease      Store location lease       Hunters Capital            Rudy's Barbershop, LLC   2/28/2025          $        5,267.45
    428 15th Ave E
    Seattle, WA 98102
    Fremont store lease                Store location lease       Blonde and Blonder, LLC    Rudy's Barbershop, LLC   12/31/2026         $        2,356.48
    475 N 36th St
    Seattle, WA 98103
    Headquarters office lease          Office lease               Asana Partners             Rudy's Barbershop, LLC   3/31/2023          $       10,570.82
    1605 Boylston Ave, Ste 202
    Seattle, WA 98122
    Laurelhurst store lease            Store location lease       Bike Path 1, LLC           Rudy's Barbershop, LLC   7/31/2027          $        5,189.78
    3620 NE 45th St
    Seattle WA 98105
    Microsoft Commons store lease      Store location lease       Compass Group Inc,         Rudy's Barbershop, LLC   5/1/2020 (renews   $        8,588.55
    West Campus Commons Submixer                                                                                      annually)
    15255 NE 40th St
    Redmond, WA 98052
    Phinney Ridge Lease                Store location lease       Sandra C. Bengtsson        Rudy's Barbershop, LLC   6/30/2024          $        4,253.91
    6415 Phinney Ave N
    Seattle, WA 98103
    Pioneer Square store lease         Store location lease       Terry Denny Building LLC   Rudy's Barbershop, LLC   3/31/2026          $        8,100.66
    109 1st Ave S
    Seattle WA 98103
    Redmond store lease                Store location lease       Equity Residential         Rudy's Barbershop, LLC   10/31/2022         $             -
    16095 Cleveland St, #106                                      Management
    Redmond, WA 98052
    Tacoma store lease                 Store location lease       Proctor Investors LLC      Rudy's Barbershop, LLC   9/30/2026          $        4,291.98
    2722 N Proctor St, Ste 106
    Tacoma WA 98103
    University store lease             Store location lease       Vinh Tran                  Rudy's Barbershop, LLC   5/31/2020          $        2,664.42
    4738 University Way NE
    Seattle WA 98105
    West Seattle store lease           Store location lease       Westseattle LLC            Rudy's Barbershop, LLC   9/30/2024          $             -
    4480 Fauntleroy Way SW
    Seattle WA 98126
    Highland Park store lease          Store location lease       Accipiter Investments, LLC Rudy's Hollywood, LLC    5/31/2026          $        6,285.91
    5633 N Figueroa St
    Los Angeles, CA 90042
    Main Street store lease            Store location lease       3101 Main St LLC           Rudy's Hollywood, LLC    4/30/2022          $       11,809.15
    3101 Main St, Suite C
    Santa Monica CA 98122
    Melrose store lease                Store location lease       Sefton Property           Rudy's Hollywood, LLC     3/15/2025          $        6,375.00
    8019 Melrose Ave                                              Management (8017
    Los Angeles CA 90046                                          Melrose Ave Property LLC)
    Silverlake store lease             Store location lease       Harry J Morley            Rudy's Hollywood, LLC     7/31/2020          $        8,735.00
    4451 Sunset Blvd
    Los Angeles CA90027
    Studio City store lease            Store location lease       AVV Properties             Rudy's Hollywood, LLC    8/31/2025          $        4,381.10
    12238A Ventura Blvd
    Studio City CA 91604
    Division store lease               Store location lease       3015 Division LLC          Rudy's Portland LLC      12/31/2023         $        1,008.00
    3005 SE Division S
    Portland OR 97214
    Mississippi store lease            Store location lease       Pearson Equity             Rudy's Portland LLC      9/30/2025          $        3,747.37
    3956 N Mississippi Ave                                        Management LLC
    Portland OR 97227
    Pearl store lease                  Store location lease       Wieden + Kennedy Inc.      Rudy's Portland LLC      2/29/2024          $             -
    212 NW 13th Ave
    Portland OR 97209
    29th St store lease                Store location lease       GFI Hospitality (1186      Rudy's New York LLC      1/31/2022          $       14,968.50
    14 W 29th St                                                  Broadway, LLC)
    New York NY 10001
    Ponce City Market store lease      Store location lease       Jamestown PCM Master       Rudy's Southeast LLC     2/29/2024          $             -
    650 North Ave NE S202                                         Tenant
    Atlanta, GA 30308
               STORE LEASE TOTAL                                                                                                         $      126,359.63




Rudy's Barbershop Sale Order
Page 136 of 138
                              Case 20-10746-LSS                               Doc 199-1                 Filed 05/11/20                   Page 111 of 112


    Rudy's Barbershop Holdings LLC
    Cure Amounts

               Description / Address                           Type                                 Lessor                    Lessee                 Expiration               Cure Amount
                        Other
    Copiers Northwest                          Samsung printer lease for HQ            Copiers Northwest             Rudy's Barbershop, LLC   9/17/2020                   $          344.59
    Cisco Meraki - all locations               5-year license for enterprise           Cisco Systems Capital, Inc.   Rudy's Barbershop, LLC   10/24/2023                  $        1,719.10
    Pacific Office Automation, Inc. (TIAA      Konica Printer for HQ                   TIAA Commerical Finance,      Rudy's Barbershop, LLC   9/17/2020                   $          758.58
    Commerical Finance)                                                                Inc.
    SoCal Self Storage                         Storage unit in LA                      So Cal Self Storage           Rudy's Hollywood, LLC    Month-to-month              $         411.00
                                                                                       Hollywood & Bronson, LLC                               (requires 7 days notice)
    Public Storage                             Storage unit in Seattle                 Public Storage (WA)           Rudy's Barbershop, LLC   Month-to-month              $             -
                                                                                                                                              (requires 30 days notice)
    Access                                     Records and Information storage         Access Corp                   Rudy's Barbershop, LLC   Month-to-month              $         335.86
    Wave Broadband                             ISP for Pioneer Square location         Wave Broadband                Rudy's Barbershop        6/1/2020                    $            -
    Time Warner                                ISP for Studio City location            Time Warner Business          Rudy's Barbershop        month-to-month              $            -
                                                                                       Class
    Time Warner                                ISP for 29th Street location            Time Warner Business          Rudy's Barbershop        month-to-month              $             -
                                                                                       Class
    Time Warner                                ISP for Highland Park location          Time Warner Business          Rudy's Barbershop        month-to-month              $             -
                                                                                       Class
    Time Warner                                ISP for Melrose location                Time Warner Business          Rudy's Barbershop        month-to-month              $             -
                                                                                       Class
    Time Warner                                ISP for Silverlake location             Time Warner Business          Rudy's Barbershop        month-to-month              $             -
                                                                                       Class
    Comcast Business                           ISP for Tacoma location                 Comcast Business              Rudy's Barbershop        10/17/2022                  $             -
    Comcast Business                           ISP for Laurelhurst location            Comcast Business              Rudy's Barbershop        10/21/2022                  $             -
    Comcast Business for CH - 614 E Pine St,   ISP for Capitol Hill location           Comcast Business              Rudy's Barbershop        10/19/2022                  $             -
    Seattle WA 98122
    Comcast Business                           ISP for Columbia City location          Comcast Business              Rudy's Barbershop        10/17/2022                  $             -
    Comcast Business                           ISP for West Seattle location           Comcast Business              Rudy's Barbershop        10/17/2022                  $             -
    Comcast Business                           ISP for East Capitol Hill location      Comcast Business              Rudy's Barbershop        10/14/2022                  $             -
    Comcast Business                           ISP for Headquarters location           Comcast Business              Rudy's Barbershop        10/14/2022                  $             -
    Comcast Business                           ISP for Ballard location                Comcast Business              Rudy's Barbershop        10/14/2022                  $             -
    Comcast Business                           ISP for Mississippi location            Comcast Business              Rudy's Barbershop        10/17/2022                  $             -
    Comcast Business                           ISP for Division location               Comcast Business              Rudy's Barbershop        3/9/2021                    $             -
    Comcast Business                           ISP for Pearl location                  Comcast Business              Rudy's Barbershop        3/9/2021                    $             -
    Comcast Business                           ISP for Ponce City Market location      Comcast Business              Rudy's Barbershop        1/19/2021                   $             -
    Comcast Business                           ISP for University location             Comcast Business              Rudy's Barbershop        3/9/2021                    $             -
    Comcast Business                           ISP for Fremont location                Comcast Business              Rudy's Barbershop        3/9/2021                    $             -
    Comcast Business                           ISP for Phinney Ridge location          Comcast Business              Rudy's Barbershop        3/9/2021                    $             -
    Frontier Communications                    ISP for Microsoft location              Frontier Communications       Rudy's Barbershop        3/30/2021                   $             -
    Wave Broadband                             ISP for Belltown location               Wave Broadband                Rudy's Barbershop        4/12/2020                   $             -
    Allstream                                  ISP for Bellevue location               Allstream Communications      Rudy's Barbershop        8/14/2020                   $             -
    Time Warner                                ISP for Main Street location            Time Warner Business          Rudy's Barbershop        7/26/2020                   $             -
                                                                                       Class
    Soundline Communications                   Phone service provider for all          Soundline Communications      Rudy's Barbershop        month-to-month              $             -
                                               locations
    Ehrlich Pest Control                       Pest Control for Ponce City Market                                                                                         $             -
                                               location
    Background Source Intl                     Background check vendor                                               Rudy's Barbershop        N/A                         $             -
                                                                                                                     Holdings LLC
    KDH Consulting, Inc.                       IT consulting vendor                    KDH Consulting, Inc           Rudy's Barbershop        30 days notice              $             -
                                                                                                                     Holdings LLC
    UPS                                        Shipping rate agreement for             United Parcel Service Inc.    Rudy's Barbershop        30 days notice              $             -
                                               webstore                                                              Holdings LLC
    American Society of Composers, Authors     Music licensing for stores                                            Rudy's Barbershop        5/1/2020                    $             -
    and Publishers (ASCAP)                                                                                           Holdings LLC
    Broadcast Music, Inc (BMI)                 Music licensing for stores              BMI                           Rudy's Barbershop        2/2/2021                    $             -
    Navia Benefit Solutions Client Pay         Commuter benefits administration        Navia                         Rudy's Barbershop        Term at any time            $             -
                                                                                                                     Holdings LLC
    Ibsen Impound                              Tow authority for Bellevue parking      Ibsen                         Rudy's Barbershop                                    $             -
                                               lot
    Stericycle                                 Stericycle for Pioneer Square           Stericycle                    Rudy's Barbershop        6/1/2020                    $             -
                                               location
    Stericycle                                 Stericycle for Highland Park location   Stericycle                    Rudy's Barbershop        11/1/2020                   $             -
    Stericycle                                 Stericycle for Columbia City location   Stericycle                    Rudy's Barbershop        10/1/2020                   $             -
    Stericycle                                 Stericycle for Tacoma location          Stericycle                    Rudy's Barbershop        9/1/2020                    $             -
    Stericycle                                 Stericycle for Laurelhurst location     Stericycle                    Rudy's Barbershop        8/1/2020                    $             -
    Stericycle                                 Stericycle for Ponce City Market        Stericycle                    Rudy's Barbershop        3/1/2021                    $             -
                                               location
    ADP Master Services Agreement              HRIS and payroll software               ADP                           Rudy's Barbershop, LLC   30 days notice              $             -
    Zenoti Subscription Agreement              Store POS                               Zenoti                        Rudy's Barbershop        Term at any time            $             -
                                                                                                                     Holdings LLC
    Stripe, Inc.                               Merchant Service Agreement for          Stripe                        Per location             Term at any time            $             -
                                               shops
    Staples Advantage                          Shop office supplies vendor             Staples Advantage             Rudy's Barbershop        Term at any time            $             -
    Shopify Plus                               Website and webstore hosting            Shopify, Inc                  Rudy's Barbershop        Term at any time            $             -
    Shipping Easy                                                                                                                                                         $             -
    PayPal                                     Ecommerce payments                      PayPal, Inc.                  Rudy's Barbershop        Term at any time            $             -
    Gravity Payments                           Merchant service processing for         Gravity Payments                                                                   $             -
                                               ecomm
    WageWorks                                                                                                                                                             $             -
    eFax                                       Fax service for 206-726-0200 (HQ)       eFax                          Rudy's Barbershop        Term at any time            $             -
    MapBox                                     Dynamic maps for website                                              Rudy's Barbershop        Term at any time            $             -
    InFlow Cloud                               Wholesale inventory software                                                                   April, 2020                 $             -
    Kaye Smith                                                                                                                                                            $       38,096.57
    GAR labs                                                                                                                                                              $             -




Rudy's Barbershop Sale Order
Page 137 of 138
                             Case 20-10746-LSS                                Doc 199-1                Filed 05/11/20                   Page 112 of 112


    Rudy's Barbershop Holdings LLC
    Cure Amounts

             Description / Address                               Type                              Lessor                   Lessee                   Expiration          Cure Amount
    Vantage Packaging                                                                                                                                                $            -
    Rogue & Co.                                  Product sales agreement                Rogue & Co                                            10/1/2020              $            -
    Rogue & Co Online Sales Agreement            Product sales agreement                Rogue & Co                                            10/1/20 or on 5 days   $            -
                                                                                                                                              notice
    Premera                                                                                                                                                          $             -
    Delta Dental                                                                                                                                                     $             -
    Cascade Centers                                                                                                                                                  $             -
    Vision Service Plan                                                                                                                                              $             -
    UNUM                                                                                                                                                             $             -
    ADT Security Services - 614 E Pine St,       Security for Capitol Hill location     ADT                       Rudy's Barbershop                                  $             -
    Seattle WA 98122
    ADT Security Services - 6415 Phinney Ave     Security for Phinney Ridge location ADT                                                                             $             -
    N, Seattle WA 98103
    ADT Security Services - 8019 Melrose Ave,    Security for Melrose location          ADT                       Rudy's Barbershop                                  $             -
    Los Angeles CA 90046
    ADT Security Services - 5633 N Figueroa      Security for Highland Park location    ADT                       Rudy's Barbershop                                  $             -
    St, Los Angeles CA 90042
    ADT Security Services - 4451 W Sunset        Security for Silverlake location       ADT                       Rudy's Barbershop                                  $             -
    Blvd, Los Angeles CA 90027
    ADT Security Services - 3101 Main St,        Security for Main Street location      ADT                       Rudy's Barbershop                                  $             -
    Santa Monical CA 90405
    ADT Security Services - 12238A Ventura       Security for Studio City location      ADT                       Rudy's Barbershop                                  $             -
    Blvd, Studio City CA 91604
    ADT Security Services - 650 North Ave N,     Security for Ponce City Market         ADT                       Rudy's Barbershop                                  $             -
    Ste 202, Atlanta GA 30308                    location
    ADT Security Services - 14 W 29th St, New    Security for 29th Street location      ADT                       Rudy's Barbershop                                  $             -
    York NY 10001
    ADT Security Services - 212 NW 14th Ave,     Security for Pearl District location   ADT (Annual Payment)      Rudy's Barbershop                                  $             -
    Portland OR 97209
    ADT Security Services - 3005 SE Division     Security for Division location         ADT                       Rudy's Barbershop                                  $             -
    St, Portland OR 97202
    ADT Security Services - 3956 N Mississippi   Security for Mississippi location      ADT                       Rudy's Barbershop                                  $             -
    Ave, Portland OR 97227
    ADT Security Services - 10713 Main Street,   Security for Bellevue location         ADT                       Rudy's Barbershop                                  $             -
    Bellevue WA 98004
    ADT Security Services - 16095 Cleveland      Security for Redmond location          ADT                       Rudy's Barbershop                                  $             -
    St Ste 106, Redmond WA 98052
    ADT Security Services - 428 15th Ave E,      Security for East Capitol Hill       ADT                         Rudy's Barbershop                                  $             -
    Seattle WA 98112                             location
    ADT Security Services - 109 1st Ave S,       Security for Pioneer Square location ADT                         Rudy's Barbershop                                  $             -
    Seattle WA 98104
    ADT Security Service - 3620 45th Ave St,     Security for Laurelhurst location      ADT                       Rudy's Barbershop                                  $             -
    Seattle WA 98105
    ADT Security Services - 4480 Fauntleroy      Security for West Seattle location     ADT                       Rudy's Barbershop                                  $             -
    Way SW, Seattle WA 98126
    ADT Security Services - 4903 Rainier Ave     Security for Columbia City location    ADT                       Rudy's Barbershop                                  $             -
    S, Seattle WA 98118
    ADT Security Services - 4738 University      Security for University Way location ADT                         Rudy's Barbershop                                  $             -
    Way NE, Seattle WA 98105
    ADT Security Services - 2722 N Proctor St,   Security for Tacoma location           ADT                       Rudy's Barbershop                                  $             -
    Tacoma WA 98407
    EDS Security - 475 N 36th St, Seattle WA     Security for Fremont location          EDS                       Rudy's Barbershop                                  $             -
    98103
    EDS Security - 1605 Boylston Ave, Ste 202,   Security for Headquarters              EDS                       Rudy's Barbershop                                  $             -
    Seattle WA 98122
    Comcast Business - 16095 Cleveland St        ISP for Redmond location               Comcast Business          Rudy's Barbershop           month-to-month         $             -
    Ste 106, Redmond WA 98052
    Beekeeper Marketing                          Amazon marketing                       Beekeeper Marketing       Rudy's Barbershop           30 days notice         $             -
                                                                                                                  Holdings, LLC
    T-Mobile                                     Cell backups for firewalls             T-Mobile                  Rudy's                      N/A                    $             -
    Salon Centric                                                                                                                                                    $             -
    Culligan water for HQ and shops              Water service                          Culligan                  Rudy's Barbershop                                  $             -
    Microsoft Office 365 Business Essentials     SaaS                                   Microsoft Corp.           Rudy's Barbershop            11/12/2020            $             -
    Microsoft Office 365 Business Premium        SaaS                                   Microsoft Corp.           Rudy's Barbershop            11/12/2020            $             -
    Subtenant to 4459 Sunset Boulevard, Los      Sublease                               Rudy's Hollywood, LLC     Caffe Vita, Inc. (Subtenant) 7/31/2020             $             -
    Angeles, CA 90027
    Subtenant to 4480 Fauntleroy Way SW,         Sublease                               Rudy's Barbershop, LLC    Julie's Coffee, LLC         9/30/2024              $             -
    Seattle, WA
    4480 Fauntleroy Way SW, Seattle, WA          Use of Restroom Agreement              Rudy's Barbershop, LLC    Julie's Coffee, LLC (Mobile N/A                    $             -
                                                                                        (Restroom Accessibility   Unit/Food Vendor)
                                                                                        Information)
    Hazardous Waste Removal, Recycling and       Service Agreement                      Athens Services           Rudy's Barbershop           N/A                    $             -
    Disposal
    Culligan Water for Melrose Shop              Water service                          Culligan                  Rudy's Hollywood, LLC                              $             -
    Culligan Water for Silverlake Shop           Water service                          Culligan                  Rudy's Hollywood, LLC                              $             -
    Culligan Water for Main Street Shop          Water service                          Culligan                  Rudy's Hollywood, LLC                              $             -
    Culligan Water for Highland Park Shop        Water service                          Culligan of Santa Ana     Rudy's Hollywood, LLC                              $             -
    Culligan Water for Studio City Shop          Water service                          Culligan                  Rudy's Hollywood, LLC                              $             -
    Culligan Water for Ponce City Market shop    Water service                          Culligan of Atlanta       Rudy's Southeast LLC                               $             -
    Culligan water for WA shops                  Water service                          Culligan                  Rudy's Barbershop, LLC                             $             -
    Sierra Springs Water for Division shop       Water service                          Sierra Springs            Rudy's Portland, LLC                               $             -
    Sierre Springs water for Pearl shop          Water service                          Sierra Springs            Rudy's Portland, LLC                               $             -
    Sierra Springs water for Mississippi shop    Water service                          Sierra Springs            Rudy's Portland, LLC                               $             -
            OTHER CONTRACT TOTAL                                                                                                                                     $       41,665.70
             TOTAL CURE AMOUNTS                                                                                                                                      $      168,025.33




Rudy's Barbershop Sale Order
Page 138 of 138
